



Exhibit 10.50
PURCHASE AND SALE AGREEMENT


between


Each of the parties designated as a “Seller” on Exhibit A-1,    


and


BSREP II OFFICE HOLDINGS LLC,
as Purchaser,



as of April 26, 2016
    




--------------------------------------------------------------------------------






TABLE OF CONTENTS


Page
I.
DEFINITIONS AND INTERPRETIVE PRINCIPLES
5


 
 
 
 
II.
SALE AND PURCHASE OF PROPERTY
16


 
 
 
 
 
2.1
Purchase of Property
17


 
2.2
Purchase Price and Terms of Payment
17


 
2.3
Assignment and Assumption of the Contracts
17


 
2.4
Assignment and Assumption of the Leases and Licenses
17


 
2.5
Assumed Liabilities
18


 
2.6
Allocations of Purchase Price
18


 
 
 
 
III.
ESCROW
18


 
 
 
 
 
3.1
Escrow
18


 
3.2
Deposit of Funds
18


 
 
 
 
IV.
TITLE
19


 
 
 
 
 
4.1
Title to the Real Property
19


 
4.2
Inspection
20


 
4.3
Condition of the Property
22


 
 
 
 
V.
CLOSING
27


 
 
 
 
 
5.1
Closing Date
27


 
5.2
Action Prior to the Closing Date by Sellers
27


 
5.3
Action Prior to the Closing Date by Purchaser
29


 
5.4
Recording of Deeds
30


 
5.5
Prorations
30


 
5.6
Closing Costs
36


 
5.7
Distribution of Funds and Documents Following Closing
36


 
5.8
Possession
36


 
 
 
 
VI.
ADDITIONAL COVENANTS AND INDEMNITIES
37


 
 
 
 
 
6.1
Purchaser’s Indemnity
37


 
6.2
Seller Covenants
37


 
 
 
 
VII.
REPRESENTATIONS AND WARRANTIES
45





1

--------------------------------------------------------------------------------





 
 
 
 
 
7.1
Purchaser’s Representations and Warranties
45


 
7.2
Sellers’ Representations and Warranties
46


 
7.3
Post Due Diligence Disclosures
50


 
7.4
Representations and Warranties Deemed Modified
50


 
7.5
Sellers’ Knowledge
51


 
7.6
Purchaser’s Knowledge
51


 
 
 
 
VIII.
CONDITIONS PRECEDENT TO CLOSING
51


 
 
 
 
 
8.1
Conditions to Sellers’ Obligations
51


 
8.2
Conditions to Purchaser’s Obligations
51


 
8.3
Failure of Conditions to Closing
54


 
 
 
 
IX.
REMEDIES FOR PRE-CLOSING AND POST-CLOSING DEFAULTS;
 
 
LIQUIDATED DAMAGES
54


 
 
 
 
 
9.1
Default by Purchaser Prior to Closing
54


 
9.2
Default by Sellers Prior to Closing
54


 
9.3
Limitations of Purchaser's Post-Closing Claims
55


 
9.4
Other Limitations of Claims
55


 
9.5
Survival of Purchaser's Claims
55


 
9.6
Survival of Sellers’ Claims
56


 
9.7
Limitations on Liability
56


 
9.8
Joinder
57


 
9.9
Survival
57


 
 
 
 
X.
BROKERS
57


 
 
 
 
XI.
NOTICES
57


 
 
 
 
XII.
MISCELLANEOUS
59


 
 
 
 
 
12.1
Governing Law
59


 
12.2
Professional Fees and Costs
59


 
12.3
Exhibits and Disclosure Schedules a Part of This Agreement
59


 
12.4
Executed Counterparts
59


 
12.5
Assignment
60


 
12.6
IRS - Form 1099-S
60


 
12.7
Successors and Assigns
60


 
12.8
Time is of the Essence
60


 
12.9
Entire Agreement
60


 
12.10
Further Assurances
61





2

--------------------------------------------------------------------------------





 
12.11
Waiver
61


 
12.12
Headings
61


 
12.13
Risk of Loss
61


 
12.14
Construction of Agreement
63


 
12.15
Bulk Transfers
63


 
12.16
Intentionally Omitted
63


 
12.17
Press Releases; Confidentiality
63


 
12.18
No Third-Party Beneficiaries
65


 
12.19
Email Signatures
65


 
12.20
Severability
65


 
12.21
Consents and Approvals
65


 
12.22
WAIVER OF JURY TRIAL
65


 
12.23
1031 Exchange
65


 
12.24
Further Assurances
67


 
 
 
 
XIII.
MONTGOMERY COUNTY DISCLOSURES
S-1


 
 
 
 
XIV.
EXECUTION
S-5















3

--------------------------------------------------------------------------------





LIST OF EXHIBITS
Exhibit A-1        Properties and Sellers
Exhibit A-2        Legal Descriptions of Properties
Exhibit A-3        Seller Information
Exhibit A-4        Allocation of Purchase Price Among Properties
Exhibit A-5
Allocation of Purchase Price for each Property between Real Property and
Personal Property

Exhibit B        Form of Escrow Agreement for Earnest Money Deposit
Exhibit C        Form of Deed
Exhibit D        Form of Bill of Sale
Exhibit E        Form of Assignment of Intangibles
Exhibit F        Form of Assignment and Assumption of Contracts and Licenses
Exhibit G        Form of Assignment and Assumption of Leases
Exhibit H        Form of FIRPTA Certificate
Exhibit I        Form of Notice to Tenants/Licensees    
Exhibit J-1        Form of Owner’s Affidavit
Exhibit J-2        Form of Survey Certification
Exhibit K        Assignment and Assumption of Purchase Agreement
Exhibit L-1        Form of Tenant Estoppel Certificate
Exhibit L-2        Form of Seller Lease Estoppel Certificate
Exhibit L-3        Form of Licensee Estoppel Certificate
Exhibit L-4        Form of Seller License Estoppel Certificate
Exhibit M        Form of REA Estoppel
Exhibit N
[Reserved]

Exhibit O-1        Form of Closing Certificate (Sellers)
Exhibit O-2        Form of Closing Certificate (Purchaser)










4

--------------------------------------------------------------------------------





PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is dated as of this 26th day of
April, 2016 (the “Effective Date”), and is made by and between each of the
parties identified on Exhibit A-1 hereto (each, a “Seller”, and collectively,
and jointly and severally, the “Sellers”), and BSREP II Office Holdings LLC, a
Delaware limited liability company (the “Purchaser”).
RECITALS
A.    Each of the Sellers is the owner of the Property or Properties
corresponding to such Seller on Exhibit A-1 hereto.
B.    Purchaser desires to purchase all of the Properties and to acquire all of
the Sellers’ respective right, title and interest in and to all of the
Properties, on the terms and conditions set forth in this Agreement.
C.    The Sellers desire to sell to Purchaser all of the Properties and to
convey to Purchaser all of their respective right, title and interest in all of
the Properties, on the terms and conditions set forth in this Agreement.
AGREEMENT
NOW, THEREFORE, for valuable consideration, including the promises, covenants,
representations and warranties hereinafter set forth, the receipt and adequacy
of which are hereby acknowledged, the parties, intending to be legally bound,
agree as follows:

I.DEFINITIONS AND INTERPRETIVE PRINCIPLES
1.1    General Interpretive Principles.
1.1.1    All references to sections, schedules, exhibits, recitals or the
preamble are to sections, schedules, exhibits or recitals of, or the preamble
to, this Agreement, unless otherwise specified.
1.1.2    Unless otherwise specified, the words “hereof”, “herein” and
“hereunder,” and words of similar import, refer to this Agreement as a whole and
not to any particular provision of this Agreement.
1.1.3    If the context requires, the use of any gender will also refer to any
other gender, and the use of either number will also refer to the other number.
1.1.4    The word “including” as used herein does not denote an exclusive group
(i.e., the word “including” may also be read as “including, without
limitation”).


5

--------------------------------------------------------------------------------





1.1.5    Accounting terms used but not specifically defined herein have the
meanings determined by reference to generally accepted accounting principles.
1.1.6    Any provision of this Agreement referring to a particular time of day
shall be interpreted in accordance with the local time in Washington, D.C.
1.2    Definitions. As used in this Agreement:
“6110 License” has the meaning set forth in Section 5.2.20.
“Accommodator” has the meaning set forth in Section 12.23.3.
“Additional Rent” means all amounts and charges of any kind or nature payable by
a Tenant to a Seller, as landlord, under such Tenant’s Lease other than Basic
Rent and Security Deposits, including reimbursements of Operating Expenses and
administrative charges, common area maintenance charges, reimbursements of real
estate taxes, rent or other costs, expenses or escalations (including
escalations based on increases in the consumer price index or any other measures
of inflation, retroactive rent escalations, insurance cost reimbursements,
parking charges, antenna rents and license fees).
“Affiliate” means, with respect to any Person, (i) a Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person; or (ii) a Person that, directly or indirectly, owns, is owned by or is
under common ownership with, such Person.
“Agreement” has the meaning set forth in the preamble hereof.
“Allocated Amount” has the meaning set forth in Section 2.6 hereof.
“Allocated Share” has the meaning set forth in Section 2.6.
“Assignment of Contracts and Licenses” has the meaning set forth in Section
5.2.4 hereof.
“Assignment of Intangibles” has the meaning set forth in Section 5.2.3 hereof.
“Assignment of Leases” has the meaning set forth in Section 5.2.5 hereof.
“Assumed Contracts” means the Contracts listed on Disclosure Schedule 1.
“Basic Rent” means all base rent or basic rent payable in fixed installments and
fixed amounts for stated periods by Tenants under their Leases.
“Bill of Sale” has the meaning set forth in Section 5.2.2 hereof.
“Books and Records” means, with respect to each Property, all documentation,
third party reports and studies, land surveys, land use applications, land use
permits and approvals, operating permits and other documents in printed or
electronic form (but excluding software which is proprietary to such Property’s
Seller, its Affiliates or any third party, or is licensed from third


6

--------------------------------------------------------------------------------





parties by such Seller or its Affiliate) that is in the possession or under the
control of such Seller or its Affiliate and that solely or primarily pertains to
the use, operation, ownership or condition of such Property, including (i) all
correspondence, billing, and other files, (ii) all environmental assessments or
audits, architectural drawings and engineering, geophysical, soils, seismic,
geologic, environmental (including with respect to the impact of materials used
in the construction or renovation of the Improvements) and architectural
reports, studies and certificates pertaining to such Property, and (iii) all
financial statements and other accounting, tax, financial, and other books and
records relating to the use, maintenance, and operation of such Property, but
excluding only any Excluded Documents.
“Broker” has the meaning set forth in Article X hereof.
“Business Day” means any day other than a Saturday, a Sunday or a state or
federal holiday on which, or in observance of which, the Board of Governors of
the U.S. Federal Reserve System dictates that Federal Reserve banks are to be
closed.
“Cap Amount” has the meaning set forth in Section 9.3 hereof.
“Casualty” has the meaning set forth in Section 12.13.1 hereof.
“Casualty Notice” has the meaning set forth in Section 12.13.1 hereof.
“Casualty Renovation Cost” has the meaning set forth in Section 12.13.1 hereof.
“Claim Notice” has the meaning set forth in Section 9.5 hereof.
“Claims” means, collectively, damages, claims (including without limitation, any
claim for damage to property of others or injury to or death of any persons),
penalties, obligations, liabilities, fines, losses, taxes, causes of action,
fees, injuries, liens, encumbrances, proceedings, judgments, actions, rights,
demands, costs and expenses (including without limitation, reasonable attorneys’
fees (whether or not legal proceedings are instituted) and court and litigation
costs), except to the extent that any of the foregoing (i) allege or constitute
indirect, special, consequential or punitive damages (or would constitute
indirect, special, consequential or punitive damages if ordered by a court),
(ii) with respect to claims against Seller, are caused by the gross negligence
or willful misconduct of Seller, its Affiliates, its contractors or any Seller
Related Parties, or (iii) with respect to claims against Purchaser, are caused
by the gross negligence or willful misconduct of Purchaser, its Affiliates or
any of Purchaser’s agents, employees, or contractors.
“Closing” means the sale and assignment of the Properties to Purchaser on the
Closing Date.
“Closing Date” has the meaning set forth in Section 5.1 hereof.
“Closing Documents” has the meaning set forth in Section 9.3 hereof.
“Closing Instructions” has the meaning set forth in Section 3.1 hereof.


7

--------------------------------------------------------------------------------





“Closing Payment” has the meaning set forth in Section 2.2.2 hereof.
“Code” has the meaning set forth in Section 12.23.
“Completion of Landlord Work” means the completion of any applicable Landlord
Work, as evidenced by (i) a certification from both the Sellers and the
applicable third-party contractor (under all applicable Work Agreements) that
all such Landlord Work has been completed and fully paid for in accordance with
(x) the applicable Lease or License, pursuant to which such Landlord Work is
required to be undertaken (provided that no third-party contractor shall be
required make any certification as to the subject matter of this clause (x)),
(y) the applicable Work Agreements and (z) the plans and specifications, and
other drawings in respect of such Landlord Work, (ii) final lien waivers from
all applicable contractors and (iii) confirmation from the applicable Tenant or
Licensee that such Landlord Work has been completed in accordance with the Lease
or License, as applicable (provided that such confirmation shall not be required
in order to evidence completion of Landlord Work if and to the extent (x)
Sellers provide evidence to Purchaser that Sellers have requested such
confirmation, (y) the applicable Tenant or Licensee has not provided such
confirmation and (z) Sellers represents to Purchaser that the applicable Tenant
or Licensee has not either (1) refused to provide such confirmation or (2)
stated to Sellers (or the applicable third-party contractor under the applicable
Work Agreements) that such Landlord Work has not been completed in accordance
with the Lease or License, as applicable.
“Confidentiality Agreement” means that certain Principal Confidentiality
Agreement dated as of January 12, 2016, by Brookfield Properties Acquisition
LLC, a Delaware limited liability company and an Affiliate of the Purchasers.
“Consolidated Closing Statement” has the meaning set forth in Section 5.2.12
hereof.
“Contracts” means, with respect to each Property, the equipment leases, and all
contracts, Work Agreements, management agreements and other agreements relating
to the use, ownership and/or operation of such Property, all as described on
Disclosure Schedule 3.
“Cure” means, with respect to a Lien or an Encumbrance, to cause the Title
Company to issue a title policy insuring Purchaser’s title without exception for
such Lien or Encumbrance, either by Discharging such Lien or Encumbrance or on
the basis of an indemnification, a bond or another arrangement satisfactory to
the Purchaser and the Title Company.
“Deeds” has the meaning set forth in Section 5.2.1 hereof.
“Delinquent Rent” means any Rent not timely paid under the Leases.
“Designating Party” has the meaning set forth in Section 12.23.3.
“Discharge” means, (i) with respect to a Lien, (a) to cause the party secured by
such Lien to release and discharge the same of record; or (b) to cause the Title
Company to issue a title policy insuring Purchaser’s title without exception for
such Lien by paying the indebtedness it secures, together with any penalties and
interest thereon (the amount thereof having been previously


8

--------------------------------------------------------------------------------





specified for the applicable payoff date by the secured party), into Escrow at
Closing, or (ii) with respect to an Encumbrance, to cause the parties benefitted
by such Encumbrance to discharge and terminate such Encumbrance of record.
“Disclosing Party” has the meaning set forth in Section 12.17 hereof.
“Due Diligence Materials” has the meaning set forth in Section 4.2.1 hereof.
“Earnest Money Deposit” has the meaning set forth in Section 2.2.1 hereof.
“Effective Date” has the meaning set forth in the preamble hereof.
“Encumbrance” means (i) any covenant, condition, restriction, easement, right of
way or other matter affecting title to a Property, and (ii) any encroachment,
violation, easement, right of way or other matter that would be disclosed by an
accurate and complete survey satisfying the Survey Standards; provided, however,
that “Encumbrances” do not include Liens or Leases.
“Environmental Damages” has the meaning set forth in Section 4.3(h) hereof.
“Environmental Reports” means the reports listed on Disclosure Schedule 5.
“Environmental Requirements” has the meaning set forth in Section 4.3(i) hereof.
“Escrow” has the meaning set forth in Section 3.1 hereof.
“Escrow Agent” means the Title Company, when acting in its capacity as escrow
holder or closing agent hereunder or under any Closing Document.
“Escrow Agreement” has the meaning set forth in Section 3.1 hereof.
“Exchange” has the meaning set forth in Section 12.23.
“Excluded Assets” means, with respect to each Property, the Excluded Documents,
all computer hardware and software used by such Property’s Seller or its
Affiliate or in connection with such Property, cash, cash equivalents, checks
and other funds, including, without limitation, notes, securities and other
evidence of indebtedness held at such Property as of the Closing, and balances
on deposit to the credit of such Seller with banking institutions, all of which
shall be retained by such Seller.
“Excluded Documents” means, with respect to each Property, all (a) Intellectual
Property Rights, (b) all insurance policies owned or obtained by such Property’s
Seller on behalf or in connection with such Seller’s business at the Property,
(c) the corporate minute books and stock registers of such Seller or its
Affiliates, (d) internal memoranda or analyses prepared by or for such Seller or
its Affiliates in connection with the sale of such Property, including tax
returns or financial statements of such Seller (but exclusive of operating
statements and the general ledger of such Property and any supporting
information which shall be available for review by Purchaser), (e)
communications between such Seller or any Affiliate and their respective
attorneys, (f)


9

--------------------------------------------------------------------------------





appraisals, assessments or other valuations of such Property in the possession
or control of such Seller, (g) structural reviews of the Properties and (h)
original bills, invoices, receipts and checks related to expenses incurred prior
to Closing (provided, however, that Sellers shall make available to Purchaser
copies of the items described in clause (h)).
“Final Closing Adjustment” has the meaning set forth in Section 5.5.11.
“Good Funds” means a confirmed wire transfer of funds.
“Guarantor” has the meaning set forth in Section 9.8.
“Guaranty” has the meaning set forth in Section 9.8.
“GSA” has the meaning set forth in Section 6.2.3.
“GSA Lease” has the meaning set forth in Section 6.2.3.
“GSA Tenant” has the meaning set forth in Section 6.2.5.
“GSA Transfer Documents” has the meaning set forth in Section 6.2.5.
“Hazardous Materials” has the meaning set forth in Section 4.3(j).
“Improvements” means, with respect to each Property, the buildings, structures,
fixtures, and other permanent improvements located on such Property’s Land,
including, without limitation, electrical distribution systems, HVAC systems,
walkways, driveways, parking lots, plumbing, lighting, and mechanical equipment
and fixtures installed thereon.
“Individual Closing Statement” has the meaning set forth in Section 5.2.12
hereof.
“Intangible Property” means, with respect to each Property, (a) local telephone
and facsimile exchange numbers identified exclusively with such Property, (b)
transferable certificates (including the certificate of occupancy for such
Property), licenses, permits (including the Permits) and warranties now in
effect with respect to such Property, (c) all general intangibles relating to
design, development, operation and use of such Property, all transferable rights
and work product under construction, service, consulting, engineering,
architectural, design and construction agreements, if any, that are assigned to
Purchaser at Closing as Assumed Contracts, and plans and specifications of any
portion of such Property, and all development rights and goodwill related to any
portion of such Property, and (d) all other intangible property used by such
Property’s Seller exclusively in connection with the ownership and operation of
such Property, but excluding the Excluded Assets.
“Intellectual Property Rights” means, with respect to each Property, all
patents, copyrights, trade secrets, trademarks, trade names, service marks,
confidential information and other know-how owned by such Property’s Seller or
its Affiliates or used by such Seller or its Affiliates in managing such
Property, including but not limited to (a) marketing and management intangibles,
(b) all proprietary computer software developed and owned by such Seller or its


10

--------------------------------------------------------------------------------





Affiliate, and (c) all proprietary manuals, instructions, policies, procedures
and directives issued by such Seller or its Affiliates to its employees at such
Property, except for those manuals, policies and instructions that related
solely to the operation of such Property. The term “Intellectual Property
Rights” does not include the Property Specific Proprietary Marks and the
specific data and information stored or maintained on the Intellectual Property
Rights for such Property that uniquely pertains to such Property or those served
at such Property.  The term “Property Specific Proprietary Marks” means, with
respect to such Property, all trademarks, service marks, trade names, trade
dress, symbols, logos, slogans, designs, insignia, emblems, devices, domain
names, distinctive designs of signs, or any other source identifying feature, or
combinations thereof, which are (i) used to identify such Property, or which are
used in connection with the operation of such Property by such Seller or
its Affiliates, and (ii) do not contain the names “Washington REIT”, “WRIT,”
“Washington Real Estate Investment Trust” or variants thereof. Seller shall not
contest Purchaser’s right to use any Property Specific Proprietary Marks, which
expressly include the names “West Gude Office Park”, “Wayne Plaza”, “Jefferson
Plaza”, and “6110 Executive Boulevard”. None of the Sellers makes any
representation or warranty to Purchaser regarding such names except as expressly
set forth in Section 7.2 below. Purchaser acknowledges that none of the
foregoing building names is registered or otherwise maintained by any of the
Sellers as a trademark.
“Involuntary Encumbrance” means an Encumbrance that is not created by an
affirmative act or omission of any Seller.
“Involuntary Lien” means a Lien that (i) is not a Tenant Lien, and (ii) is not
created by an affirmative act or omission of any Seller.
“Land” means, with respect to each Property, the land or condominium unit
included in such Property and described on Exhibit A-2, together with all
easements, rights-of-way, rights of ingress and egress, strips, zones, licenses,
transferable hereditaments, privileges, tenements and appurtenances in any way
belonging to or appertaining to such land or condominium unit, and any right or
interest in any open or proposed highways, streets, roads, avenues, alleys,
easements, strips, gores and rights-of-way in, across, in front of, contiguous
to, abutting or adjoining such land or condominium unit.
“Landlord Work” means the renovations, build-outs, demolition or other work set
forth on Disclosure Schedule 2-3 hereto, that a Seller is required to conduct
for the benefit of any Tenant or licensee pursuant to the terms of such Tenant’s
or licensee’s Lease or Licenses, as applicable.
“Lease” means an agreement (other than a License) pursuant to which a party
other than a Seller has the right to use or occupy a portion of a Property owned
by such Seller, together with all amendments, modifications, supplements,
renewals, and extensions thereof, as well as any guarantees thereof. For
purposes of clarification, it is acknowledged and agreed that each of those
agreements and instruments (other than Licenses) properly entered into by Seller
(whether as a matter of right or with Purchaser’s consent) pursuant to the terms
of Section 6.2.2 hereof shall constitute a Lease.


11

--------------------------------------------------------------------------------





“Leased Space” means the aggregate amount of gross rentable area that is
occupied by Tenants at all of the Properties, taken together.
“Lease Expenses” means the Leasing Commissions, TI Obligations, costs associated
with Landlord Work, free rent and other concessions payable pursuant to or on
account of the Leases and/or Licenses, including, without limitation, those set
forth on Disclosure Schedule 2-4 hereto.
“Lease Schedule” means the list of Leases attached hereto as Disclosure Schedule
2-1.
“Leasing Commission” means the commissions, fees or other compensation or
reimbursement set forth and payable to a broker or other third party in
connection with a Lease or License or the expansion or renewal of a Lease or
License, including, without limitation, those set forth on Disclosure Schedule
2-2 hereto.
“Legal Requirement” means any applicable federal, state, local or municipal
constitution, law, ordinance, rule, order, regulation or statute of any
governmental authority bearing on the construction, alteration, rehabilitation,
maintenance, use, operation, sale, transfer or any other aspect of all or any
portion of a Property.
“License” means a utility license or access agreement, a right-of way agreement,
an antenna license agreement, or a similar agreement pursuant to which a Person
other than a Seller is entitled to use or occupy a portion of a Property. For
purposes of clarification, it is acknowledged and agreed that each of those
agreements and instruments expressly referred to as a License pursuant to the
terms of Section 6.2.2 hereof and properly entered into by Seller (whether as a
matter of right or with Purchaser’s consent) pursuant to the terms of Section
6.2.2 hereof shall constitute a License.
“Licensee Estoppel Certificate” has the meaning set forth in Section 6.2.3.
“Lien” means any mortgage, deed of trust or other consensual lien, a mechanic’s
or any materialman’s lien, a judgment lien, a lien for delinquent real property
taxes or assessments, any other tax or statutory lien, or any other lien, in
each case to the extent the same affects a Property and is prior or senior to,
or otherwise encumbers the interest of such Property’s Seller in such Property.
“Multi-Property Contract” has the meaning set forth in Section 4.2.4 hereof.
“New Title Matter” has the meaning set forth in Section 4.1.2.
“Non-Designating Party” has the meaning set forth in Section 12.23.3.
“Non-Foreign Affidavit” has the meaning set forth in Section 5.2.6 hereof.
“Notice” has the meaning set forth in Article XI hereof.
“Notice to Tenants” has the meaning set forth in Section 5.2.14 hereof.


12

--------------------------------------------------------------------------------





“OFAC” has the meaning set forth in Section 7.1.6.
“Official Records” means the Land Records Department of the Circuit Court of
Montgomery County.
“Operating Expenses” means, for any Property, all usual and customary operating
expenses not otherwise expressly specified in Section 5.5 hereof for proration
that are incurred in the ownership or operation of such Property and
constituting an assumed liability or arising under any agreement or other matter
included in the Property to be conveyed hereunder.
“Owner’s Affidavit” has the meaning set forth in Section 5.2.8 hereof.
“Pending Claim” has the meaning set forth in Section 9.5 hereof.
“Permits” means, with respect to each Property, the licenses and permits,
approvals, entitlements, and other governmental authorizations (including
certificates of occupancy) issued to or in favor of Seller by a governmental or
administrative agency or authority (whether federal, state or local) for the
ownership, operation, planning, development, constructions, use, or maintenance
of such Property.
“Permitted Exceptions” means (a) any and all general, special, supplementary or
retroactive property taxes or assessments, to the extent such taxes or
assessments are not due as of the Closing Date; (b) any Encumbrances and
Involuntary Liens affecting a Property that exist as of the Effective Date of
the Title Commitment for such Property (excluding, however, the Liens and
Encumbrances listed on Disclosure Schedule 8); (c) any survey matters affecting
a Property that exist as of the most recent date of the Survey (as listed on
Disclosure Schedule 7) for such Property; (d) any Liens or Encumbrances that
become Permitted Exceptions pursuant to an express provision of this Agreement
or that are expressly approved in writing by Purchaser; (e) rights of Tenants
under Leases (as tenants only); (f) rights of third parties under equipment
leases relating to Personal Property; (g) Legal Requirements, including, without
limitation, zoning ordinances (and amendments and additions relating thereto)
and the Americans with Disabilities Act of 1990, as amended; and (h) any
exceptions created by Purchaser or its agents, employees and/or contractors,
including without limitation, any exceptions arising by reason of the entry on
the Real Property by Purchaser or by its agents, employees and/or contractors
(provided that the parties acknowledge and agree that Purchaser’s mere discovery
and/or immaterial displacement of an existing condition shall not constitute
such an exception).
“Person” means a natural person, an agency or body of federal, state or local
government, a corporation, a general or limited partnership, a limited liability
company, a trust, or any other entity recognized under applicable law as having
authority to own property, to conduct business, to sue or to be sued.     
“Personal Property” means, with respect to each Property, all tangible personal
property, including the following items, that is owned by such Property’s Seller
and used by such Seller or its Affiliates, representatives or agents exclusively
(or primarily) in connection with the ownership, maintenance, and operation of
such Property or any combination of the Properties: (a)


13

--------------------------------------------------------------------------------





keys and combinations to all doors, cabinets, enclosures and other locks on or
about such Property, (b) furniture, equipment, televisions, telephone systems;
mechanical systems, fixtures and equipment; electrical systems, fixtures and
equipment; heating fixtures, systems, and equipment; air conditioning fixtures,
systems and equipment; plumbing fixtures, systems, and equipment; security
systems and equipment; carpets, drapes, artwork and other furnishings;
refrigerators, microwaves, ovens, stoves, and all other appliances; vehicles,
office equipment, furniture and fixtures not considered improvements, spare
parts, supplies and other physical assets, machinery, tools, trade fixtures,
utensils, china and glassware; (c) copies of files maintained or generated by
such Seller in the course of the operation of such Property (excluding the
Excluded Documents) which are located at such Property or at WashREIT’s
headquarters in Washington, DC or are otherwise in Seller’s possession or under
Seller’s control; and (d) the Books and Records, but excluding, however, the
Excluded Assets.
“Post Due Diligence Disclosure” has the meaning set forth in Section 7.3.
“Proceeding” has the meaning set forth in Section 7.2.4(b).
“Property” means a property designated on Exhibit A-1 hereto, which property
consists of the corresponding Land described on Exhibit A-2, the Improvements
located on such Land, the Personal Property located on such Land or in such
Improvements, and the Intangible Property, Assumed Contracts and Leases,
excluding, however, any of the foregoing that are Excluded Assets.
“Proprietary Information” has the meaning set forth in Section 12.17.
“Purchase Price” has the meaning set forth in Section 2.2 hereof.
“Purchaser” has the meaning set forth in the preamble hereof.
“Purchaser Closing Documents” has the meaning set forth in Section 9.6 hereof.
“Purchaser Costs” has the meaning set forth in Section 9.2.
“Purchaser Default” has the meaning set forth in Section 9.1.
“Real Property” means, with respect to a Property, such Property’s Land and
Improvements, collectively.
“Receiving Party” has the meaning set forth in Section 12.17 hereof.
“Rent” means all Basic Rent and Additional Rent.


“Required Cure Items” has the meaning set forth in Section 4.1.2 hereof.


“Required License” means the following Licenses: (i) in respect of the Property
commonly known as Wayne Plaza: Sprint/Nextel, (ii) in respect of the Property
commonly known


14

--------------------------------------------------------------------------------





as 6110 Executive Boulevard: Sprint/Nextel, and (iii) in respect of the Property
commonly known as 600 Jefferson Plaza: Sprint/Nextel.


“Required REAs” has the meaning set forth in Section 6.2.4.
“Required REA Estoppel Certificates” has the meaning set forth in Section 6.2.4.
“Required Tenant” has the meaning set forth in Section 8.2.5.
“Required Tenant’s Satisfactory Tenant Estoppel Certificates” has the meaning
set forth in Section 8.2.5.


“Satisfactory Licensee Estoppel Certificate” has the meaning set forth in
Section 8.2.6.


“Satisfactory REA Estoppel Certificate” has the meaning set forth in Section
8.2.7.
“Satisfactory Tenant Estoppel Certificates” has the meaning set forth in Section
8.2.5.
 
“Security Deposit” means a cash deposit, or a letter of credit or similar
evidence of indebtedness held by a Seller (i) under a Lease as security for the
obligations of the Tenant under such Lease or (ii) under a License as security
for the obligations of the licensee under such License.
“Seller” has the meaning set forth in the preamble hereof.
“Seller Default” has the meaning set forth in Section 9.2.
“Seller Lease Estoppel Certificate” has the meaning set forth in Section 8.2.5.
“Seller License Estoppel Certificate” has the meaning set forth in Section
8.2.6.
“Seller Related Parties” has the meaning set forth in Section 4.3.
“Sellers’ Survey Certification” has the meaning set forth in Section 4.1.1.
“Statement of Lease” has the meaning set forth in Section 6.2.3.
“Supplemental Losses” has the meaning set forth in Section 7.3.
“Surveyor” means, as to each Property, the surveyor identified on Disclosure
Schedule 7 as the preparer of such Property’s Survey.


“Surveys” has the meaning set forth in Section 4.1.1 hereof.
“Survey Standards” means the Minimum Standard Detail Requirements for ALTA/NSPS
Land Title Surveys in effect as of the Effective Date.


15

--------------------------------------------------------------------------------





“Survival Date” has the meaning set forth in Section 9.5 hereof.
“Tenant” means the tenant or lessee under a Lease.
“Tenant Estoppel Certificate” has the meaning set forth in Section 6.2.3.
“Tenant Lien” means a Lien that encumbers only a Tenant’s leasehold interest in
a Property, and that does not secure indebtedness or other obligations
voluntarily created or assumed by Seller.
“Tenant’s Fiscal Year” has the meaning set forth in Section 5.5.11(b).
“TI Obligation” means an obligation, if any, of a Seller, as landlord or
licensor under a Lease or a License, to pay for tenant improvements, and if such
tenant improvements are to be constructed by such Seller rather than a Tenant or
licensee, “TI Obligation” also includes the obligation to construct such tenant
or licensee improvements, all of which are set forth on Disclosure Schedule 2-3
hereto.
“Title Commitments” has the meaning set forth in Section 4.1.1 hereof.
“Title Company” means Fidelity National Title Insurance Company, acting through
its New York office located at 485 Lexington Avenue, 18th Floor, New York, New
York 10017, Attn: Nick DeMartini, Managing Counsel, provided that the parties
acknowledge that Fidelity National Title Insurance Company will utilize its
local Washington, D.C. office located at 1620 L Street, NW, 4th Floor,
Washington, D.C. 20036, Attn: Michael Segal with respect to the transactions
contemplated by this Agreement.
“Unreleased Claims” has the meaning set forth in Section 4.3.
“Updated Disclosure” has the meaning set forth in Section 7.2.4(f).
“Utility Deposits” means, with respect to each Property, all deposits made by
such Property’s Seller in connection with providing water, sewer, gas,
electricity, telephone and other public utilities to such Property.
“Voluntary Encumbrance” means an Encumbrance that is not an Involuntary
Encumbrance.
“Voluntary Lien” means a Lien that is not an Involuntary Lien or a Tenant Lien.
“WashREIT” means Washington Real Estate Investment Trust, a Maryland real estate
investment trust.
“Work Agreements” means any agreements between a Seller and a contractor or
other third party relating to the conduct of Landlord Work, which agreements are
expressly designated as a “Work Agreement” on Disclosure Schedule 3.

II.    SALE AND PURCHASE OF PROPERTY


16

--------------------------------------------------------------------------------






2.1    Purchase of Property. On the Closing Date, and subject to the terms and
conditions of this Agreement, each Seller shall sell, assign, convey, transfer
and deliver to Purchaser, and Purchaser shall purchase and acquire from each
Seller, all of such Seller’s right, title and interest in and to the Property,
or Properties, owned by such Seller, free and clear of Liens and Encumbrances
that are not Permitted Exceptions, at the purchase price provided in Section 2.2
hereof. Purchaser hereby acknowledges and agrees that this Agreement is for the
purchase and sale of all of the Properties and that under no circumstances shall
Purchaser be obligated to purchase fewer than all of the Properties.

2.2    Purchase Price and Terms of Payment. The aggregate purchase price for all
of the Properties (the “Purchase Price”) shall be $111,500,000, allocated among
the Properties as indicated on Exhibit A-4, and shall consist of and be payable
as follows:
2.2.1    Earnest Money Deposit. Simultaneously with the execution and delivery
of this Agreement by the parties, Purchaser shall deliver to Escrow Agent, in
Good Funds, $9,000,000, which amount, together with all interest accrued
thereon, is referred to herein as the “Earnest Money Deposit.” The Earnest Money
Deposit shall be non-refundable to Purchaser except as expressly provided
herein. If the Closing occurs, the Earnest Money Deposit shall be applied to the
Purchase Price on the Closing Date.
2.2.2    Balance of Purchase Price. Not later than 2:00 p.m., Washington, D.C.
time, on the Closing Date, Purchaser shall deposit with Escrow Agent, in Good
Funds, the balance of the Purchase Price, reduced or increased by such amounts
as are required to take into account any prorations, credits, costs or other
adjustments to be made at Closing under this Agreement. The amount to be paid
under this Section 2.2.2 is referred to in this Agreement as the “Closing
Payment.”

2.3    Assignment and Assumption of the Contracts. As additional consideration,
Purchaser shall, on and as of the Closing Date, at its sole cost and expense,
assume and agree to pay all sums and perform, fulfill and comply with all other
covenants and obligations which are to be paid, performed and complied with by
the Sellers under the Assumed Contracts, to the extent such obligations first
arise or accrue on or after the Closing Date, and the Sellers shall, on and as
of the Closing Date, at their sole cost and expense, assign to Purchaser all of
Sellers’ right, title and interest in and to the Assumed Contracts. The Sellers
shall remain liable to pay all sums and perform, fulfill and comply with all
other covenants and obligations which are to be paid, performed and complied
with by the Sellers under the Assumed Contracts, to the extent such obligations
pertain to the period before the Closing Date.

2.4    Assignment and Assumption of the Leases and Licenses. As additional
consideration, Purchaser shall on and as of the Closing Date, at its sole cost
and expense, assume and agree to perform, fulfill and comply with all covenants
and obligations which are to be performed and complied with by the Sellers under
the Leases and Licenses, to the extent such obligations first arise or accrue on
or after the Closing Date, and the Sellers shall on and as of the Closing Date,
at their sole cost and expense, assign to Purchaser all of Sellers’ right, title
and interest in and to the Leases and Licenses. The Sellers shall remain liable
to perform, fulfill and comply with all covenants and obligations which are to
be performed and complied with by the


17
ACTIVE/85729224.2



--------------------------------------------------------------------------------





Sellers under the Leases and Licenses, to the extent such obligations pertain to
the period before the Closing Date.

2.5    Assumed Liabilities. Except as expressly set forth herein, Purchaser
shall not assume, in connection with the transactions contemplated hereby, any
other liability or obligation of any Seller whatsoever for or in respect of
periods prior to the Closing Date, and each Seller shall retain responsibility
for all liabilities and obligations accrued or incurred prior to Closing
(including any liabilities and obligations arising on or after Closing but
accrued prior to Closing or arising out of acts or omissions of Seller prior to
Closing) with respect to the ownership or operation of such Seller’s Property or
Properties.

2.6    Allocations of Purchase Price. The parties have agreed to allocate to
each Property a percentage of the Purchase Price (referred to herein as such
Property’s “Allocated Share”) indicated for such Property in Column 2 of Exhibit
A-4. The portion of the Purchase Price corresponding to each Property’s
Allocated Share is set forth in Column 3 of Exhibit A-4 and is referred to
herein as such Property’s “Allocated Amount.” The parties have also agreed to
allocate each Property’s Allocated Amount among the Real Property and the other
items of property comprising such Property, which allocations are set forth on
Exhibit A-5 hereto. The Sellers and Purchaser shall use the foregoing
allocations in preparing and filing federal, state and local tax returns, and in
determining the amount of any transfer or recordation taxes payable in
connection with the recordation of the Deeds.

III.    ESCROW

3.1    Escrow. Simultaneously with the execution and delivery of this Agreement,
the parties have established an escrow (“Escrow”) with Escrow Agent by
depositing with Escrow Agent the Earnest Money Deposit and having three (3)
copies of the Escrow Agreement in the form attached hereto as Exhibit B duly
executed by the Sellers, Purchaser and Escrow Agent (the “Escrow Agreement”).
The Earnest Money Deposit shall be held by Escrow Agent in accordance with the
terms of the Escrow Agreement. In the event of any conflict between this
Agreement and the Escrow Agreement, the terms of this Agreement shall control.
The Escrow shall include both the Escrow Agent’s handling of the Earnest Money
Deposit and Escrow Agent’s handling of any other documents and deliveries
deposited with Escrow Agent at any time up to, and including, the Closing Date.
At Closing Purchaser, Escrow Agent and the Sellers shall prepare and execute
separate escrow instructions, consistent with this Agreement, confirming the
parties’ understanding with respect to the Escrow Agent’s handling of the Escrow
for matters other than the Earnest Money Deposit (the “Closing Instructions”).

3.2    Deposit of Funds. Except as otherwise provided in this Agreement, all
funds deposited into the Escrow by Purchaser shall be immediately deposited by
Escrow Agent into a demand deposit account, subject to the control of Escrow
Agent in a federally insured U.S. bank; provided, however, that such funds must
be readily available as necessary to comply with the terms of this Agreement and
the Escrow Agreement, and for the Escrow to close within the time specified in
Section 5.1 of this Agreement. Except as may be otherwise specifically provided
herein, interest on amounts placed by Escrow Agent in any such investments or
interest bearing


18
ACTIVE/85729224.2



--------------------------------------------------------------------------------





accounts shall accrue to the benefit of Purchaser, and Purchaser shall promptly
provide to Escrow Agent Purchaser’s Tax Identification Number.

IV.    TITLE AND PROPERTY CONDITION


4.1    Title to the Real Property.
4.1.1    Acceptance of Title as of the Effective Date. The parties acknowledge
and agree that the Title Company has made available to Purchaser commitments for
title insurance (collectively, the “Title Commitments”) addressing the status of
title to each Property as of a date prior to the Effective Date, including (to
the extent available) copies of Liens and Encumbrances that are indicated as
Property-specific exceptions to title in such title commitments. Each of the
Title Commitments is set forth on Disclosure Schedule 6. The parties acknowledge
and agree that the Purchaser has received for each Property a survey that
complies with the Survey Standards. Each of the Surveys, including all revisions
issued by the Surveyor prior to the Effective Date, is identified on Disclosure
Schedule 7 (such surveys are referred to herein as the “Surveys”). On or prior
to the Closing Date, Seller shall deliver a certification to Title Company, in
the form attached hereto as Exhibit J-2, as to the absence of physical changes
to the exterior of Improvements at the Properties from that shown on the Surveys
(collectively, “Sellers’ Survey Certification”). Purchaser hereby acknowledges
and agrees that Purchaser has no right to object to any Liens or Encumbrances
disclosed in the Title Commitments or the Surveys set forth on Disclosure
Schedule 6 and Disclosure Schedule 7, respectively, except for Involuntary Liens
or Involuntary Encumbrances, if any, listed on Disclosure Schedule 8, and that
the Sellers shall not be obligated to Cure any of such Liens or Encumbrances
except as provided in the first sentence of Section 4.1.2 below.
4.1.2    Liens and Encumbrances; Existing and Arising After the Effective Date.
Each Seller, with respect to its Property or Properties, agrees to Cure, prior
to or at Closing: (i) all Voluntary Liens and Voluntary Encumbrances, if any,
listed on Disclosure Schedule 8 and all Voluntary Liens and Voluntary
Encumbrances first arising after the Effective Date of the Title Commitment for
the Property affected by such Voluntary Lien or Voluntary Encumbrance; and (ii)
the Involuntary Liens and Involuntary Encumbrances, if any, listed on Disclosure
Schedule 8 (items (i) and (ii) collectively, the “Required Cure Items”). If a
Seller or Purchaser becomes aware that an Involuntary Lien or Involuntary
Encumbrance has arisen after the Effective Date of the Title Commitment for the
Property affected by such Involuntary Lien or Involuntary Encumbrance, such
Seller or Purchaser, as applicable, shall promptly give written notice to the
other of such Involuntary Lien or Involuntary Encumbrance. If the cost to Cure
such Involuntary Lien or Involuntary Encumbrance, together with the cost to Cure
all other Involuntary Liens and Involuntary Encumbrances of which the Purchaser
or any Seller has received written notice pursuant to the preceding sentence
after the date hereof and prior to Closing (each, a “New Title Matter”), does
not exceed $2,500,000, such Seller shall be obligated to Cure such New Title
Matter prior to or at Closing, at such Seller’s sole cost and expense. If the
cost to Cure such New Title Matter, together with the cost to Cure all other New
Title Matters of which the Purchaser or any Seller has received notice pursuant
to this Section 4.1.2, exceeds $2,500,000,


19
ACTIVE/85729224.2



--------------------------------------------------------------------------------





then such Seller shall have the option but not the obligation to Cure such New
Title Matter prior to Closing at such Seller’s sole cost and expense, and such
Seller shall notify Purchaser of its election within five (5) Business Days
after such Seller either sends or receives notice of such New Title Matter
pursuant to the second sentence of this Section 4.1.2. If such Seller does not
make such election in writing within such five (5) Business Day period, such
Seller shall be deemed to have elected not to Cure such New Title Matter. If
such Seller is not obligated to Cure one or more New Title Matters and if such
Seller elects (or is deemed to have elected) not to Cure such New Title Matters,
then Purchaser may elect to either: (i) proceed with the Closing (absent some
other grounds for termination of this Agreement prior to Closing) and receive a
credit against the Purchase Price in the amount necessary to Cure such uncured
New Title Matter(s) but not to exceed (y) $2,500,000 less (z) the out-of-pocket
amount actually spent by such Seller to Cure such New Title Matter(s); or (ii)
terminate this Agreement, by written notice to Sellers, in which case the
Earnest Money Deposit shall be returned to Purchaser and the Seller shall pay an
additional $1,000,000 as liquidated damages, in accordance with Section 9.2,
this Agreement shall terminate and neither party shall have any obligation to
the other party hereunder except for obligations that expressly survive
termination of this Agreement. Seller is required to Cure all Required Cure
Items at or prior to Closing. If such Seller does not Cure any Required Cure
Items at or prior to Closing, Purchaser may elect to either: (i) proceed with
the Closing (absent some other grounds for termination of this Agreement prior
to Closing) and receive a credit against the Purchase Price in the amount
necessary to Cure such uncured Required Cure Items; or (ii) terminate this
Agreement, by written notice to Sellers, in which case such Seller’s failure to
Cure such Required Cure Item shall constitute a Seller Default hereunder and
Purchaser shall be entitled to pursue and obtain its remedies pursuant to
Section 9.2. Any Lien or Encumbrance that a Seller is not obligated to Cure
prior to Closing pursuant to this Section 4.1.2 is a Permitted Exception
(provided that, in connection therewith, Seller has provided Purchaser a credit
against the Purchase Price if and to the extent required above in this Section
4.1.2).

4.2    Inspection.
4.2.1    Prior to the date hereof, each of the Sellers made available to
Purchaser the information, documents, agreements and reports in each Seller’s
possession or control relating to the Properties (collectively, the “Due
Diligence Materials”) without representation or warranty of any kind or nature,
whether express or implied, except as expressly set forth in this Agreement. The
parties acknowledge that Purchaser has had the opportunity to review and inspect
the Due Diligence Materials and all of the Properties prior to the date hereof.
By executing this Agreement, Purchaser acknowledges that it has completed its
inspections and studies of all of the Properties and it has no remaining
contingencies to Closing nor rights to object to any due diligence matters
except as expressly provided below in this Section 4.2.1, and is agreeing to
proceed in accordance with the terms hereof (including without limitation, the
terms of Section 4.3 below). Notwithstanding such prior inspections, the Sellers
shall cooperate and provide Purchaser and its agents, employees,
representatives, consultants and lenders with reasonable and continuing access
to the Real Property included in each Property upon commercially reasonable
Notice to the Sellers for the purpose of Purchaser’s inspection (provided,
however, that Purchaser shall not perform any invasive testing of any Real
Property


20
ACTIVE/85729224.2



--------------------------------------------------------------------------------





without the Sellers’ prior written consent in each instance, which may be
granted or withheld in the Sellers’ sole and absolute discretion). Neither
Purchaser nor any of its employees, agents or representatives shall contact or
otherwise discuss this transaction and /or the operation of the Properties with
any on-site employees of the Properties; provided, however, that Purchaser may
meet with any Property’s asset manager and property manager upon commercially
reasonable Notice to the Property’s Seller but, if required by such Seller, only
in the presence of such Seller’s representative. Each Seller shall have the
right to have a representative of such Seller present during all inspections or
examinations of such Seller’s Real Property by Purchaser.
4.2.2    Prior to any entry by Purchaser or any of Purchaser’s designees onto
any Property for the purpose of performing any physical inspection, Purchaser
shall: (i) if Purchaser does not then have such a policy in force, procure a
policy of commercial general liability insurance, issued by an insurer
reasonably satisfactory to the Sellers, covering all of Purchaser’s activities
at such Property, with a single limit of liability (per occurrence and
aggregate) of not less than $2,000,000.00; and (ii) to the extent not yet
delivered to Sellers, deliver to Sellers a Certificate of Insurance evidencing
that such insurance is in force and effect, and evidencing that the Seller that
owns such Property has been named as an additional insured thereunder with
respect to any of Purchaser’s activities. In the event that such insurance is
required as a result of Purchaser or any of Purchaser’s designees entering any
Property for the purpose of physical inspection, such insurance shall be written
on an “occurrence” basis, and shall be maintained in force until the earlier of
(x) the termination of this Agreement and the conclusion of all of Purchaser’s
activities, or (y) the Closing Date.
4.2.3    Purchaser, at all times, will conduct all inspections and reviews in
compliance with all Legal Requirements, and in a manner intended not to cause
damage, loss, cost or expense to any Seller, any Property or Tenants of any
Property, and without unreasonably interfering with or disturbing any Tenants or
employees at the Properties. Prior to Closing, the results of or any other
information acquired pursuant to Purchaser’s inspections shall be subject to the
terms and conditions of Section 12.17 below. Purchaser will promptly restore any
damage to any Property caused by Purchaser’s inspection to its condition
immediately preceding such inspections and examinations and will keep the
Properties free and clear of any mechanic’s liens or materialmen’s liens in
connection with such inspections and examinations.
4.2.4    Purchaser shall assume all of the Assumed Contracts on the Closing
Date. Purchaser acknowledges and agrees that some or all of the Contracts are
Multi-Property Contracts, each of which shall be terminated on or before Closing
with respect to each Property and shall not be included in the Assignment of
Contracts and Licenses or otherwise constitute an “Assumed Contract”; provided,
however, that with respect to any Multi-Property Contract listed on Disclosure
Schedule 3 as a Contract for “Introduction and Request,” the applicable Seller
shall use good faith efforts to introduce Purchaser to the third party
counter-party to such Multi-Property Contract with the intent of causing the
third party counter-party to enter into a new agreement with Purchaser on
substantially the same terms as the original Multi-Property Contract but with
respect only to the Property being purchased hereunder. Purchaser agrees that
Seller shall be conclusively deemed to have used its “good faith efforts” to
accomplish the purposes set forth in the immediately preceding sentence if
Seller shall (x) introduce the third party counter-party to the applicable
Multi-Property Contract to Purchaser and (y) cooperate


21
ACTIVE/85729224.2



--------------------------------------------------------------------------------





reasonably and in good faith (but at no costs or expense to Sellers) with
Purchaser’s request that such third party counter-party enter into a new
agreement meeting the requirements described in the immediately preceding
sentence. In no event shall Seller have any liability for the failure of any
third party counter-party to enter any such new agreement with Purchaser. For
purposes of this Agreement, “Multi-Property Contract” means a Contract pursuant
to which services are rendered to one or more properties that are not included
in the Properties. The Multi-Property Contracts are designated as such on
Disclosure Schedule 3. Seller shall terminate at or prior to Closing (either
outright or, with respect to Multi-Property Contracts, with respect to each
Property) all Contracts listed on Disclosure Schedule 3 that do not constitute
“Assumed Contracts”.
4.2.5    The cost of the inspections and tests undertaken pursuant to this
Section 4.2 shall be borne solely by Purchaser.
4.2.6    Purchaser acknowledges and agrees that, until the Closing Date,
Purchaser’s possession of all information and materials disclosed and/or
delivered to it by the Sellers, or Sellers’ agents, employees and
representatives (including without limitation, the Due Diligence Materials), is
governed by the terms of the Confidentiality Agreement and the terms and
conditions of Section 12.17 below.
4.2.7    Except as expressly provided herein and/or in the Closing Documents,
none of the Sellers makes any representations or warranties as to the truth,
accuracy or completeness of any materials, data or other information, if any,
supplied to Purchaser in connection with Purchaser’s inspection of any of the
Properties (e.g., that such materials are complete, accurate or the final
version thereof, or that all such materials are in any Seller’s possession).
Except for Purchaser’s reliance on any representation and warranties expressly
provided herein and/or in the Closing Documents, it is the parties’ express
understanding and agreement that any such materials are to be provided only for
Purchaser’s convenience in making its own examination and determination as to
whether it wishes to purchase the Properties, and, in doing so, Purchaser shall
rely exclusively on its own independent investigation and evaluation of every
aspect of each Property and not on any materials supplied by the Sellers. Except
for Purchaser’s reliance on any representation and warranties expressly provided
herein and/or in the Closing Documents with respect to any such materials,
Purchaser expressly disclaims any intent to rely on any such materials provided
to it by the Sellers in connection with its inspection and agrees that it shall
rely solely on its own independently developed or verified information.
4.2.8    The obligations of Purchaser under this Section 4.2 (including its
indemnification obligations) shall survive Closing or the termination of this
Agreement for a period of one (1) year.

4.3    Condition of the Property. THE FOLLOWING PROVISIONS IN THIS SECTION 4.3
ARE SUBJECT TO THE EXPRESS REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS,
AND OTHER PROVISIONS OF THIS AGREEMENT (INCLUDING WITHOUT LIMITATION THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 7.2) AND THE CLOSING
DOCUMENTS:


22
ACTIVE/85729224.2



--------------------------------------------------------------------------------





(a)    BY ENTERING INTO THIS AGREEMENT, PURCHASER REPRESENTS AND WARRANTS THAT
IT HAS PERFORMED (AND PURCHASER REPRESENTS AND WARRANTS TO THE SELLERS THAT
PURCHASER IS CAPABLE OF PERFORMING) AN INDEPENDENT INVESTIGATION, ANALYSIS AND
EVALUATION OF EACH OF THE PROPERTIES. PRIOR TO THE EFFECTIVE DATE, PURCHASER HAS
DETERMINED, SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THAT EACH OF
THE PROPERTIES IS ACCEPTABLE TO PURCHASER. PRIOR TO THE EFFECTIVE DATE,
PURCHASER HAS CONDUCTED ITS OWN THOROUGH AND INDEPENDENT INSPECTION,
INVESTIGATION, ANALYSIS AND EVALUATION OF ALL INSTRUMENTS, RECORDS AND DOCUMENTS
WHICH PURCHASER DETERMINED TO BE APPROPRIATE OR ADVISABLE TO REVIEW IN
CONNECTION WITH PURCHASER’S ACQUISITION OF EACH OF THE PROPERTIES AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
(b)    PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT PURCHASER HAS SUBSTANTIAL
EXPERIENCE WITH REAL PROPERTY AND ITS OPERATIONS, AND THAT PURCHASER WILL
ACQUIRE EACH OF THE PROPERTIES IN “AS IS, WHERE IS, WITH ALL FAULTS” CONDITION,
AND SOLELY IN RELIANCE ON PURCHASER’S OWN INSPECTION AND EXAMINATION AND THE
SELLERS’ REPRESENTATIONS AND WARRANTIES EXPRESSLY CONTAINED HEREIN.
(c)    EXCEPT AS TO THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN
THIS AGREEMENT AND THE CLOSING DOCUMENTS, IT IS EXPRESSLY UNDERSTOOD AND AGREED
THAT NONE OF THE SELLERS MAKES ANY REPRESENTATIONS, WARRANTIES OR GUARANTIES OF
ANY KIND, NATURE OR SORT, EXPRESS OR IMPLIED, WITH RESPECT TO THE PHYSICAL
CONDITION, PAST, PRESENT OR FUTURE OPERATION AND/OR PERFORMANCE, OR VALUE, OF
ANY PROPERTY AND THAT THE SELLERS CONVEY ALL OF THE PROPERTIES TO PURCHASER “AS
IS AND WHERE IS, WITH ALL FAULTS,” AND PURCHASER ACKNOWLEDGES THAT NONE OF THE
SELLERS MAKES ANY REPRESENTATIONS, GUARANTIES OR WARRANTIES WHATSOEVER, EXPRESS
OR IMPLIED, AS TO THE QUALITY, CHARACTER, EXTENT, PERFORMANCE, CONDITION OR
SUITABILITY OF ANY OF THE PROPERTIES FOR ANY PURPOSE.
(d)    PURCHASER’S INSPECTION, INVESTIGATION AND SURVEY OF THE PROPERTIES SHALL
BE IN LIEU OF ANY NOTICE OR DISCLOSURE REQUIRED BY ANY APPLICABLE HEALTH AND
SAFETY CODE, OR BY ANY OTHER PROVISION OF APPLICABLE LAW, RULE OR REGULATION,
INCLUDING, WITHOUT LIMITATION, LAWS REQUIRING DISCLOSURE BY THE SELLERS OF
FLOOD, FIRE, MOLD, SEISMIC HAZARDS, LEAD PAINT, LANDSLIDE AND LIQUEFACTION,
OTHER GEOLOGICAL HAZARDS, RAILROAD AND OTHER UTILITY ACCESS, SOIL CONDITIONS AND
OTHER CONDITIONS WHICH MAY AFFECT THE USE OF ANY OF THE REAL PROPERTY, AND
PURCHASER HEREBY


23
ACTIVE/85729224.2



--------------------------------------------------------------------------------





WAIVES ANY REQUIREMENT FOR A NOTICE PURSUANT TO THOSE PROVISIONS AND HEREBY
ACKNOWLEDGES AND AGREES THAT IT WILL CONDUCT ITS OWN INSPECTIONS AND REVIEWS
WITH RESPECT TO ALL MATTERS COVERED THEREBY, AND HEREBY RELEASES THE SELLERS
FROM LIABILITY IN CONNECTION WITH ANY SUCH MATTERS THAT ARE NOT THE SUBJECT OF
ANY OF THE SELLERS’ REPRESENTATIONS AND WARRANTIES.
(e)    PURCHASER ALSO ACKNOWLEDGES AND AGREES THAT, ALTHOUGH THE SELLERS HAVE
PROVIDED THE DUE DILIGENCE MATERIALS TO PURCHASER, NONE OF THE SELLERS HAS
VERIFIED THE ACCURACY THEREOF AND NONE OF THE SELLERS MAKES ANY REPRESENTATIONS
OR WARRANTIES REGARDING THE MATTERS SET FORTH THEREIN EXCEPT AS MAY BE EXPRESSLY
SET FORTH HEREIN OR IN THE CLOSING DOCUMENTS, IT BEING THE RESPONSIBILITY OF
PURCHASER TO VERIFY THE ACCURACY OF SUCH MATERIALS. WITHOUT LIMITING THE
FOREGOING, NONE OF THE SELLERS MAKES ANY REPRESENTATION OR WARRANTY REGARDING
THE COMPLETENESS OR ACCURACY, AS OF ANY DATE, OF THE TITLE COMMITMENTS, THE
SURVEYS OR THE ENVIRONMENTAL REPORTS, PURCHASER HEREBY ACKNOWLEDGING AND
ASSUMING THE RISK OF ANY ERRORS OR OMISSIONS IN THE TITLE COMMITMENTS, THE
SURVEYS OR THE ENVIRONMENTAL REPORTS, IRRESPECTIVE OF WHETHER ANY SUCH ITEMS
WERE ORDERED BY THE SELLERS AND DELIVERED TO THE PURCHASER; PROVIDED, HOWEVER,
THAT THE SELLERS SHALL INFORM PURCHASER PROMPTLY AFTER OBTAINING KNOWLEDGE OF
ANY SUCH MATERIAL ERRORS OR OMISSIONS. PURCHASER ACKNOWLEDGES THAT NONE OF THE
PARTIES WHO PREPARED THE SURVEYS, THE TITLE COMMITMENTS OR THE ENVIRONMENTAL
REPORTS IS AFFILIATED WITH ANY OF THE SELLERS.
(f)    FURTHERMORE, EXCEPT AS TO THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY
SET FORTH IN THIS AGREEMENT AND THE CLOSING DOCUMENTS, PURCHASER ACKNOWLEDGES
THAT NONE OF THE SELLERS MAKES OR HAS MADE ANY REPRESENTATIONS OR WARRANTIES IN
CONNECTION WITH THE PRESENCE OR INTEGRATION OF HAZARDOUS MATERIALS UPON OR
WITHIN ANY OF THE REAL PROPERTY. IN THAT REGARD, PURCHASER HAS, PRIOR TO THE
EFFECTIVE DATE, CONDUCTED ITS OWN INVESTIGATIONS TO DETERMINE IF ANY OF THE REAL
PROPERTY CONTAINS ANY HAZARDOUS MATERIALS OR TOXIC WASTE, MATERIALS, DISCHARGE,
DUMPING OR CONTAMINATION, WHETHER SOIL, GROUNDWATER OR OTHERWISE, WHICH VIOLATES
ANY FEDERAL, STATE, LOCAL OR OTHER GOVERNMENTAL LAW, REGULATION OR ORDER OR
REQUIRES REPORTING TO ANY GOVERNMENTAL AUTHORITY.
EXCEPT AS TO THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS
AGREEMENT AND THE CLOSING DOCUMENTS, PURCHASER, FOR ITSELF AND ITS OWNERS,
SUCCESSORS AND ASSIGNS, HEREBY RELEASES AND FOREVER DISCHARGES EACH OF THE
SELLERS, AND


24
ACTIVE/85729224.2



--------------------------------------------------------------------------------





THE SELLERS’ PAST, PRESENT AND FUTURE MEMBERS, PARTNERS, AFFILIATES, EMPLOYEES,
AGENTS, ATTORNEYS, ASSIGNS, AND SUCCESSORS-IN-INTEREST (THE “SELLER RELATED
PARTIES”), FROM ALL PAST, PRESENT AND FUTURE CLAIMS, DEMANDS, OBLIGATIONS,
LOSSES AND CAUSES OF ACTION OF ANY NATURE WHATSOEVER, WHETHER NOW KNOWN OR
UNKNOWN, DIRECT OR INDIRECT, FORESEEN OR UNFORESEEN, SUSPECTED OR UNSUSPECTED,
WHICH ARE BASED UPON OR ARISE OUT OF OR IN CONNECTION WITH THE CONDITION OF ANY
OF THE PROPERTIES AND, WITH RESPECT TO THE PRESENCE OF ANY HAZARDOUS MATERIALS,
ANY ENVIRONMENTAL DAMAGES OR ENVIRONMENTAL REQUIREMENTS, INCLUDING, WITHOUT
LIMITATIONS, THE PHYSICAL, STRUCTURAL, GEOLOGICAL, MECHANICAL AND ENVIRONMENTAL
(SURFACE AND SUBSURFACE) CONDITION OF ANY OF THE REAL PROPERTY (INCLUDING THE
IMPROVEMENTS THEREON) OR ANY LAW OR REGULATION RELATING TO HAZARDOUS MATERIALS.
WITHOUT LIMITING THE FOREGOING, THIS RELEASE SPECIFICALLY APPLIES TO ALL LOSSES
AND CLAIMS ARISING UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION
AND LIABILITY ACT OF 1980, AS AMENDED, THE SUPERFUND AMENDMENTS AND
REAUTHORIZATION ACT OF 1986, (42 U.S.C. SECTIONS 9601 ET SEQ.), THE RESOURCES
CONSERVATION AND RECOVERY ACT OF 1976, (42 U.S.C. SECTIONS 6901 ET SEQ.), THE
CLEAN WATER ACT, (33 U.S.C. SECTIONS 466 ET SEQ.), THE SAFE DRINKING WATER ACT,
(14 U.S.C. SECTION 1401-1450), THE HAZARDOUS MATERIALS TRANSPORTATION ACT, (49
U.S.C. SECTIONS 1801 ET SEQ.), THE TOXIC SUBSTANCE CONTROL ACT, (15 U.S.C.
SECTIONS 2601-2629), AND ANY OTHER FEDERAL, STATE OR LOCAL LAW OF SIMILAR
EFFECT, AS WELL AS ANY AND ALL COMMON LAW CLAIMS.
(g)    NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 4.3,
PURCHASER DOES NOT ASSUME ANY RESPONSIBILITY OR LIABILITY ARISING OUT OF OR IN
CONNECTION WITH AND DOES NOT RELEASE SELLERS OR ANY SELLER RELATED PARTIES FROM
(“COLLECTIVELY, “UNRELEASED CLAIMS”):
(1)    ANY CLAIMS MADE OR CAUSES OF ACTION BROUGHT BY ANY THIRD PARTY UNRELATED
TO PURCHASER ALLEGING A DEFAULT OR BREACH BY ANY SELLER OR ANY SELLER RELATED
PARTIES WHICH IS ALLEGED TO HAVE OCCURRED PRIOR TO THE CLOSING DATE UNDER ANY
CONTRACT OR AGREEMENT OR ANY LEASE ENTERED INTO BETWEEN ANY SELLER OR ANY SELLER
RELATED PARTIES AND ANY SUCH CLAIMANT, PROVIDED, HOWEVER, THAT PURCHASER SHALL
BE DEEMED TO ASSUME IN ACCORDANCE WITH THE TERMS OF THIS SECTION 4.3 ANY SUCH
CLAIMS OR CAUSES OF ACTION TO THE EXTENT THAT THE SAME RELATE TO ANY ALLEGED
DEFAULTS OR THE BREACH OF ANY OF THE ASSUMED CONTRACTS OR LEASES THAT FIRST
ARISE OR ACCRUE ON OR AFTER THE CLOSING; OR


25
ACTIVE/85729224.2



--------------------------------------------------------------------------------





(2)    ANY TORT CLAIMS MADE OR BROUGHT BY A THIRD PARTY UNRELATED TO PURCHASER
TO THE EXTENT ARISING ON ACCOUNT OF EVENTS THAT OCCURRED AT THE PROPERTY DURING
THE TIME THAT THE APPLICABLE SELLER OWNED FEE TITLE TO THE APPLICABLE PROPERTY;
OR
(3)    ANY CLAIMS MADE OR CAUSES OF ACTION BROUGHT BY ANY GOVERNMENTAL AUTHORITY
OR ANY OTHER PERSON OR ENTITY UNRELATED TO PURCHASER TO THE EXTENT RELATING TO
HAZARDOUS MATERIALS DEPOSITED OR PLACED IN, AT, OR UNDER ANY PROPERTY BY ANY
SELLER OR DURING THE TIME THAT THE APPLICABLE SELLER OWNED FEE TITLE TO THE
APPLICABLE PROPERTY; OR
(4)    ANY CLAIM PERMITTED TO BE MADE BY PURCHASER FOR A BREACH OF ANY SELLER’S
REPRESENTATIONS AND WARRANTIES UNDER THIS AGREEMENT OR ANY OF THE CLOSING
DOCUMENTS, SUBJECT TO THE TERMS OF SECTIONS 7.3, ARTICLE IX AND SECTION 12.16;
(6)    ANY CLAIMS OR CAUSES OF ACTION BROUGHT IN CONNECTION WITH THE MATTERS SET
FORTH ON DISCLOSURE SCHEDULE 4.
FURTHERMORE, SUBJECT TO THE TERMS OF APPLICABLE LAWS, ORDINANCES, RULES AND
REGULATIONS, NOTHING IN THIS AGREEMENT SHALL PROHIBIT PURCHASER FROM IMPLEADING
SELLER INTO ANY ACTION RELATED TO ANY UNRELEASED CLAIM.


(h)    “Environmental Damages” means all claims, judgments, damages, losses,
penalties, fines, liabilities (including strict liability), encumbrances, liens,
costs, and expenses of investigation and defense of any claim, whether or not
such claim is ultimately defeated, and of any good faith settlement of judgment,
of whatever kind or nature, contingent or otherwise matured or unmatured,
foreseeable or unforeseeable, including without limitation reasonable attorneys’
fees and disbursements and consultants’ fees, any of which are incurred at any
time as a result of the existence of Hazardous Materials upon, about or beneath
any Real Property or migrating to or from any Real Property, or the existence of
a violation of Environmental Requirements pertaining to any Real Property,
regardless of whether the existence of such Hazardous Materials or the violation
of Environmental Requirements arose prior to the present ownership or operation
of such Real Property.
(i)    “Environmental Requirements” means all applicable present and future
statutes, regulations, rules, ordinances, codes, licenses, permits, orders,
approvals, plans, authorizations, concessions, franchises, and similar items, of
all governmental agencies, departments, commissions, boards, bureaus, or
instrumentalities of the United States, states and political subdivisions
thereof and all applicable judicial, administrative, and regulatory


26
ACTIVE/85729224.2



--------------------------------------------------------------------------------





decrees, judgments, and orders relating to Hazardous Materials which are
applicable to the Properties.
(j)    “Hazardous Materials” means any substance (i) the presence of which
requires investigation or remediation under any federal, state or local statute,
regulation, ordinance or policy; or (ii) which is defined as a “hazardous waste”
or “hazardous substance” under any federal, state or local statute, regulation
or ordinance, including without limitation the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. Section 9601 et seq.) and
the Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.) and
amendments thereto and regulations promulgated thereunder; or (iii) which is
toxic, explosive, corrosive, infectious or otherwise hazardous or is regulated
by any federal, state or local governmental authority; or (iv) without
limitation which contains polychlorinated biphenyls (PCBs), asbestos or urea
formaldehyde.
The provisions of this Section 4.3 shall survive Closing indefinitely.

V.     CLOSING

5.1    Closing Date. The “Closing Date” for purposes of this Agreement shall be
June 15, 2016, or such earlier date as may be agreed upon, in writing, by the
Sellers and Purchaser; subject, however, to the Sellers’ and Purchaser’s rights
to extend the Closing Date as set forth in Section 12.13 herein. Sellers and
Purchaser shall each have the right to delay the Closing Date to a date not more
than seven (7) days after the date set forth in the preceding sentence (such
right to be exercised by written notice from the extending party to the other
parties not less than four (4) days prior to the Closing Date set forth in the
preceding sentence).

5.2    Action Prior to the Closing Date by Sellers. The Sellers agree that,
provided Purchaser has complied with its obligations under Section 5.3 hereof,
on or before 2:00 p.m. on the Closing Date, the Sellers will deposit with Escrow
Agent the following items and instruments (executed and acknowledged, if
appropriate):
5.2.1    For each Property, a special warranty deed in the form attached hereto
as Exhibit C, prepared and executed by the Seller that owns such Property
(collectively, the “Deeds”);
5.2.2    For each Property, two (2) duplicate originals of a Bill of Sale, in
the form and content attached hereto as Exhibit D, prepared and executed by the
Seller that owns such Property (“Bill of Sale”);
5.2.3    For each Property, two (2) duplicate originals of an Assignment of
Intangible Property, in the form and content attached hereto as Exhibit E,
prepared and executed by the Seller that owns such Property (“Assignment of
Intangibles”);
5.2.4    For each Property, two (2) duplicate originals of an Assignment and
Assumption of Contracts and Licenses, in the form and content attached hereto as
Exhibit F, prepared and executed by the Seller that owns such Property
(“Assignment of Contracts and Licenses”);


27
ACTIVE/85729224.2



--------------------------------------------------------------------------------





5.2.5    For each Property, two (2) duplicate originals of an Assignment and
Assumption of Leases, in the form and content attached hereto as Exhibit G,
prepared and executed by the Seller that owns such Property (“Assignment of
Leases”);
5.2.6    For each Seller, a non-foreign affidavit signed by such Seller, in the
form attached hereto as Exhibit H (“Non-Foreign Affidavits”) any state tax
withholding affidavits as applicable, and an IRS Form 1099;
5.2.7    All transfer tax and other tax returns, if any, which any Seller is
required by law to execute and acknowledge and to deliver, either individually
or together with Purchaser, to any governmental authority as a result of the
sale;
5.2.8    For each Property, (i) three (3) duplicate originals of an owner’s
affidavit, in the form and content attached hereto as Exhibit J-1, prepared and
executed by the Seller that owns such Property (“Owner’s Affidavit”) and (ii)
such other instruments and materials as the Title Company may require from
Seller (as set forth in the Title Commitments or in writing from the Title
Company to Seller (or to Purchaser, and thereafter delivered to Seller) prior to
the Effective Date) in order to issue to Purchaser Owner’s Policies of Title
Insurance in accordance with Section 8.2.8 below (excepting only those
instruments and materials that Purchaser is required to deliver to the Title
Company as set forth in such Section 8.2.8);
5.2.9    All of the plans (including “as built” plans), drawings, blueprints and
specifications relating to the Properties and Sellers’ tenant files where
available, which are in any Sellers’ possession or control, other than any
plans, drawings, blueprints or specifications that constitute Excluded
Documents;
5.2.10    All written warranties in possession or control of each Seller, if
any, of manufacturers, suppliers and contractors in effect on the Closing Date;
5.2.11    All keys to each Property in the possession or control of such
Property’s Seller (which will be available at such Property);
5.2.12    (a) A closing statement prepared by Seller or the Escrow Agent, a
draft of which the Sellers shall deliver no less than three (3) Business Days
prior to Closing, reasonably approved by the Sellers and the Purchaser and
executed by each Seller setting forth, among other things, all prorations,
credits, costs or other adjustments to be made at Closing under this Agreement
with respect to such Seller’s Property (or each of such Seller’s Properties)
individually (an “Individual Closing Statement”), and (b) a closing statement
(the “Consolidated Closing Statement”) prepared by the Escrow Agent and
reasonably approved by the Sellers and Purchaser setting forth, among other
things, the consolidated prorations, credits, costs or other adjustments
reflected in each of the Individual Closing Statements and, in addition, all
other payments to and from Escrow in connection with the purchase and sale of
the Properties; provided, however, that is acknowledged and agreed that any
Individual Closing Statement prepared by Seller shall only be required to
include the prorations and other matters described in Section 5.5 below;


28
ACTIVE/85729224.2



--------------------------------------------------------------------------------





5.2.13    The Sellers’ Survey Certification in the form attached hereto as
Exhibit J-2, as well as all other documents reasonably required by the Title
Company (including without limitation, evidence reasonably satisfactory to the
Title Company that all necessary authorizations of the transaction contemplated
hereby have been obtained by the Sellers), each in form and substance reasonably
acceptable to the Sellers;
5.2.14    For each Property, a notice to the Tenants and licensees of such
Property, in the form and content attached hereto as Exhibit I, prepared and
executed by the Seller that owns such Property (collectively, the “Notices to
Tenants”);
5.2.15    To the extent not previously delivered to Purchaser, originals (or
copies, if originals are not available) of the Due Diligence Materials relating
to such Seller’s Property or Properties (including, to the extent available,
originals of all Leases, Assumed Contracts, and Permits and copies of all Tenant
correspondence and billing files and records relating to such Seller’s Property
or Properties);
5.2.16     A certification in the form attached hereto as Exhibit O-1 executed
by the Sellers;
5.2.17    No later than five (5) Business Days prior to Closing, a current rent
roll for each of the Properties, each showing all Leases for such Property as of
the date thereof, which rent roll shall be (x) in the form utilized by each
Seller in the ordinary course of its business and (y) delivered without any
other representation or warranty, except as set forth in Section 7.2;
5.2.18    To the extent received by Seller(s) but not previously delivered to
Purchaser, originals of the Tenant Estoppel Certificates, Statement of Lease (as
applicable) and the Licensee Estoppel Certificates;
5.2.19    Originals of the Seller Lease Estoppel Certificates and the Seller
License Estoppel Certificates, each to the extent required pursuant to the terms
of this Agreement;
5.2.20    In respect of the Property commonly known as 6110 Executive Boulevard,
two (2) duplicate originals of the License Agreement in the form attached hereto
as Disclosure Schedule 14, executed by WashREIT (the “6110 License”); and
5.2.21    Such other instruments or documents as are expressly required by this
Agreement to be delivered by a Seller at Closing or may be reasonably necessary
to effect or carry out the covenants and obligations to be performed by the
Sellers pursuant to this Agreement.

5.3    Action Prior to the Closing Date by Purchaser. Purchaser agrees that on
or before 2:00 p.m. on the Closing Date, Purchaser will deposit with Escrow
Agent the Closing Payment and, in addition, the following items and instruments
(executed and acknowledged, if appropriate):
5.3.1    To the extent that applicable law requires that the Deeds, transfer tax
or other tax forms, or recording forms be executed by the grantee, such
instruments, executed by Purchaser and acknowledged in the presence of a Notary
Public in accordance with the laws of the state in which the applicable Property
is located;


29
ACTIVE/85729224.2



--------------------------------------------------------------------------------





5.3.2    For each Property, two (2) fully executed duplicate originals of the
applicable Assignment of Contracts and Licenses, executed by Purchaser;
5.3.3    For each Property, two (2) fully executed duplicate originals of the
applicable Assignment of Leases, executed by Purchaser;
5.3.4    An executed counterpart of the Consolidated Closing Statement and each
Individual Closing Statement;
5.3.5    For each Property, two (2) fully executed duplicate originals of the
applicable Assignment of Intangibles, executed by Purchaser;
5.3.6    For each Property, two (2) fully executed duplicate originals of the
applicable Bill of Sale, executed by Purchaser;
5.3.7    Such other instruments or documents as are expressly required by this
Agreement to be delivered by Purchaser at Closing or as may be reasonably
necessary to effect or carry out the covenants and obligations to be performed
by Purchaser pursuant to this Agreement;
5.3.8    A certification in the form attached hereto as Exhibit O-2 executed by
the Purchaser;
5.3.9    In respect of the Property commonly known as 6110 Executive Boulevard,
two (2) fully executed duplicate originals of the 6110 License, executed by
Purchaser; and
5.3.10    All other documents consistent with the express provisions of this
Agreement and reasonably required by the Title Company (including without
limitation, evidence reasonably satisfactory to the Title Company that all
necessary authorizations of the transaction contemplated hereby have been
obtained by the Purchaser), each in form and substance reasonably acceptable to
the Purchaser.

5.4    Recording of Deeds. Subject to Section 8.3 below, Escrow Agent will cause
the Deeds to be dated as of the Closing Date and recorded in the Official
Records, and all other Closing Documents deposited with Escrow Agent to be dated
as of the Closing Date, when (but in no event after the Closing Date) Escrow
Agent holds for the account of the Sellers and Purchaser all items and funds (if
any) to be delivered to the Sellers and Purchaser through the Escrow, after
payment of costs, expenses, disbursements and prorations chargeable to the
Sellers or Purchaser pursuant to the provisions of this Agreement.

5.5    Prorations. The Sellers shall provide the information required to prepare
estimated Individual Closing Statements and the Consolidated Closing Statement
to Purchaser for review at least five (5) Business Days prior to the Closing
Date. Purchaser shall notify Seller within two (2) Business Days after its
receipt of such information of any items which Purchaser disputes, and the
parties shall attempt in good faith to reconcile any differences not later than
one (1) day before the Closing Date. The following items are to be prorated,
adjusted or credited (as appropriate) as of 12:01 a.m. on the Closing Date, it
being understood that for purposes of prorations and adjustments, Purchaser
shall be deemed to be the owner of the Properties on the Closing Date. Unless
otherwise


30
ACTIVE/85729224.2



--------------------------------------------------------------------------------





expressly set forth in this Section 5, payments with respect to prorations shall
be made on a cash, or as-collected, basis (as opposed to an “accrual” basis or
otherwise), provided, however, that the parties hereto acknowledge that the
allocable shares of certain of the items to be prorated pursuant to this Section
5.5 shall be determined on an accrual basis (for example, and by way of example
only prorated Rent shall be allocated to each of Seller and Purchaser on the
basis of pre-Closing and post-Closing periods, but payments in respect of such
prorations shall be made on an “As-collected” basis, as otherwise provided in
this Section 5.5).
5.5.1    Taxes. With respect to each Property, all non-delinquent real estate
and personal property general and special taxes and assessments for such
Property for the current assessment year of the applicable taxing authority in
which the Closing Date occurs shall be prorated as of the Closing Date. If the
exact amount of taxes is not known at Closing, the proration will be based on
the amount of taxes most recently charged to Tenants at the applicable Property
as Additional Rent (adjusted as necessary to derive the taxes for the entire
Property from such amounts) and shall be adjusted once actual figures become
available after Closing, as part of the Final Closing Adjustment.
Notwithstanding anything to the contrary in this Agreement, (i) each Seller
shall retain all right, title and interest in and to any and all property tax
(both real property and personal property) refunds and claims for refunds with
respect to its Properties for any period prior to the Closing Date, and (ii)
each Seller is responsible for all taxes attributable to a taxable period (or
portion thereof) ending on or before the Closing Date. Each Seller shall have
the right to continue and control any contest of any taxes or assessments for
its Property or Properties due and payable during all tax years prior to the tax
year in which Closing occurs, except that Sellers shall have no right to (x)
initiate the contest of any taxes or assessments after the Effective Date if
such contest relates to or impacts taxes for which Purchaser is responsible
hereunder or (y) settle or compromise any pending contest of taxes or
assessments, to the extent pertaining to or adversely impacting the period from
and after the Closing or could reasonably be expected to adversely impact the
tax liability of Purchaser. Purchaser shall have the right to control any
contest of any taxes or assessments for the Properties due and payable during
the current tax year in which Closing occurs, if any, and all tax years
thereafter. Each Seller and Purchaser shall each reasonably cooperate with the
other in connection with such contests. With respect to each Property, Purchaser
and such Property’s Seller shall be equally responsible for, and shall pay equal
portions of, all sales, use and other transfer taxes imposed in connection with
the sale and transfer of the Personal Property and the Intangible Property
(i.e., Purchaser shall pay 50% and such Property’s Seller shall pay 50%).
5.5.2    Utility Service. To the extent commercially reasonable and practicable,
the Sellers and Purchaser shall obtain billings and meter readings as of the
Business Day preceding the Closing Date to aid in the proration of charges for
gas, electricity and other utility services which are not the direct
responsibility of Tenants. If such billings or meter readings as of the Business
Day preceding the Closing Date are obtained, adjustments for any costs,
expenses, charges or fees shown thereon shall be made in accordance with such
billings or meter readings. If such billings or meter readings as of the
Business Day preceding the Closing Date are not available for a utility service,
the charges therefor shall be adjusted at the Closing on the basis of the per
diem charges for the most recent prior period for which bills were issued and
shall be further adjusted at the Final Closing Adjustment on the basis of the
actual bills for the period in which the Closing takes place. Each Property’s
Seller shall receive a credit at Closing for the Utility Deposits, if any, that
are


31
ACTIVE/85729224.2



--------------------------------------------------------------------------------





transferred or made available to Purchaser and that are held by applicable
utility companies for the account of such Seller in respect of services provided
to such Seller’s Property or Properties. Purchaser shall arrange for placing all
utility services and bills in its own name as of the Closing Date.
5.5.3    Security Deposits. Purchaser shall be credited with and the Sellers
shall be charged with an amount equal to all cash Security Deposits being held
by or on behalf of all Sellers, Sellers’ managing agent or any other Person
under the Leases or Licenses. The Sellers shall be entitled to retain all
Security Deposits or other such credits due Tenants or licensee for which
Purchaser receives credit and the Sellers are charged pursuant to this Section
5.5.3. Sellers agree not to apply any Security Deposits held as of the Effective
Date under Leases or Licenses on account of arrearages existing as of the
Closing Date. Each Seller shall, at its sole cost and expense, use commercially
reasonable efforts to cause the issuer of any letters of credit or other
instruments held by such Seller in lieu of a cash Security Deposit to transfer
such letters of credit or other instruments to the Purchaser at or promptly
after Closing.
5.5.4    Operating Expenses. All Operating Expenses shall be prorated between
the Sellers and Purchaser as of the Closing Date, based on the actual number of
days in the month during which the Closing Date occurs for monthly expenses, and
based on a 365 day year for annual expenses. The Sellers shall be responsible
for all Operating Expenses attributable to the period before the Closing Date
and Purchaser shall be responsible for all Operating Expenses attributable to
the period on and after the Closing Date.
5.5.5    Miscellaneous Permits and Taxes. Except as covered by the terms of
Section 5.5.1 above, with respect to each Property, all water and sewer charges,
taxes (other than ad valorem property taxes), including license taxes or fees
for licenses which are assignable or transferable without added cost and have a
value which will survive Closing, and any unpaid taxes payable in arrears, shall
be prorated as of the Closing Date. Each Property’s Seller will be credited for
that portion of taxes and fees paid by such Seller allocable to the period after
the Closing Date.
5.5.6    Assumed Contracts. With respect to each Property, all payments and
receipts, as applicable, under the Assumed Contracts shall be prorated between
Purchaser and such Property’s Seller as of the Closing Date. Such Seller shall
receive a credit for all prepayments and deposits thereunder.
5.5.7    Leasing Commissions, Tenant Improvements and Rental Abatements.
(a)    Each Seller shall pay at or prior to the Closing Date, or shall give
Purchaser a credit at Closing, for (i) the then-outstanding Lease Expenses (as
set forth in the Updated Disclosure to Disclosure Schedule 2-4, and including,
by way of clarification, Lease Expenses that are not yet due and payable) to
which such Seller has committed under the terms of any Lease or License, or any
Lease or License modification, extension or renewal entered into prior to the
Effective Date (excluding, however, Lease Expenses expressly contemplated to be
Purchaser’s obligation pursuant to Section 5.5.7(b)); and (ii) the
then-outstanding Lease Expenses (as set forth in the Updated Disclosure to
Disclosure Schedule 2-4, and including, by way of clarification, Lease Expenses
that are not yet due and payable) due in connection with any Lease or License or
any


32
ACTIVE/85729224.2



--------------------------------------------------------------------------------





Lease or License modification, extension or renewal, if any, that is executed on
or after the Effective Date and with respect to which Purchaser has not provided
its express written approval (excluding, however, Lease Expenses expressly
contemplated to be Purchaser’s obligation pursuant to Section 5.5.7(b)).
(b)    Purchaser shall pay for (and shall not receive a credit at Closing for)
(i) Lease Expenses due in connection with any Lease or License or any Lease or
License modification, extension or renewal that is executed on or after the
Effective Date as and to the extent same have been expressly approved by
Purchaser in writing hereunder, and (ii) Lease Expenses that become due with
respect to the exercise by a Tenant or licensee on or after the Effective Date
of an extension, expansion or renewal option to which such Tenant or licensee
was entitled under the terms of its Lease or License, as applicable, as of the
Effective Date. If Seller has paid for any Lease Expenses that are Purchaser’s
obligation pursuant to the express terms of this Section 5.5.7(b), Purchaser
shall provide a credit to Seller in the amount of such payment at Closing, but
only as and to the extent: (i) such Lease Expense is required to be paid prior
to Closing; (ii) Seller pays such Lease Expense prior to Closing; and (iii)
Tenant, licensee or any other applicable recipient of such Lease Expense
payment, as applicable, confirms in writing that such Lease Expense has been
paid in satisfaction of such obligation (or, in lieu thereof, Seller delivers to
Purchaser evidence of Seller’s payment to the applicable recipient of such Lease
Expense in the form of either a cancelled check cashed by such recipient or a
federal reference number confirming the wire of funds to such recipient).
(c)    Effective as of the Closing Date, Purchaser shall honor and assume all
covenants and obligations to be performed by each Seller as landlord under the
Leases or Licenses, as applicable, including any Lease Expenses.
5.5.8    Other Income. With respect to each Property, all income not
specifically addressed in this Section 5.5 and derived by such Property’s Seller
from such Property, to the extent such income accrues before the Closing Date,
shall be paid to such Seller (it being acknowledged that payments in respect of
such income shall only be made on an “as and when collected” basis). All income
not specifically addressed in this Section 5.5 and derived by such Seller from
such Property accruing or relating to the period on and after the Closing Date
shall be paid to Purchaser.
5.5.9    Other Expenses. With respect to each Property, all expenses and
monetary obligations not otherwise specified in this Section 5.5, incurred in
the ownership or operation of such Property and for which Purchaser is assuming
responsibility on and after Closing pursuant to the express terms of this
Agreement and/or the Closing Documents shall be prorated between such Property’s
Seller and Purchaser as of the Closing Date.
5.5.10    Rent. Basic Rent and Additional Rent shall be prorated at the Closing
in accordance with the following provisions (it being acknowledged that (i)
payments in respect of such Basic Rent and Additional Rent shall only be made on
an “as and when collected” basis and (ii) all income derived from Licenses shall
be prorated in accordance with the following provisions, as if such income was
received by the Seller or Purchaser as Basic Rent hereunder):


33
ACTIVE/85729224.2



--------------------------------------------------------------------------------





(a)    Basic Rent. Subject to Section 5.5.10(c), Basic Rent shall be prorated
between each Seller and Purchaser as of the Closing Date based on the actual
number of days in the month during which the Closing Date occurs. Each Seller
shall be entitled to all Basic Rent which accrues before the Closing Date and
Purchaser shall be entitled to all Basic Rent which accrues on and after the
Closing Date, in each case, whether payable in advance or in arrears.
(b)    Additional Rent. Subject to Section 5.5.10(c), monthly or other payments
made by Tenants in advance based upon projected or estimated Additional Rent
shall be prorated between each Seller and Purchaser as of the Closing Date based
on the actual Additional Rent collected as of the Closing and the actual number
of days in the monthly or other period for which the advance payment is made.
Such proration shall be made separately for each Tenant which is obligated to
pay Additional Rent on the basis of the fiscal year set forth in the Tenant's
Lease for the determination and payment of Additional Rent. Each payment of
Additional Rent that is prorated pursuant to this Section 5.5.10(b), and the
applicable Tenant’s payments of Additional Rent made prior to or after such
prorated payment for the same calendar year or other fiscal period during which
a year-end reconciliation of Additional Rent is required by the applicable
Lease, shall be adjusted as part of the Final Closing Adjustment as provided
below in Section 5.5.11.
(c)    Delinquent Rent. Delinquent Rent (including delinquent Additional Rent)
shall not be prorated at Closing and shall be paid by Purchaser to the
applicable Seller if, as and when actually collected by Purchaser after the
Closing, it being understood and agreed that Purchaser shall use commercially
reasonable efforts to collect Delinquent Rent on behalf of each Seller. Rent
(including Additional Rent, if and to the extent expressly identified as
Additional Rent) collected after the Closing but during the calendar month
during which the Closing occurs shall be applied (i) first to Rent due in the
month of Closing and (ii) then to Rent due in respect of periods prior to the
Closing (including Delinquent Rent). Rent (including Basic Rent and Additional
Rent) collected after the calendar month during which the Closing occurs shall
be applied (i) first to Rent due in respect of periods from and after the
Closing and (ii) then to Rent due in respect of periods prior to the Closing
(including Delinquent Rent). Delinquent Rent collected by the Sellers or
Purchaser after the date of Closing shall be delivered as follows: (i) if any
Seller collects any unpaid or delinquent rent for the Property, such Seller
shall, within fifteen (15) days after the receipt thereof, deliver to Purchaser
any such rent to which Purchaser is entitled hereunder relating to the period
commencing on the date of Closing, and (ii) if Purchaser collects any unpaid or
delinquent rent from any Property (and after the payment of all Rent and other
amounts due to Purchaser from the applicable Tenant, which payments shall be
applied in accordance with the terms of the two immediately preceding
sentences), Purchaser shall, within fifteen (15) days after the receipt thereof,
deliver to the Seller of such Property any such rent to which such Seller is
entitled hereunder relating to the period prior to the date of Closing.
(d)    Rents Due in Arrears. The parties hereby acknowledge and agree that with
respect to any Lease or License as to which the United States of America (or any
instrumentality or agency thereof) is the Tenant or licensee (as applicable) and
pursuant to which Rent is payable in arrears, the provisions of Section
5.5.10(c) shall be applied such that: (x) Rent received during the month in
which Closing occurs (but only as and to the extent the same relates to the
immediately preceding calendar month) shall belong entirely to Seller; and (y)
Rent received during the month in which Closing occurs (as and to the extent
such Rent does not relate to the


34
ACTIVE/85729224.2



--------------------------------------------------------------------------------





immediately preceding calendar month) and months after the month in which
Closing occurs shall be prorated and allocated among Purchaser and Seller in the
same manner in which Rent is otherwise adjusted as set forth in Section
5.5.10(c) above.    


5.5.11    Final Closing Adjustment. No later than one (1) year following the
Closing Date, the Sellers and Purchaser shall make a final adjustment to the
prorations made pursuant to this Section 5 (the “Final Closing Adjustment”). The
Final Closing Adjustment shall be made in the following manner:
(a)    General. All adjustments or prorations which could not be determined at
the Closing because of the lack of actual statements, bills or invoices for the
current period, the year-end reconciliation of Additional Rent, or any other
reason, shall be made as a part of the Final Closing Adjustment. Any net
adjustment in favor of Purchaser shall be paid in cash by the Sellers to
Purchaser no later than thirty (30) days after the Final Closing Adjustment. Any
net adjustment in favor of the Sellers shall be paid in cash by Purchaser to the
Sellers no later than thirty (30) days after the Final Closing Adjustment.
Without limiting the foregoing, the parties shall correct any manifest error in
the prorations and adjustments made at Closing promptly after such error is
discovered.
(b)    Additional Rent Adjustment. Each Seller and Purchaser shall prorate the
actual amount of Additional Rent paid by each Tenant at such Seller’s Property
for such Tenant’s applicable fiscal year (“Tenant’s Fiscal Year”) as follows:
(i)    The Seller shall be entitled to the portion of the actual amount of
Additional Rent paid by the Tenant equal to the product obtained by multiplying
such amount by a fraction, the numerator of which is the number of days in the
Tenant’s Fiscal Year preceding the Closing Date and the denominator of which is
the total number of days in the Tenant’s Fiscal Year; and
(ii)    Purchaser shall be entitled to the balance of the Additional Rent paid
by the Tenant.
(iii)    If the sum of all interim payments of Additional Rent collected and
retained by the Seller from the Tenant for the Tenant's Fiscal Year (reduced by
the pro-rated portion of the interim payment on account of Additional Rent paid
for the month or quarter in which the Closing Date occurs for which Purchaser is
given credit pursuant to Section 5.5.10(b)) exceeds the amount of such
Additional Rent to which the Seller is entitled with respect to such Tenant
pursuant to subparagraph (i) above, the Seller shall pay such excess to
Purchaser. If the sum of all interim payments of such Additional Rent collected
and retained by Purchaser from each Tenant for the Tenant's Fiscal Year
(increased by a pro-rated portion of the interim payment on account of
Additional Rent paid for the month or quarter in which the Closing Date occurs
for which Purchaser is given credit pursuant to Section 5.5.10(b)) exceeds the
amount of Additional Rent to which Purchaser is entitled with respect to such
Tenant pursuant to subparagraph (ii) above, Purchaser shall pay the excess to
the Seller. The adjustment of interim payments received and actual Additional
Rent paid shall be made separately for each Tenant and for each type of
Additional Rent.


35
ACTIVE/85729224.2



--------------------------------------------------------------------------------





(c)    No Further Adjustments. Except for: (i) additional or supplemental real
estate taxes, real estate tax credits or rebates, or other adjustments to real
estate taxes due to back assessments, corrections to previous tax bills or real
estate tax appeals or contests, (ii) any item of Additional Rent which may be
contested by a Tenant or (iii) manifest errors, the Final Closing Adjustment
shall be conclusive and binding upon the Sellers and Purchaser, and the Sellers
and Purchaser hereby waive any right to contest after the Final Closing
Adjustment any prorations, apportionments or adjustments to be made pursuant to
this Section 5.
5.5.12    General Provisions. The computation of the adjustments shall be
jointly prepared by the Sellers and Purchaser. In the event any prorations or
apportionments made under this Section 5.5 shall prove to be incorrect for any
reason, then any party shall be entitled to an adjustment to correct the same in
accordance with the remaining terms of this Section 5.5.12. For proration
purposes, the day that falls on the Closing Date shall be charged to Purchaser.
5.5.13    Survival. The provisions of this Section 5.5 shall survive Closing for
a period of thirteen (13) months.

5.6    Closing Costs. With respect to each Property, Purchaser shall bear the
cost of (i) the title searches and preparation of the Title Commitments prepared
by the Title Company, and the premium for Purchaser’s title policies and any and
all endorsements requested by Purchaser or its lender; (ii) updating the Survey
for each Property if Purchaser so elects; (iii) one-half (1/2) of the
documentary transfer taxes and the recording fee for the Deeds; (iv) one-half
(1/2) of all escrow and closing fees relating to the sale of such Property; (v)
all escrow and closing fees relating to Purchaser’s financing; and (vi) any
mortgage taxes or recording fees for any mortgages securing Purchaser’s
financing. With respect to each Property, such Property’s Seller shall bear the
cost of (i) any commission due to Broker (as defined in Article X); (ii)
one-half (1/2) of the documentary transfer taxes and the recording fee for the
Deeds; (iii) and one-half (1/2) of all escrow and closing fees relating to the
sale of such Property (but not in connection with any financing by Purchaser,
which shall be paid solely by Purchaser); and (iv) the costs of the Title
Commitments prepared by the Title Company on behalf of Seller. Each party shall
pay its own attorneys’ fees pertaining to the sale of the Properties. All other
costs pertaining to the sale of each Property shall be allocated as is customary
for real estate transactions where such Property is located. The parties agree
to cooperate in all reasonable respects to minimize all such costs, premiums,
taxes, and fees.

5.7    Distribution of Funds and Documents Following Closing. The conditions to
the closing of Escrow shall be Escrow Agent’s receipt of funds and documents
described in Sections 5.2 and 5.3 above, and written authorization from the
Sellers and Purchaser to proceed with the Closing in accordance with the Closing
Instructions. Upon satisfaction of the above conditions, Escrow Agent shall
distribute the documents described in Sections 5.2 and 5.3 above in accordance
with the Closing Instructions and shall take all other actions authorized by the
Escrow Agreement upon closing.



5.8    Possession. Purchaser shall be entitled to sole possession of each
Property on the Closing Date, subject to the Permitted Exceptions.


36
ACTIVE/85729224.2



--------------------------------------------------------------------------------






VI.     ADDITIONAL COVENANTS AND INDEMNITIES

6.1    Purchaser’s Indemnity. With the exception of items for which Purchaser is
expressly indemnified hereunder, Purchaser covenants and agrees to defend,
indemnify, protect, and hold harmless the Sellers and the Seller Related Parties
from and against any and all Claims arising from the acts and omissions of
Purchaser and its agents, employees and contractors occurring in connection with
or as a result of, any inspections, tests or examinations of or to any of the
Properties, provided that Purchaser shall not be liable or responsible for the
mere discovery or immaterial displacement of a pre-existing condition at any
Property. This indemnity shall survive only until the date that is three (3)
years after the Effective Date.

6.2    Seller Covenants. Each Seller covenants to Purchaser as follows with
respect to each of the Properties:
6.2.1    Continued Care and Maintenance. Prior to Closing, such Seller agrees:
(i) to continue its care, maintenance and operation of its Property on
substantially the same standards as employed by such Seller to date; (ii) not to
terminate, change, amend or modify materially any Lease, License or any Contract
(except that Seller shall have the right to: (x) enter into any Lease renewals,
amendments, modifications or extensions of existing Leases evidencing or
reflecting the exercise by any Tenant of any expressly existing rights or
options, the terms of which are fixed or determinable as of the Effective Date,
under any existing Lease; and (y) the terminate, change, amend or modify any
Contract that is not an Assumed Contract); (iii) not to make any substantial or
material alterations or changes to any of such Seller’s Property, other than
ordinary and necessary maintenance and repairs, without Purchaser’s prior
written approval (provided, however, such Seller may make any alterations or
changes to the Property that are required by any Lease or by applicable law
without Purchaser’s prior approval); and (iv) to maintain in effect all policies
of casualty and liability insurance or similar policies of insurance, with no
less than the limits of coverage now carried with respect to such Seller’s
Property. Nothing contained herein shall prevent such Seller from acting to
prevent loss of life, personal injury or property damage in emergency
situations, or prevent such Seller from performing any act with respect to such
Seller’s Property which may be required by any Lease, applicable law, rule or
governmental regulations, provided that such Seller shall notify Purchaser of
any emergency situations as soon as reasonably possible thereafter.
6.2.2    Leasing/Licensing of the Property. Prior to the execution of any new
Leases or Licenses for the Property or the renewal, amendment, modification or
extension of any existing Leases or Licenses for the Property, such Seller shall
give written notice of its intent to do so to Purchaser. Such notice shall
include the amount of space involved, the length of the lease term, the proposed
financial terms thereof (including any rent abatement periods), the amount of
any Leasing Commission, any TI Obligations, and a copy of the form of Lease,
License, amendment or other document to be executed. Such Seller shall not enter
into any new Lease or License, or any extension or renewal of any existing Lease
or License, without Purchaser’s prior written consent, which consent may be
withheld in Purchaser’s sole and absolute discretion (but which consent may be
conclusively evidenced in correspondence to Seller by electronic mail from
Robert Swennes (robert.swinnes@brookfield.com)). Purchaser shall use
commercially reasonable efforts to notify such Seller of Purchaser’s objection,
if any, to any such proposed Lease or extension or renewal of


37
ACTIVE/85729224.2



--------------------------------------------------------------------------------





any existing Lease, within five (5) Business Days of Purchaser’s receipt of any
notice provided pursuant to the first sentence of this Section 6.2.2, but
Purchaser’s failure to provide such objection shall in no event constitute
approval thereof or a default by Purchaser hereunder. Notwithstanding the
foregoing (a) Purchaser’s consent shall not be required for new Leases, new
License and/or renewals, amendments, modifications or extensions of existing
Leases or existing Licenses evidencing or reflecting the exercise by Tenants or
licensees of any rights or options, the terms of which are fixed or determinable
as of the Effective Date, under existing Leases and/or Licenses, as applicable;
and (b) Purchaser acknowledges and agrees that the Leases, Licenses and the
extensions, amendments, modifications or renewals of Leases and Licenses (if
any) listed on Disclosure Schedule 2-3 have been approved by Purchaser. Nothing
in this Agreement shall be interpreted to require any Seller to lease any
additional space in its Property as a condition to the sale of such Property,
and none of the Sellers shall have any obligation to enter into or to seek any
Leases or Licenses for its Property prior to the Closing Date.
6.2.3    Tenant/Licensee Estoppel Certificates. Prior to Closing, each Seller
shall use commercially reasonable efforts to obtain and deliver to Purchaser
from the Tenant under each Lease and from the licensee under each Required
License of such Seller’s Property an estoppel certificate in substantially the
form attached hereto as Exhibit L-1, with respect to Leases, and in
substantially the form attached hereto as Exhibit L-3, with respect to Required
Licenses, or, if any Lease or License, as applicable, requires a different form,
in the form required by such Lease or License, all dated no more than thirty
(30) days prior to the Closing Date (each such estoppel certificate from a
Tenant under Lease, a “Tenant Estoppel Certificate”, and each such estoppel
certificate from a licensee under a Required License, a “Licensee Estoppel
Certificate”); provided, however, solely with respect to the Lease to the
Federal Bureau of Investigation at the Property located at 30 West Gude Dr.,
Rockville, Maryland (such Lease, a “GSA Lease”) entered into with the General
Services Administration (“GSA”), Seller shall, in lieu of a Tenant Estoppel
Certificate, use commercially reasonable efforts to obtain a “statement of
lease” in such form as may be acceptable to the Tenant thereunder (“Statement of
Lease”). None of the Sellers shall be in default for failure to obtain any
Tenant Estoppel Certificates, Statement of Lease or Licensee Estoppel
Certificate so long as such Sellers have used commercially reasonable efforts to
obtain such Tenant Estoppel Certificates, Statement of Lease and Licensee
Estoppel Certificates as required herein, but such failure may be a failure of
the condition precedent to Closing set forth in Section 8.2.5 and/or Section
8.2.6, as applicable.
6.2.4    Prior to Closing, the Seller(s) of the Property encumbered thereby
shall use commercially reasonable efforts to obtain and deliver to Purchaser an
estoppel certificate with respect to recorded instruments referred to in
Disclosure Schedule 15, which estoppel certificate shall be in the form attached
hereto as Exhibit M, or, if such instrument requires a different form, in the
form required by instrument, dated no more than thirty (30) days prior to the
Closing Date. The recorded instruments referred to in the immediately preceding
sentence are collectively referred to as the “Required REAs”; the estoppel
certificates respecting such Required REAs are collectively referred to as the
“REA Estoppel Certificates”. None of the Sellers shall be in default for failure
to obtain such estoppel certificates so long as such Sellers have used
commercially reasonable efforts to obtain the same.


38
ACTIVE/85729224.2



--------------------------------------------------------------------------------





6.2.5    Novation Agreement. It is hereby acknowledged and agreed that pursuant
to the GSA Lease, certain documents are required to be executed and delivered by
Seller and Purchaser in order to confirm the transfer to Purchaser of Seller’s
interest in, to and under any GSA Lease (collectively, the “GSA Transfer
Documents”). From and after the Effective Date, Seller and Purchaser shall
commence the necessary process for GSA approval of the transfer of the GSA
Lease, and Seller and Purchaser shall cooperate with one another in good faith
and utilize commercially reasonable efforts to negotiate, finalize and submit
GSA Transfer Documents in form and substance reasonably acceptable to each party
as soon as reasonably possible following the Closing Date. Notwithstanding the
foregoing, Seller shall have the right to pursue from the Tenant under the GSA
Lease (the “GSA Tenant”) a novation agreement substantially in the form of
Disclosure Schedule 12 attached hereto; provided, however, if Seller is not able
to obtain the novation agreement in the form attached hereto as Disclosure
Schedule 12, in all events, Seller shall execute and deliver within thirty (30)
days after Closing (or by such later date which is five (5) business days after
receipt from the GSA Tenant of its counterpart signature to the GSA Transfer
Documents as approved by the GSA Tenant) such other form of transfer or novation
agreement as is requested by the GSA Tenant pursuant to the Federal Assignment
of Claims Act and regulations promulgated pursuant thereunto. Without limiting
the generality of the foregoing, each of Seller and Purchaser hereby covenant
and agree to reasonably cooperate in connection with the procurement and
execution of the GSA Transfer Documents, and agree that they shall execute the
GSA Transfer Documents in such form as is ultimately acceptable to the GSA
Tenant, provided that such GSA Transfer Documents do not impose any material
obligation or liability on Purchaser beyond those expressly set forth in the GSA
Lease. Subject to the foregoing, Purchaser and Seller each hereby agree to
provide any and all additional documentation and signatures required by the GSA
Tenant or reasonably requested by the other party for the novation or transfer
of the GSA Lease within seven (7) business days of request from such other
party. Further, in the event of any inconsistency between this Agreement and the
documents delivered at Closing by the parties pursuant hereto, on the one hand,
and any novation agreement executed by Purchaser, Seller and a GSA Tenant after
Closing, on the other hand, the terms and provisions of this Agreement and such
documents delivered hereto shall control as between Purchaser and Seller. This
Section 6.2.5 shall survive Closing.
6.2.6    Completion of Landlord Work. Sellers are currently performing the
Landlord Work. Seller represents and warrants that (x) upon completion of the
work contemplated under the Work Agreements in accordance with such Work
Agreements, and the payment of amounts expressly required to be paid pursuant to
the Work Agreements, all Landlord Work shall be completed in accordance with the
applicable Lease or License pursuant to which such Landlord Work is undertaken
and (y) all Work Agreements are freely assignable by Sellers to Purchaser, at no
cost or expense to Purchaser. From and after the Effective Date and until the
Closing, Sellers shall continue to diligently perform (and cause the third-party
contractors under the Work Agreements to continue to diligently perform) the
Landlord Work pursuant to the Work Agreements and timely make all payments
required to be made under the Work Agreements as such payments become due and
payable prior to Closing. Sellers shall at all times use their commercially
reasonable efforts to cause Completion of Landlord Work to occur prior to the
Closing, in respect of all Landlord Work. In the event that Completion of
Landlord Work (or any portion thereof) has not occurred as of the Closing Date,
then, at the Closing: (a) Seller shall deliver to Purchaser at Closing (i) a
certification from Sellers: (1) of all work that that has not then been
completed under the Work Agreement(s),


39
ACTIVE/85729224.2



--------------------------------------------------------------------------------





(2) of all amounts that have been paid under the Work Agreement(s) (which shall
be accompanied by all applicable lien waivers and other evidence of payment in
Sellers possession), (3) that no amounts are then due and payable under the Work
Agreement(s), (4) of Sellers’ good faith estimate of all amounts that may become
due and payable under the Work Agreement(s) at any time on and after the Closing
(including without limitation, the cost (inclusive of all fees and expenses)
required to complete the Landlord Work (or applicable portion(s) thereof) that
is the subject of the applicable Work Agreement(s)), (5) that neither Seller nor
any third party contractor is in default under the Work Agreement(s), (6) that
Seller is not in default under any Lease or License, as applicable, in respect
of any applicable Landlord Work and (7) describing, in reasonable detail, any
discussions or other feedback from the Tenant or licensee, as applicable, with
respect to the Landlord Work that has then been undertaken, or that remains to
be completed and (ii) a certification from the third party contractor under each
Work Agreement (as to which Completion of Landlord Work has not occurred): (1)
of all work that that has not then been completed under the Work Agreement(s),
(2) that no amounts are then due and payable under the Work Agreement(s), (3) of
such contractor’s good faith estimate of all amounts that may become due and
payable under the Work Agreement(s) at any time on and after the date of such
certification (including without limitation, the cost (inclusive of all fees and
expenses) required to complete the Landlord Work (or applicable portion thereof)
that is the subject of the applicable Work Agreement), and (4) that neither
Seller nor any third party contractor is in default under the Work Agreement(s).
At the Closing: (I) Purchaser shall receive a credit against the Purchase Price
in an amount equal to one hundred twenty-five percent (125%) of the greater of
the amounts described in clauses (i)(4) and (ii)(3) above; (II) Seller shall
deliver to Purchaser all materials in Seller’s possession or control relating to
all Landlord Work that has not been completed and all Work Agreements; and (III)
all Work Agreements as to which Completion of Landlord Work has not yet occurred
shall constitute “Assumed Contracts” for purposes of this Agreement (provided
that the parties acknowledge and agree that the Purchaser’s willingness to
assume such Work Agreements is based on, and in reliance on the truth, accuracy
and completeness of the Sellers’ certification set forth above). Within thirty
(30) days of the completion of Landlord Work under any Work Agreement that has
been assumed by Purchaser hereunder, the Purchaser shall determine, reasonably
and in good faith, the total cost of completing the Landlord Work (or any
portion thereof) that remained incomplete as of the Closing Date (which costs
shall include, without limitation, any costs incurred by Purchaser in respect of
such Landlord Work both under the applicable Work Agreement, and otherwise). If
(x) Purchaser determines that the amount credited to Purchaser at Closing under
this Section 6.2.6 exceeds the cost of completion described in the immediately
preceding sentence, then such excess shall be paid by Purchaser to the
applicable Seller(s) within ten (10) days of such determination, and if (y)
Purchaser determines that the amount credited to Purchaser at Closing under this
Section 6.2.6 is less that the cost of completion described in the immediately
preceding sentence, then such deficiency shall be paid by the applicable
Seller(s) to Purchaser within ten (10) days of such determination. The terms of
this Section 6.2.6 shall survive the Closing.
6.2.7    UST – 6110 Property.
(a)    Seller shall at Seller’s sole cost and expense and as soon as reasonably
practicable, but in any event prior to May 6, 2016: (i) empty the UST (and
dispose of any and all heating oil (and other contents of the UST) and (ii) lock
and secure the fill port, the vent line and


40
ACTIVE/85729224.2



--------------------------------------------------------------------------------





any and all other connections of or to the UST (collectively, the “Seller’s
Pre-UST Removal Obligations”). Seller shall on or before May 9, 2016, provide
Purchaser with evidence reasonably satisfactory to Purchaser that the Seller’s
Pre-UST Removal Obligations have been completed, which evidence shall be
accompanied by, inter alia, a copy of the manifest from the applicable
contractor evidencing the appropriate disposal or recycling of all such
materials.


(b)    Purchaser and Seller acknowledge and agree that, as soon as reasonably
practicable, Seller shall, at Seller’s sole cost and expense, remove and dispose
of the UST and all contents of the UST (such removal, the “UST Removal” and such
removal and disposal, the “Seller’s Initial UST Obligations”). Seller’s Initial
UST Obligations shall be undertaken by a contractor selected by Seller and
reasonably approved by Purchaser, pursuant to a scope and contract that has been
approved in writing by Purchaser, such approvals not to be unreasonably withheld
or delayed. Seller shall, as promptly as practicable after the Effective Date,
establish a date with MDE for the UST Removal (the “UST Removal Date”), provided
that Seller shall endeavor reasonably and in good faith to establish the UST
Removal Date on or before April 29, 2016. Seller agrees to use its good faith
and commercially reasonable efforts to cause the UST Removal Date to be on or
before June 1, 2016, provided that in the event MDE does not agree to a UST
Removal Date that is on or before June 1, 2016, Seller shall cause the UST
Removal Date to be the first date thereafter that MDE will agree to as the UST
Removal Date. Seller shall cause MDE to be present at the UST Removal, and shall
notify Purchaser of the UST Removal Date, in writing, and in any event at least
two (2) Business Days promptly after scheduling the UST Removal Date with the
Seller and prior to the UST Removal, of the date and time of the UST Removal.
Purchaser and/or its representatives, shall be permitted to attend the UST
Removal. Commencing as soon as reasonably practicable, Seller shall undertake,
at Seller’s sole cost and expense, all applicable testing and remediation in
respect of the UST as and to the extent recommended or required by MDE and/or
Environmental Requirements (such testing and remediation to be undertaken
pursuant to documents and procedures reasonably prepared or approved by Hillman
in order to appropriately effectuate the recommendations or requirements of MDE)
(the “Seller’s Testing/Remediation UST Actions”, and together with the Seller’s
Initial UST Obligations, the “Seller’s Testing/Remediation UST Obligations”).
Purchaser acknowledges that such testing and remediation may include the
installation of ground water monitoring wells, which may, as and to the extent
reasonably approved by Purchaser (it being acknowledged that Purchaser shall
approve the installation of such wells to the extent required by Environmental
Requirements, but shall have the right to reasonably approve the location of
such wells, as well as any other invasive testing or work that is to be
undertaken at the 6110 Property) may remain at the 6110 Property at the Closing
in the event that the Completion of the UST Actions (as defined below) has not
then occurred. For clarification, (i) Seller’s Testing/Remediation UST
Obligations shall include continuing monitoring of the wells, and remediation,
in compliance with and as required by Environmental Requirements, of any and all
contaminants and contaminated soil identified by any such wells and related
testing and (ii) the completion of the UST Removal on or before the Closing Date
shall not be a condition to Closing and the failure to effectuate the complete
the UST Removal prior to Closing shall not be a default by Seller hereunder
provided that Seller shall have complied with its good faith and commercially
reasonable efforts to cause the UST Removal to be completed prior to the Closing
Date.




41
ACTIVE/85729224.2



--------------------------------------------------------------------------------





(c)    In the event that the UST Removal has not occurred on or before May 18,
2016, the following shall apply: (i) Seller shall allow Purchaser to complete
soil sampling around the UST to, inter alia, assess the potential for a past
release of heating oil (or other UST contents) from the UST in accordance with a
scope of work delivered by Purchaser to Seller at least two (2) Business Days
prior to the date of such sampling (the “UST Investigation Scope of Work”), (ii)
Purchaser’s access to the real property for completion of the UST Investigation
Scope of Work shall be subject to the terms and conditions of Sections 4.2.2,
4.2.3 and 4.2.5, and Purchaser’s indemnification obligations in Section 6.1 and
(iii) Purchaser shall implement the UST Investigation Scope of Work promptly
after delivery of the same to Seller, and upon the receipt of the final written
results of the same (“UST Investigation Results”) shall promptly deliver such
final results to Seller. If the UST Investigation Results identify any condition
that is required to be remediated pursuant to Environmental Requirements or is
reportable to MDE, Seller shall promptly notify MDE of the discharge.


(d)    In the event Completion of the UST Actions has not occurred as of the
Closing, Seller shall deliver evidence reasonably satisfactory to Purchaser,
identifying with specificity and in reasonable detail (and together with all
applicable supporting documentation), (i) those portions of the Completion of
the UST Actions that have been fully completed and paid for, (ii) those portions
of the Completion of the UST Actions that have not been fully completed and paid
for and (iii) Hillman’s reasonable and good faith estimate of remaining work
(including all applicable testing, remediation, repair and restoration) required
in order to achieve Completion of the UST Actions, and all related costs and
expenses (“Seller’s Estimate”).


(e)    In the event that Completion of the UST Actions does not occur at or
prior to Closing, Seller shall at all times thereafter endeavor diligently and
in good faith to cause Completion of the UST Actions (including, without
limitation, the completion of the Seller’s Post-Closing UST Obligations) to
occur as soon as reasonably practicable.
(f)    Purchaser shall cooperate and provide Seller and its agents, employees,
representatives, contractors and consultants with reasonable and continuing
access to the 6110 Property after Closing as necessary for Seller to achieve
Completion of the UST Actions. Seller shall provide not less than two (2)
Business Days’ prior written notice to Purchaser prior to entering the 6110
Property (or not less than five (5) Business Day’s prior written notice in the
event that the proposed work could reasonably be expected to impact or interfere
with the normal use and operation of the 6110 Property), including a general
description for the proposed work to be performed and the estimated time period
for the entry or entries. Purchaser shall have the right to have a
representative present during any entry by Seller or its agents, employees,
representatives, contractors or consultants, but in no event shall Seller be
required to delay the performance of any work due to Purchaser’s representative
not being present, provided that Seller has timely delivered written notice to
Purchaser of such entry as provided above.
(g)     Prior to any entry by Seller or Seller’s designees onto the 6110
Property for the purpose of undertaking any of the Seller’s Post-Closing UST
Obligations, Seller shall: (i) if Seller or its consultant or contractor
accessing the 6110 Property does not then have such a policy in force, procure a
policy of commercial general liability insurance, issued by an


42
ACTIVE/85729224.2



--------------------------------------------------------------------------------





insurer reasonably satisfactory to the Purchaser, covering Seller’s or its
designee’s activities at the 6110 Property, with a single limit of liability
(per occurrence and aggregate) of not less than $2,000,000.00; and (ii) to the
extent not yet delivered to Purchaser, deliver to Purchaser a Certificate of
Insurance evidencing that such insurance is in force and effect, and evidencing
that the Purchaser has, and any additional parties as may be reasonably
requested by Purchaser have, been named as an additional insured thereunder. In
the event that such insurance is required as a result of Seller or any of
Seller’s designees entering the 6110 Property for the purpose of undertaking any
of the Seller’s Post-Closing UST Obligations, such insurance shall be written on
an “occurrence” basis, and shall be maintained in force until Completion of the
UST Actions in accordance with this Section 6.2.7. Seller’s (or its designees)
entry onto the 6110 Property for the purpose of undertaking any of the Seller’s
Post-Closing UST Obligations shall constitute a representation by Seller that
all insurance required under this Section 6.2.7 remains in full force and
effect.
(h)     Purchaser understands and agrees that in order for Seller to achieve
Completion of the UST Actions, that Seller may have to temporarily damage the
6110 Property with borings or excavations and that there may be some temporary
interference with Purchaser’s and Tenants’ use of the 6110 Property. Seller, at
all times, will conduct all of the Seller’s UST Obligations in compliance with
all Environmental Requirements, and in a manner intended not to cause permanent
damage, loss, cost or expense to Purchaser, or permanent damage to any 6110
Property or Tenants, and shall make commercially reasonable efforts not to
unreasonably interfere or disturb any Tenants or employees at the 6110 Property.
In addition, prior to undertaking any Seller’s UST Obligations that may either
cause damage to the Property, or interfere with Purchaser’s and Tenants’ use of
the 6110 Property, Seller shall provide Purchaser with detailed plans and
specifications showing the activities that Seller will undertake that could
cause such damage or interference, as well as Seller’s proposed activities to
mitigate or otherwise minimize such damage or interference. Seller shall not
undertake any such activities unless and until the same have been expressly
approved in writing by Purchaser and shall modify any such proposed activities
as reasonably requested by Purchaser. Seller will keep the 6110 Property free
and clear of any mechanic’s liens or materialmen’s liens in connection with the
Seller’s UST Obligations. Seller shall promptly provide Purchaser with copies of
any correspondence sent by Seller or any of its designees to or received from
MDE or other governmental authorities regarding the Seller’s UST Obligations.


(i)    Seller shall engage Hillman Consulting, LLC (“Hillman”) as Seller’s
consultant having oversight and coordination authority on behalf of Seller in
respect of all of Seller’s UST Obligations. Seller acknowledges that Hillman has
been, or may hereafter also be, engaged on behalf of Purchaser in respect of
Seller’s UST Obligations.


(j)    Seller shall undertake and complete, and shall cause all of Seller’s
representatives, agents, consultants, employees and contractors to undertake and
complete, the Seller’s UST Obligations in accordance with all Environmental
Requirements and, to the extent not otherwise included therein, all applicable
local laws and regulations.


(k)    Seller covenants and agrees to defend, indemnify, protect, and hold
harmless Purchaser (and its affiliates, employees, representatives, agents,
consultants and


43
ACTIVE/85729224.2



--------------------------------------------------------------------------------





contractors), and Tenants from and against any and all Claims arising from the
acts and omissions of Seller and its agents, representatives, employees,
consultants or contractors occurring in connection with the existence of the UST
and the Seller’s UST Obligations, except only as and to the extent the same
arise from the gross negligence or willful misconduct of the Purchaser or its
agents, representatives, employees, consultants or contractors.
(l)    As used in this Section 6.2.7, (i) “MDE” means the Maryland Department of
the Environment (or any successor or replacement agency of the State of Maryland
having authority over the matters that are the subject of this Section 6.2.7),
(ii) “UST” means an underground storage tank located at the 6110 Property, (iii)
“6110 Property” means the portion of the Property constituting 6110 Executive
Boulevard, Rockville, Maryland, (iv) “Closure Letter” means a final,
unconditional closure letter from MDE pursuant to Code of Maryland Regulations
26.10.01.05.05 (or successor regulation) or an equivalent written document from
MDE indicating that no further action is required with respect to the discharge
of UST contents (provided that, if the closure letter is addressed to Seller,
Seller shall request in writing that such closure letter be re-issued to
Purchaser as well, provided that the failure of MDE to re-issue such closure
letter addressed to Purchaser shall not cause such closure letter to fail to
satisfy this definition), (v) “Completion of the UST Actions” shall mean: (w)
completion and payment in full of Seller’s UST Obligations in accordance with
this Section 6.2.7 and all Environmental Requirements, (x) receipt (by Purchaser
or Seller, as applicable) of a Closure Letter, (y) closure of any ground water
monitoring wells installed by Seller and/or Purchaser and removal of any
remediation equipment of Seller and/or Purchaser in compliance with the
Environmental Requirements, (z) restoration of the 6110 Property as near as
reasonably practical to its condition prior to commencement of the Seller’s
Pre-UST Removal Obligations, such restoration to be undertaken in accordance
with plans and specifications, and with contractors, that have been approved by
Purchaser, (vi) “Seller’s Post-Closing UST Obligations” means, as of the
Closing, all remaining Seller’s UST Obligations that are required in order to
achieve Completion of the UST Actions, and (vii) “Seller’s UST Obligations”
means, collectively, Seller’s Pre-UST Removal Obligations, Seller’s
Testing/Remediation UST Obligations and Seller’s Post-Closing UST Obligations.
(m)     Notwithstanding anything to the contrary contained herein, at any time
from and after the Closing and prior to the Completion of the UST Actions,
Purchaser shall, by written notice to Seller, have the right in its sole and
absolute discretion, to thereafter complete all or any portion of the Seller’s
Post-Closing UST Obligations, all at Seller’s cost and expense. In connection
with any such election by Purchaser, Seller shall promptly (and in any event
within two (2) Business Days) (i) as and to the extent selected by Purchaser in
its sole discretion, assign any and all contracts and other agreements relating
to Seller’s UST Obligation to Purchaser pursuant to an assignment and assumption
agreement that is based upon and substantially similar to the form set forth on
Exhibit F and (ii) deliver all documents and other materials information with
respect to the Seller’s UST Obligations that are in Seller’s possession or
control. From and after the date on which such notice is delivered, (i) Seller
shall have no further right to enter the 6110 Property in connection with the
applicable portion of the Seller’s Post-Closing UST Obligations or to undertake
the applicable portion of the Seller’s Post-Closing UST Obligations hereunder
and (ii) and in addition to the Seller’s indemnification obligations set forth
in paragraph (k) above), if


44
ACTIVE/85729224.2



--------------------------------------------------------------------------------





Purchaser incurs costs and expenses in respect of Seller’s Post-Closing UST
Obligations, Seller shall, promptly on demand, pay to Purchaser the amount of
any and all such costs and expenses.
(n)    In the event that the UST Removal does not occur prior to June 15, 2016,
but Purchaser reasonably determines, following consultation with Hillman, that
the UST Removal can be completed on or before June 24, 2016, Purchaser shall
have the right to extend the Closing Date to a date not later than June 27, 2016
by giving written notice of such election to extend to Seller, which notice
shall specify the extended Closing Date. Notwithstanding anything to the
contrary contained in Section 5.1, in the event that Purchaser exercises its
extension option pursuant to this Section 6.2.7(n), Purchaser shall not
thereafter have the right to delay the Closing Date pursuant to Section 5.1 to a
date after June 27, 2016.
(o)    This Section 6.2.7 shall survive Closing.

VII.     REPRESENTATIONS AND WARRANTIES

7.1    Purchaser’s Representations and Warranties. Purchaser represents and
warrants to the Sellers as follows:
7.1.1    Organization and Standing. Purchaser is a limited liability company
duly organized, validly existing, and in good standing under the laws of the
State of Delaware and is, or on the Closing Date will be, duly qualified to do
business in each state where such qualification is necessary with respect to all
of the Properties, and has the full power and authority to enter into this
Agreement and to carry out the transactions contemplated hereby to be carried
out by it.
7.1.2    Due Authorization. The performance of this Agreement and the
transactions contemplated hereunder by Purchaser have been duly authorized by
all necessary action on the part of Purchaser, and this Agreement is binding on
and enforceable against Purchaser in accordance with its terms. No further
consent of any shareholder, creditor, board of directors, governmental authority
or other party to such execution, delivery and performance hereunder is
required. The person(s) signing this Agreement, and any document pursuant hereto
on behalf of Purchaser, has full power and authority to bind Purchaser.
7.1.3    Lack of Conflict. Neither the execution of this Agreement nor the
consummation of the transactions contemplated hereby will violate any
restriction, court order, judgment, law, regulation, charter, bylaw, instrument
or agreement to which Purchaser is subject.
7.1.4    Solvency/Bankruptcy. Purchaser has not (i) made any general assignment
for the benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition in bankruptcy by Purchaser’s
creditors, (iii) suffered the appointment of a receiver to take possession of
all, or substantially all, of Purchaser’s assets, (iv) suffered the attachment
or other judicial seizure of all, or substantially all, of Purchaser’s assets,
(v) admitted in writing its inability to pay its debts as they come due, or (vi)
made any offer of settlement, extension or compromise to its creditors
generally. Furthermore, Purchaser has not taken against it any such actions.


45
ACTIVE/85729224.2



--------------------------------------------------------------------------------





7.1.5    ERISA. Purchaser does not hold the assets of any employee benefit plan
within the meaning of 29 CFR 2501.3-101(a)(2).
7.1.6     OFAC. Neither the Purchaser nor, to Purchaser’s actual knowledge, any
of its Affiliates, shareholders, beneficial owners, officers, directors,
employees, agents or other third parties acting on behalf of any of the
foregoing entities, is or has been in the last five (5) years: (i) a Sanctioned
Person, (ii) organized, resident, or located in a Sanctioned Country, (iii)
operating in, conducting business with, or otherwise engaging in dealings with
any Sanctioned Person or in any Sanctioned Country, to the extent such
activities violate Sanctions, or (iv) otherwise in violation of any Sanctions or
anti-money laundering laws. The term “Sanctioned Person” shall mean any
individual, entity, or vessel that is the subject or target of Sanctions,
including: (a) any individual, entity, or vessel listed on any U.S. or other
applicable sanctions-related restricted party list (including, without
limitation, the U.S. Department of Treasury Office of Foreign Assets Control’s
(“OFAC”) List of Specially Designated Nationals and Blocked Persons), (b) any
entity that is, directly or indirectly, fifty percent (50%) or greater owned, or
otherwise controlled by, one or more individuals or entities described in (a)
above, or (c) any national of a Sanctioned Country (excluding any such national
that has taken up permanent residence outside the relevant Sanctioned Country).
The term “Sanctioned Country” shall mean any country or region that is the
subject or target of a comprehensive embargo under Sanctions (including Cuba,
Iran, North Korea, Sudan, Syria, and the Crimea region of the Ukraine, as may be
amended from time to time). The term “Sanctions” shall mean all economic or
financial sanctions, laws, measures, or embargoes administered or enforced by
the United States (including by OFAC or the U.S. Department of State), Canada,
or any other relevant sanctions-related governmental authority.



7.2    Sellers’ Representations and Warranties. Sellers represent and warrant to
Purchaser as follows:
7.2.1    Organization and Standing; Ownership. Such Seller is (i) a limited
liability company or a real estate investment trust, as reflected on Exhibit A-3
to this Agreement, (ii) duly organized under the laws of the state of its
formation, is validly existing, and in good standing under the laws of such
state, (iii) qualified or registered to do business in the state where its
Property is located (or in the states where its Properties are located), and
(iv) has the full power and authority to enter into this Agreement and to carry
out the transactions contemplated hereby to be carried out by it. Except only
for the Property(ies) that is/are owned directly by WashREIT, WashREIT is the
sole direct or indirect beneficial owner of each Seller. SYN-Rock, LLC, a
Maryland limited liability company, SME Rock, LLC, a Delaware limited liability
company and Trade Rock, LLC, a Delaware limited liability company (collectively,
the “TIC Owners”), collectively own 100% of the Property commonly referred to as
West Gude Office Park, located at 20, 30, 40 and 50 West Gude Drive, Rockville,
Maryland.
7.2.2    Due Authorization. (a) the performance of this Agreement and the
transactions contemplated hereunder by such Seller have been duly authorized by
all necessary action on the part of such Seller, and this Agreement is binding
on and enforceable against such Seller in accordance with its terms; and (b) no
further consent of any member, manager, creditor, governmental authority or
other party to such execution, delivery and performance hereunder is


46
ACTIVE/85729224.2



--------------------------------------------------------------------------------





required. The person(s) signing this Agreement, and any document pursuant hereto
on behalf of the Sellers, has full power and authority to bind the Sellers.
7.2.3    Representations and Warranties Regarding Legal Matters:
(a)    Neither the execution of this Agreement nor the consummation of the
transactions contemplated herein will cause or constitute a violation of any
restriction, court order, judgment, law, regulation, charter, bylaw or operating
agreement to which such Seller is subject.
(b)    Neither such Seller nor any general partner or managing member of such
Seller has (i) made any general assignment for the benefit of creditors, (ii)
filed any voluntary petition in bankruptcy or suffered the filing of an
involuntary petition in bankruptcy by such Seller’s or such general partner’s or
managing member’s creditors, (iii) suffered the appointment of a receiver to
take possession of all, or substantially all, of such Seller’s or such general
partner’s or managing member’s assets, (iv) suffered the attachment or other
judicial seizure of all, or substantially all, of such Seller’s or such general
partner’s or managing member’s assets, (v) admitted in writing its inability to
pay its debts as they come due, or (vi) made any offer of settlement, extension
or compromise to its creditors generally.
(c)    None of the Sellers or, to Seller’s knowledge, any of their respective
Affiliates, shareholders, beneficial owners, officers, directors, employees,
agents or other third parties acting on behalf of any of the foregoing entities,
is or has been in the last five (5) years: (i) a Sanctioned Person, (ii)
organized, resident, or located in a Sanctioned Country, (iii) operating in,
conducting business with, or otherwise engaging in dealings with any Sanctioned
Person or in any Sanctioned Country, to the extent such activities violate
Sanctions, or (iv) otherwise in violation of any Sanctions or anti-money
laundering laws. The Sellers have conducted reasonable due diligence on Tenants
and licensees to ensure that Tenants and licensees are not Sanctioned Persons,
and to ensure compliance with Sanctions and anti-money laundering laws.
(d)    No Seller has received any written notice of any pending condemnation
proceeding or other proceeding in eminent domain with respect to any Property
and to each Seller’s knowledge, there are no such pending or threatened
proceedings.
(e)    Each Seller is a “United States person” (as defined in Section
7701(a)(30)(B) or (C) of the Code) for the purposes of the provisions of Section
1445(a) of the Code.
7.2.4    Representations and Warranties Regarding the Properties:
(a)     Neither the execution of this Agreement nor the consummation of the
transactions contemplated herein will cause or constitute a violation of any
restriction, court order, judgment, law, regulation, instrument, or agreement to
which such Seller’s Property or Properties (or any portion thereof) are subject.
(b)    Except as listed on Disclosure Schedule 4 attached hereto, there are no
demands, complaints, actions, suits, arbitrations, governmental investigations
or other proceedings pending or, to such Seller’s actual knowledge, threatened
against or affecting such Seller or its respective


47
ACTIVE/85729224.2



--------------------------------------------------------------------------------





Property or Properties or any portion thereof (any of the foregoing, a
“Proceeding”) and such Seller has not received written notice of any such
Proceeding. If and to the extent any matter listed on Disclosure Schedule 4
represents a liability of Seller as landlord under the applicable Lease or as
licensor under the applicable License, then such liability shall remain with
Seller to the extent it relates to Seller’s period of ownership (consistent with
the last sentences of each of Section 2.3 and Section 2.4). All Proceedings
listed on Disclosure Schedule 4 and described as “Other Matters” are covered in
full by insurance maintained by Sellers (subject to any applicable deductibles,
which will be paid by Seller as and when applicable or required) and no insurer
has challenged its obligation to provide insurance in respect of any such
Proceedings.
(c)    Such Seller has not received written notice of any material default in
respect of its obligations under any of the Assumed Contracts, the Licenses or
the Leases.
(d)    Disclosure Schedule 2-1 contains a true, correct and complete list of all
Leases in existence on the Effective Date for the Property or Properties owned
by such Seller, including the name of each Tenant, the date of each Tenant’s
Lease and all amendments, if any, thereto, the expiration date of each Lease,
and the amount of any Security Deposit paid by the Tenant under each Lease. The
copies of such Leases provided to Purchaser by such Seller are true, correct and
complete copies of such Leases, including all amendments thereto. There are no
Leases or other tenancies for any space in the Property or Properties owned by
such Seller as of the Effective Date other than those set forth on Disclosure
Schedule 2-1. There are no letters of credit or other similar financial
instruments held in lieu of Security Deposits under any of the Leases, except as
set forth on Disclosure Schedule 2-1. Such Seller does not warrant or represent
that any particular Lease will be in effect on the Closing Date, provided that
such Seller agrees to provide prompt written notice to Purchaser if any such
Lease is no longer in effect prior to the Closing Date, other than Leases which
have expired in accordance with their express terms (and which have not been
terminated prior to the scheduled expiration). No Person (other than as set
forth in Disclosure Schedule 2-1) has any option or right to acquire, occupy or
lease the Properties or any part thereof.
(e)    Disclosure Schedule 11 sets forth a true and complete list, with respect
to each of the Licenses, of the name of each licensee, the date of each License
and all amendments, if any, thereto, and the expiration date of each License in
existence on the Effective Date, as well the amount of any Security Deposit paid
by the licensee under each such License. The copies of such Licenses provided to
Purchaser prior to the Effective Date by such Seller are true, correct and
complete copies of such Licenses, including all amendments thereto. Such Seller
does not warrant or represent that any particular License will be in effect on
the Closing Date, provided that such Seller agrees to provide prompt written
notice to Purchaser if any such License is no longer in effect prior to the
Closing Date other than Licenses which have expired in accordance with their
express terms (and which have not been terminated prior to the scheduled
expiration).
(f)    Except as set forth on Disclosure Schedule 2-3 and Disclosure Schedule
2-4 (as each of the same may be updated (x) in connection with Leases entered
into by Seller pursuant to the express terms of this Agreement after the
Effective Date and (y) as expressly set forth in the next succeeding sentence),
there are no Lease Expenses under any Lease or License that are due as of the
Closing Date or, as of the Effective Date, will become due after the Closing


48
ACTIVE/85729224.2



--------------------------------------------------------------------------------





Date. Seller shall have the right to update and revise Disclosure Schedule 2-3
and/or Disclosure Schedule 2-4 prior to the Closing Date (each, an “Updated
Disclosure”) provided that, any such Updated Disclosure shall only reflect
Landlord Work and other Lease Expenses that have actually been completed and
paid for by Seller prior to the effective date of such Updated Disclosure.
(g)    The Assumed Contracts enumerated on Disclosure Schedule 1, together with
the Leases, Licenses and any agreements specifically included as a Permitted
Exception hereunder, comprise all of the contracts which will affect the
Seller’s Property and be binding upon Purchaser from and after the Closing. The
Contracts enumerated on Disclosure Schedule 3, together with the Leases,
Licenses and any agreements specifically referenced on Schedule B-II in the
Title Commitments (and which are not also Required Cure Items), comprise all of
the contracts which currently affect the Seller’s Property. The Seller has
delivered true, correct and complete copies of all of such Contracts to
Purchaser. The Seller is not in default under any of the Contracts. To such
Seller’s knowledge, no contractor or vendor is in material default under any
Contract affecting the Seller’s Property and no contractor or vendor has
asserted in writing any defenses on the part of such contractor which would
exist after the Closing Date based upon any defaults by the Seller under a
Contract.
(h)    As of the Effective Date there do not exist any agreements pursuant to
which such Seller will or may be required to pay a Leasing Commission with
respect to space covered by the Leases, or as to any other space in the Property
or Properties (including, without limitation, the Licenses), other than the
agreements listed on Disclosure Schedule 2-2.
(i)    To such Seller’s actual knowledge, the Environmental Reports include all
of the phase I and phase II environmental reports related to the Property or
Properties owned by such Seller and in the possession or control of such Seller.
Such Seller has not received a written notice from any governmental authority in
which it is alleged that the Property or Properties of such Seller are not in
compliance with Environmental Requirements, other than such notices as have been
provided to the Purchaser.
(j)    Except as listed on Disclosure Schedule 4 attached hereto, such Seller
has not received written notice from any government agency or any employee or
official thereof alleging that the construction of the Property or Properties
owned by such Seller or the operation or use of the same fails to comply with
any Legal Requirement, or that any investigation has been commenced or is
contemplated respecting any such possible failure of compliance, and such Seller
and has no actual knowledge of any such failure of compliance.
(k)    Seller has not received any written notice from any governmental
authority of (x) a violation of any applicable law with respect to such Seller’s
Property, or (y) noncompliance with zoning or other applicable federal, state or
local requirements pertaining to the use, occupancy and operation of such
Seller’s Property, which has not been cured or dismissed.
(l)    Attached hereto as Disclosure Schedule 9 is a true, correct and complete
inventory of the Personal Property owned by such Seller. The Seller is the owner
of such portion of the Personal Property as constitutes tangible property, free
and clear of all liens, claims and encumbrances.


49
ACTIVE/85729224.2



--------------------------------------------------------------------------------





(m)    To the Sellers’ knowledge, the Due Diligence Materials once delivered or
made available to Purchaser in accordance with the terms of this Agreement, have
been delivered without intentional alteration or omission.
(n)    There are no employee benefit or collective bargaining contracts to which
such Seller’s Property is subject that will bind the Property after the Closing
Date. Purchaser is not assuming any liability with respect to any employees of
the Seller or the Seller’s property manager, and the Seller shall retain all
liability for compensation and benefits payable to any such employees. The
Seller does not have any employees except those whose positions are set forth on
Disclosure Schedule 10.
(o)    No Seller has received any written notice from any insurance company or
underwriter of any defects that would render any of the Properties uninsurable.



7.3    Post Due Diligence Disclosures. Any Seller may amend and supplement the
representations and warranties made by such Seller herein (each, a “Post Due
Diligence Disclosure”), including, without limitation, by providing amendments
or supplements to any schedule, or providing a new schedule, to this Agreement
from time to time upon written notice to Purchaser and without Purchaser’s
consent to the extent that (A) (i) the representations and warranties with
respect to the matter disclosed by such Post Due Diligence Disclosure was true
as of the Effective Date, (ii) such Post Due Diligence Disclosure is necessary
in order for the applicable representation or warranty or the information
disclosed therein to remain true, and (iii) no Seller had knowledge as of the
Effective Date of the matter being disclosed in such Post Due Diligence
Disclosure, and (B) the matter being disclosed in such Post Due Diligence
Disclosure is not the result of any Seller’s default under this Agreement.
Liabilities that are incurred (or reasonably may be expected to be incurred) or
arise (or are reasonably expected to arise) as a result of events,
circumstances, acts, omissions or states of facts disclosed in any Post Due
Diligence Disclosure are referred to herein as “Supplemental Losses”. If the
Supplemental Losses are equal to or less than $4,500,000, Purchaser shall
proceed to Closing and receive a credit against the Purchase Price in the amount
of the Supplemental Losses. If the Supplemental Losses exceed $4,500,000 (in
which case, if Purchaser proceeds to Closing, Purchaser shall receive a credit
against the Purchase Price at Closing equal to $4,500,000), Purchaser shall have
the right to (i) proceed to Closing and waive the amount of such Supplemental
Losses over $4,500,000, or (ii) to terminate this Agreement, in which event
Purchaser shall be entitled to (x) a return of the Earnest Money Deposit plus
(y) (i) the receipt of an additional $1,000,000, as liquidated damages, which
amounts shall be paid by Seller in accordance with Section 9.2 and (ii) if such
Post Due Diligence Disclosure is the result of a Seller Default, all Purchaser
Costs, which amounts shall be paid by Seller in accordance with Section 9.2; and
upon such payments and receipts, the parties shall have no further obligations
hereunder except to the extent the same expressly survive termination of this
Agreement.

7.4    Representations and Warranties Deemed Modified    . If the Closing
occurs: (a) each of the representations and warranties made by Purchaser herein
shall be deemed modified if and to the extent necessary to reflect and be
consistent with any facts or circumstances of which the Sellers have actual
knowledge as of the Closing Date; and (b) each of the representations and
warranties made by each Seller herein shall be deemed modified if and to the
extent necessary to reflect and


50
ACTIVE/85729224.2



--------------------------------------------------------------------------------





be consistent with any facts or circumstances of which Purchaser has actual
knowledge as of the Closing Date.

7.5    Sellers’ Knowledge. Wherever the phrase “to Seller’s actual knowledge” or
any similar phrase stating or implying a limitation on the basis of knowledge
appears in this Agreement in respect of a Seller, such phrase means only the
actual knowledge of Karen Clark, director of due diligence for WashREIT, and/or
Mandy Wedin, asset manager of the Properties, in each case without any duty of
inquiry (other than appropriate consultation by Karen Clark with all applicable
Property management staff of Seller, including without limitation, with respect
to the representations and warranties contained in this Agreement), any
imputation of the knowledge of another, or independent investigation of the
relevant matter by any individual(s), and without any personal liability.
Wherever the phrase “in Seller’s possession”, “in the possession of Seller” or
similar phrase appears in this Agreement, such phrase shall be deemed to mean
only to the extent the material or other item referred to by such phrase is
located at a Property or in the Sellers’ offices in Washington, DC.

7.6    Purchaser’s Knowledge. Wherever the phrase “to Purchaser’s actual
knowledge” or any similar phrase stating or implying a limitation on the basis
of knowledge appears in this Agreement in respect of Purchaser, such phrase
means only the actual knowledge of Robert Swennes and/or Steven Ganeless,
without any duty of inquiry, any imputation of the knowledge of another, or
independent investigation of the relevant matter by any individual(s), personal
liability.

VIII.     CONDITIONS PRECEDENT TO CLOSING

8.1    Conditions to Sellers’ Obligations. The obligation of the Sellers to
close the transaction contemplated hereunder shall be subject to the
satisfaction of each of the following conditions precedent:
8.1.1    Each of Purchaser’s representations and warranties set forth in this
Agreement shall be correct in all material respects as of the Closing Date as if
made on and as of such date.
8.1.2    The Purchaser shall have deposited the Closing Payment, as well as the
documents and instruments specifically listed in Section 5.3 hereof with Escrow
Agent on or before the Closing Date.
8.1.3    Purchaser shall have performed all of its obligations under this
Agreement required at or prior to Closing, in all material respects.
The foregoing conditions contained in this Section 8.1 are intended solely for
the benefit of the Sellers. The Sellers shall at all times have the right to
waive any condition precedent, provided that such waiver is in writing and
delivered to Purchaser and Escrow Agent.

8.2    Conditions to Purchaser’s Obligations. The obligations of Purchaser to
close the transaction contemplated hereunder shall be subject to the
satisfaction of each of the following conditions precedent:


51
ACTIVE/85729224.2



--------------------------------------------------------------------------------





8.2.1    Each Seller’s representations and warranties set forth in this
Agreement shall be correct in all material respects as of the Closing Date as if
made on and as of such date;
8.2.2    The Sellers shall have deposited the documents and instruments
specifically listed in Section 5.2 hereof with Escrow Agent on or before the
Closing Date;
8.2.3    The Sellers shall have performed all of the Sellers’ obligations under
this Agreement required to be performed at or prior to Closing, in all material
respects.
8.2.4    The title of each Seller to its respective Property shall be subject to
no Liens or Encumbrances other than Permitted Exceptions or those that Seller
has Cured or made arrangements to Cure, to the satisfaction of Purchaser and the
Title Company.
8.2.5    The Sellers shall have delivered to Purchaser Satisfactory Tenant
Estoppel Certificates (as defined below) from Tenants so that there shall have
been obtained Satisfactory Tenant Estoppel Certificates (x) from all Tenants
that lease or otherwise occupy, pursuant to a Lease (or Leases), more than
20,000 square feet of Leased Space in the aggregate (such tenants collectively,
the “Required Tenants”; such Satisfactory Tenant Estoppel Certificates
collectively, the “Required Tenant’s Satisfactory Tenant Estoppel Certificates”)
and (y) from Tenants covering, in the aggregate, not less than eighty percent
(80%) of the Leased Space. The Sellers agree to provide Purchaser with completed
Tenant Estoppel Certificates prior to delivery to the Tenants, which shall be
subject to Purchaser’s approval not to be unreasonably withheld, conditioned or
delayed. “Satisfactory Tenant Estoppel Certificate” shall mean any Tenant
Estoppel Certificate (or, as applicable, Statement of Lease) that is executed by
the applicable Tenant and which does not (i) allege therein any material default
under the applicable Lease or any claim of offset, defense, counterclaim, or
rent credit (other than as provided in the Lease), (ii) state any facts
materially inconsistent with the applicable Lease or the rent rolls provided by
the Sellers to Purchaser, or (iii) contain any other materially adverse
information not contained in the completed form of such certificate as approved
by Purchaser and delivered to the applicable Tenant. Notwithstanding the
foregoing, any Seller shall have the right (but shall not be obligated to)
substitute an estoppel certificate executed by such Seller (a “Seller Lease
Estoppel Certificate”) containing the information set forth in the form of the
Seller Estoppel Certificate attached hereto as Exhibit L-2 and such estoppel
certificate shall have the same effect under this Section 8.2.5 as an estoppel
certificate executed by the Tenant; provided, however, that Seller Lease
Estoppel Certificates shall be permitted to cover not more than fifteen percent
(15%) of the Leased Space, and provided further that no Seller Lease Estoppel
Certificate may be given with respect to any Required Tenant’s Satisfactory
Tenant Estoppel Certificate. If the applicable Tenant shall thereafter provide a
Satisfactory Tenant Estoppel Certificate to Purchaser, then such Seller Estoppel
Certificate shall thereupon be null and void and of no further force or effect.
8.2.6    The Seller’s shall have delivered Satisfactory Licensee Estoppel
Certificates (as defined below) from all Required Licensees. The Sellers agree
to provide Purchaser with completed Licensee Estoppel Certificates prior to
delivery to the licensees, which shall be subject to Purchaser’s approval not to
be unreasonably withheld, conditioned or delayed. “Satisfactory Licensee
Estoppel Certificate” shall mean any Licensee Estoppel Certificate that is
executed by the applicable Required Licensee and which does not (i) allege
therein any material default under


52
ACTIVE/85729224.2



--------------------------------------------------------------------------------





the applicable License or any claim of offset, defense, counterclaim, or rent
credit (other than as provided in the License), (ii) state any facts materially
inconsistent with the applicable License or Disclosure Schedule 11 attached
hereto), or (iii) contain any other materially adverse information not contained
in the completed form of such certificate as approved by Purchaser and delivered
to the applicable Licensee. The Sellers shall use commercially reasonable
efforts to obtain Licensee Estoppel Certificates from the Required Licensees. To
the extent that the Sellers have not delivered to Purchaser Satisfactory
Licensee Estoppel Certificates from each of the Required Licensees, Seller shall
deliver to Purchaser an estoppel certificate executed by such Seller (a “Seller
License Estoppel Certificate”), with respect to each licensee for which a
Satisfactory Licensee Estoppel Certificate has not been delivered, each
containing the information set forth in the form of the Seller License Estoppel
Certificate attached hereto as Exhibit L-4. If the applicable licensee shall
thereafter provide a Satisfactory Licensee Estoppel Certificate to Purchaser,
then such Seller License Estoppel Certificate shall thereupon be null and void
and of no further force or effect.
8.2.7    The Sellers shall have delivered Satisfactory REA Estoppel Certificates
(as defined below) with respect to the Required REAs. The Sellers agree to
provide Purchaser with completed REA Estoppel Certificates prior to delivery
thereof to the applicable signatory, which shall be subject to Purchaser’s
approval not to be unreasonably withheld, conditioned or delayed. “Satisfactory
REA Estoppel Certificate” shall mean any REA Estoppel Certificate that is
executed by the applicable signatory and which does not (i) allege therein any
material default by the applicable Seller, or (ii) contain any other materially
adverse information not contained in the completed form of such certificate as
approved by Purchaser and delivered to the applicable signatory. The Sellers
shall use commercially reasonable efforts to obtain REA Estoppel Certificates
for the Required REAs. To the extent that the Sellers have not delivered to
Purchaser Satisfactory REA Estoppel Certificates for each of the Required REAs,
Seller shall be deemed to have satisfied the foregoing condition precedent if
the Title Company shall issue an ALTA 9.2 Comprehensive Endorsement
(Restrictions, Encroachments and Minerals – Improved Land) to the Owner’s Policy
of Title Insurance to be issued in favor of Purchaser insuring against any loss
or damage sustained by Purchaser in connection with a violation, existing as of
the Closing Date, of any covenant, condition, limitation or restriction
contained in any Required REAs there were not delivered. In the event the
condition precedent in this Section 8.2.7 is satisfied pursuant to the
immediately preceding sentence, Seller shall be required to deliver to the Title
Company an affidavit in such form as may be reasonably required by the Title
Company in order to issue such endorsement.
8.2.8    At Closing, the Title Company shall be committed (subject only to
payment of the premiums therefor, including any additional premiums for
endorsements requested by Purchaser (all at ordinary rates and without indemnity
or other liability of Purchaser), and delivery by Purchaser of such instruments
and materials as the Title Company may require for the issuance of any
endorsements) to issue to Purchaser Owner’s Policy of Title Insurance in the
forms attached hereto as Disclosure Schedule 13, insuring Purchaser’s fee simple
title to each Property for the sum amount equal to such Property’s Allocated
Amount, subject only to the Permitted Exceptions.
The foregoing conditions contained in this Section 8.2 are intended solely for
the benefit of Purchaser. Purchaser shall at all times have the right to waive
any condition precedent, provided that such waiver is in writing and delivered
to the Sellers and Escrow Agent.


53
ACTIVE/85729224.2



--------------------------------------------------------------------------------






8.3    Failure of Conditions to Closing. The Sellers and Purchaser shall use
commercially reasonable efforts to satisfy the conditions to Closing set forth
herein. If the Closing does not occur because of the failure of one of the
conditions set forth in Section 8.1, the Sellers shall have the remedies set
forth in Section 9.1. If the Closing does not occur because of the failure of
one of the Conditions set forth in Section 8.2, the Purchaser shall have the
remedies set forth in Section 9.2.

IX.     REMEDIES FOR PRE-CLOSING AND POST-CLOSING DEFAULTS; LIQUIDATED DAMAGES

9.1    Default by Purchaser Prior to Closing. If (a) any of the representations
or warranties made by Purchaser herein are inaccurate as of the Closing Date in
any material respect and such inaccuracy prevents the Closing from occurring as
provided for herein, (b) after all of the conditions to Purchaser’s obligations
to proceed with the Closing have been satisfied or, in lieu thereof, waived in
writing by Purchaser, Purchaser fails to deposit the Closing Payment and the
documents and instruments specifically listed in Section 5.3 hereof with Escrow
Agent on the Closing Date, or (c) Purchaser fails or refuses to perform any of
Purchaser’s other material covenants or agreements to be performed by Purchaser
under this Agreement at Closing (any of the foregoing circumstances being
referred to herein as a “Purchaser Default”), then the Sellers’ sole remedies
shall be (i) to terminate this Agreement and receive the Earnest Money Deposit,
whereupon the Earnest Money Deposit shall be delivered to the Sellers and
neither party shall have any further rights or obligations hereunder, each to
the other, except for any obligations or rights that expressly survive
termination of this Agreement, and the right of the Sellers to collect such
liquidated damages from Purchaser and Escrow Agent; or (ii) to consummate the
transactions contemplated hereby, without any abatement or reduction in the
Purchase Price on account thereof. If the Closing does not occur because of a
Purchaser Default, Purchaser and the Sellers agree that it would be impractical
and extremely difficult to estimate the damages which the Sellers may suffer.
Therefore, Purchaser and the Sellers hereby agree that, in the event of a
Purchaser Default, a reasonable estimate of the total damages that the Sellers
would suffer from a Purchaser Default is and shall be an amount equal to the
Earnest Money Deposit. Said amount shall be the full, agreed and liquidated
damages for the Purchaser Default, and the recovery of such amount shall be the
Sellers’ sole remedy at law or in equity as a result of a Purchaser Default. All
of the claims to damages or other remedies as a result of a Purchaser Default
are expressly waived by the Sellers.

9.2    Default by Sellers Prior to Closing. If (a) the condition to Closing set
forth in Section 8.2.1 is not satisfied as of the Closing Date, (b) after all of
the conditions to the Sellers’ obligations to proceed with the Closing have been
satisfied or, in lieu thereof, waived in writing by the Sellers, the condition
to Closing set forth in Section 8.2.2 is not satisfied as of the Closing Date,
or (c) the condition to Closing set forth in Section 8.2.3 is not satisfied as
of the Closing Date (any of the foregoing circumstances being referred to herein
as a “Seller Default”), then Purchaser may elect, as Purchaser’s sole and
exclusive remedy for a Seller Default, either: (i) to pursue an action against
the Sellers for specific performance, provided that such action must be
initiated within ninety (90) days following the date on which the Closing should
have occurred in accordance with this Agreement; or (ii) to terminate this
Agreement and thereupon to receive the Earnest Money Deposit and reimbursement
from Sellers of the third-party out-of-pocket costs actually incurred by
Purchaser


54
ACTIVE/85729224.2



--------------------------------------------------------------------------------





in connection with the transaction contemplated by this Agreement up to a
maximum of Four Hundred Thousand and 0/100 ($400,000.00) (the “Purchaser
Costs”). Notwithstanding the foregoing, if specific performance is not available
as a result of actions taken (or not taken) by or on behalf of any Seller in bad
faith, Purchaser shall be entitled to pursue all remedies at law or in equity in
respect of such Seller Default, subject to the limitations of Section 9.4
hereof. Furthermore, and notwithstanding the foregoing or anything in this
Agreement to the contrary, in the event that Closing does not occur as provided
for herein for any reason other than a Purchaser Default (and regardless of
whether such failure to close is the result of a Seller Default), Purchaser
shall be entitled to receive the Earnest Money Deposit (without duplication of
the return of Earnest Money Deposit under any other terms or provisions of this
Agreement (including the terms of clause (ii) of the first sentence of this
Section 9.2)) and Sellers shall pay to Purchaser liquidated damages in the
amount of One Million and 00/100 Dollars ($1,000,000), which amount (together
with the Purchaser Costs, if applicable), is agreed by the Sellers and the
Purchaser to be a reasonable estimate of the total damages that the Purchaser
would suffer in the event that the transaction hereunder were to fail to close.
All other claims to damages or other remedies in connection with a Seller
Default (other than as specified in this Section 9.2) are expressly waived by
Purchaser. The refund of the Earnest Money Deposit and the payment of the
expenses and other liquidated damages as set forth herein is not intended as a
forfeiture or penalty, but is intended to constitute liquidated damages to
Purchaser.

9.3    Limitations of Purchaser’s Post-Closing Claims. Each of the Sellers shall
be jointly and severally liable for the obligations and liabilities of each
other Seller under this Agreement, subject to the following limitations.
Notwithstanding any provision to the contrary herein or in any document or
instrument (including any deeds, bill of sale or assignments) executed by any
Seller and delivered to Purchaser at or in connection with the Closing
(collectively, “Closing Documents”), no Seller shall have any liability
whatsoever with respect to, and Purchaser shall be forever barred from making or
bringing any Claims or asserting any liability against a Seller with respect to
any of the representations and warranties set forth in Section 7.2 of this
Agreement, to the extent that the total liability of all of the Sellers for such
Claims, liabilities and breaches of any of the foregoing representation and
warranties would otherwise exceed the Cap Amount. As used herein the “Cap
Amount” means an amount equal to two percent (2%) of the Purchase Price. For
clarification, Purchaser shall in all events be entitled to bring Claims and to
receive amounts from Sellers hereunder in an aggregate amount not to exceed the
sum of (x) the Cap Amount plus (y) all costs and expenses incurred by Purchaser
in prosecuting, pursuing and/or collecting such amounts.

9.4    Other Limitations of Claims. Notwithstanding anything to the contrary
contained in this Agreement, in no event shall any Seller or Purchaser be liable
for indirect, special, consequential or punitive damages of any kind, and
Sellers and Purchaser shall all be barred from and hereby waives any Claim for
the same.

9.5    Survival of Purchaser’s Claims. The representations and warranties of the
Sellers contained in Section 7.2 shall survive only until the date that is nine
(9) months after the Closing Date (the “Survival Date”); provided, however, that
the “Survival Date” shall be extended with respect to any representation or
warranty as to which Purchaser shall have, on or before the expiration of such
nine (9) month period, either (a) commenced a legal proceeding based on the
breach thereof


55
ACTIVE/85729224.2



--------------------------------------------------------------------------------





as of the date of Closing or (b) provided written notice to the Sellers of such
a breach on or before the date that is nine (9) months after the Closing Date
and thereafter commences a legal proceeding based on such breach within twelve
(12) months after the Closing Date, and such extension of the Survival Date
shall be only for so long as such proceeding shall continue (including any
period prior to the commencement of such proceeding in the event Purchaser has
delivered written notice to the Sellers of such breach, as above, provided that
in such event Purchaser shall commence a legal proceeding based on such breach
on or before the date that is twelve (12) months after the Closing Date, as
above), and limited to the breach therein claimed. Any permitted Claim that
Purchaser may have at any time against a Seller for breach of any such
representation or warranty, whether known or unknown, with respect to which a
written notice providing specific details of the alleged breach (a “Claim
Notice”) has not been delivered to the Sellers on or prior to the Survival Date,
shall not be valid or effective and the party against whom such Claim is
asserted shall have no liability with respect thereto. Any Claim that Purchaser
may have at any time against a Seller for a breach of any such representation or
warranty, whether known or unknown, with respect to which a Claim Notice has
been delivered to the Sellers on or prior to the Survival Date (a “Pending
Claim”) may be the subject of subsequent litigation brought by Purchaser against
the Sellers.

9.6    Survival of Sellers’ Claims. Except as otherwise specifically set forth
in this Agreement, the representations and warranties of Purchaser contained
herein or in any document or instrument executed by Purchaser and delivered to
the Sellers at or in connection with the Closing (collectively, “Purchaser
Closing Documents”) shall survive only until the Survival Date. Any Claim that
the Sellers may have any time against Purchaser for breach of any such
representation and warranty, whether known or unknown, with respect to which a
Claim Notice has not been delivered to Purchaser on or prior to the Survival
Date, shall not be valid or effective and the party against whom such Claim is
asserted shall have no liability with respect thereto. Any Claim that the
Sellers may have at any time against Purchaser for a breach of any such
representation or warranty, whether known or unknown, with respect to which a
Claim Notice has been delivered to Purchaser on or prior to the Survival Date
may be the subject of subsequent litigation brought by the Sellers against
Purchaser.

9.7    Limitations on Liability.
9.7.1    The parties hereto confirm and agree that in each instance herein where
a party or its Affiliates is entitled to payment or reimbursement for damages,
costs or expenses pursuant to the terms and conditions of this Agreement, any
payment or reimbursement made to such party shall be conclusively deemed to be
for the account of both such party and its Affiliates.
9.7.2    To the maximum extent permitted by applicable law, no shareholder,
director, officer or employee of any party to this Agreement shall have any
personal liability with respect to the liabilities or obligations of such party
under this Agreement or any document executed by such party pursuant to this
Agreement.


56
ACTIVE/85729224.2



--------------------------------------------------------------------------------






9.8    Joinder. In furtherance of the joint and several liability of the
Sellers, and notwithstanding anything in this Agreement to the contrary, all
liabilities of Seller under this Agreement or any document delivered by Seller
pursuant to this Agreement are, to the extent not a direct liability of
WashREIT, hereby guaranteed (the “Guaranty”), by WashREIT (in such capacity,
“Guarantor”). The Guaranty shall be subject to all of the limitations and
applicable provisions set forth in this Agreement (including, without limitation
and as and to the extent applicable, the Cap Amount with respect to Seller’s
breach of representations and warranties as set forth in Section 9.3 and the
provisions of Sections 9.4 and 9.5). In the event that Purchaser has not
asserted any claims arising from breaches of Seller’s representations and
warranties in writing by notice to Seller on or prior to the Survival Date, then
Guarantor shall automatically be released from its obligations with respect to
such claims under this Section 9.8.

9.9    Survival. Article IX shall survive the termination of this Agreement and
Closing.

X.     BROKERS
The Sellers represent and warrant to Purchaser, and Purchaser represents and
warrants to the Sellers, that except for Cushman & Wakefield (“Broker”), no
broker or finder has been engaged by the Sellers, Purchaser or their affiliates,
respectively, in connection with the transaction contemplated by this Agreement
or to its knowledge is in any way connected with this transaction. Purchaser
shall be responsible for the payment of any commission, finder’s fee or other
sum initiated by any broker, commission agent or other person engaged or
retained by Purchaser in connection with the transaction contemplated by this
Agreement. The Sellers shall be responsible for the payment of any commission,
finder’s fee or other sum initiated by any broker, commission agent or other
person engaged or retained by the Sellers in connection with the transaction
contemplated by this Agreement, including without limitation, Broker. The
Sellers and Purchaser (except with respect to the commission which shall be paid
by the Sellers to Broker) each agree to Indemnify the other with respect to
Claims for payment of any commission, finder’s fee or other sum initiated by any
broker, commission agent or other person which such party or its representatives
has engaged or retained, or which shall be based upon any statement or agreement
alleged to have been made by such party, in connection with the transaction
contemplated by this Agreement or the sale of all of the Properties by the
Sellers. The provisions of this Article X shall survive the Closing.

XI.     NOTICES
Except as otherwise expressly provided in this Agreement, all notices, requests,
demands and other communications hereunder (each, a “Notice”) shall be in
writing and shall be deemed delivered by (i) email (in which case delivery shall
be deemed to occur upon transmission to the designated email addresses below) or
(ii) overnight delivery service (next business day delivery) (in which case
delivery shall be deemed to occur on the next business day at 12:00 noon), as
follows:
If to all or any of the Sellers:        c/o Washington Real Estate Investment
Trust
1775 Eye Street, NW
Suite 1000


57
ACTIVE/85729224.2



--------------------------------------------------------------------------------





Washington, D.C. 20006
Attention:     Andrew Leahy,
Senior Director of Acquisitions
Telephone:     (202) 774-3245
Email:         aleahy@washreit.com


- and -


Attention:    Thomas Morey,
Senior Vice President & General Counsel
Telephone:    (202) 774-3165
E-Mail:    tmorey@washreit.com


with a copy to:


Venable LLP
575 7th Street, NW
Washington, D.C. 20004
Attention:     Robert G. Gottlieb, Esq.
Telephone:     (202) 344-8526
Email:         rggottlieb@venable.com


If to Purchaser:                c/o Brookfield Properties Inc.
Brookfield Place
250 Vesey Street, 15th Floor
New York, NY 10281-1023
Attention:     Robert Swennes
Telephone:    (202) 467-7790
E-mail:     robert.swennes@brookfield.com
with a copy to:
Goodwin Procter LLP
Attention: Ross D. Gillman, Esq.
Telephone:    (212) 813-8811
Email:         rgillman@goodwinprocter.com


If to Escrow Agent:            Fidelity National Title Insurance Company
485 Lexington Avenue, 18th Floor
New York, New York 10017
Attention:     Nick DeMartini, Managing Counsel
Telephone:    (212) 845-3132
Email:         ndemartini@fnf.com


with a copy to the Sellers or to Purchaser, as applicable.




58

--------------------------------------------------------------------------------





Any correctly-addressed Notice that is refused, unclaimed or undelivered because
of an act or omission of the party to be notified shall be considered to be
effective as of the first day that the Notice was refused, unclaimed or
considered undeliverable by the overnight delivery service or by such party’s
email service. The parties hereto shall have the right from time to time, and at
any time, to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America, by
giving to the other party at least ten (10) days prior Notice thereof, in the
manner prescribed herein; provided, however, that to be effective, any such
change of address must be actually received (as evidenced by a return receipt,
if sent by overnight delivery service). Telephone numbers are listed for
convenience purposes only and not for the purposes of giving Notice pursuant to
this Agreement. Any Notice that is required or permitted to be given by either
party to the other under this Agreement may be given by such party or its legal
counsel, who are hereby authorized to do so on the party’s behalf.

XII.     MISCELLANEOUS

12.1    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland. If any legal action is
necessary to enforce the terms and conditions of this Agreement, the parties
hereby agree that the courts in the State of Maryland shall be the sole
jurisdiction and venue for the bringing of the action.

12.2    Professional Fees and Costs    . If a lawsuit or other proceedings are
instituted by any party to enforce any of the terms or conditions of this
Agreement against any other party hereto, the prevailing party in such
litigation or proceedings shall be entitled, as an additional item of damages,
to such reasonable attorneys’ and other professional fees and costs (including,
but not limited to, witness fees), court costs, travel expenses, and other
reasonable, actual, out-of pocket expenses or costs of such other proceedings,
which amount shall be determined by any court of competent jurisdiction or other
judicial or quasi-judicial body having jurisdiction thereof, whether or not such
litigation or proceedings proceed to a final judgment or award. For the purposes
of this section, any party receiving an award or judgment for damages or other
amounts shall be deemed to be the prevailing party, regardless of amount of the
damage awarded or whether the award or judgment was based on all or some of such
party’s claims or causes of action, and any party against whom a lawsuit or
other proceeding is instituted and later voluntarily dismissed by the
instituting party shall be deemed to be the prevailing party.

12.3    Exhibits and Disclosure Schedules a Part of This Agreement. The Exhibits
and Disclosure Schedules attached hereto are incorporated in this Agreement by
reference and are hereby made a part hereof.

12.4    Executed Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Agreement shall become effective upon the due execution
and delivery of this


59

--------------------------------------------------------------------------------





Agreement to the parties hereto. In order to expedite the transaction
contemplated herein, telecopied, facsimile, .PDF or other electronic signatures
may be used in place of original signatures on this Agreement. Seller and
Purchaser intend to be bound by the signatures on the telecopied, .PDF or other
electronic document, are aware that the other party will rely on the telecopied,
.PDF or other electronic signatures, and hereby waive any defenses to the
enforcement of the terms of this Agreement based on the form of signature.

12.5    Assignment. Purchaser may not assign, convey and otherwise transfer all
or any part of its interest or rights herein without the prior written consent
of the Sellers, which consent may be withheld in the Sellers’ sole discretion.
Notwithstanding the foregoing, however, Purchaser may (without the Sellers’
consent and without any requirement of notice to the Sellers) assign and
transfer in whole or in part as to any specific Property all of its rights and
obligations under this Agreement to one (1) or more wholly owned subsidiary(ies)
of Purchaser (which subsidiary(ies) are, at the time of assignment and at the
time of Closing, disregarded entities of Purchaser for Federal income tax
purposes), in the form of the Assignment of Purchase Agreement attached hereto
as Exhibit K. Purchaser shall not be released of any of its obligations under
this Agreement as a result of any assignment through Closing, but the assigning
Purchaser shall be released of all liabilities hereunder accruing from and after
Closing. Any assignment as permitted in the preceding sentence shall be
conditioned upon Purchaser delivering to the Sellers and Escrow Agent a copy of
a fully-executed copy of the assignment agreement which shall (by the terms
thereof) indicate that such assignee(s) is/are a disregarded entity(ies) of
Purchaser for Federal income tax purposes. The Sellers may not assign or
transfer their respective rights or obligations under this Agreement without the
prior written consent of Purchaser. No transfer or assignment by either party in
violation of the provisions hereof shall be valid or enforceable.

12.6    IRS - Form 1099-S. For purposes of complying with Section 6045 of the
Code, Escrow Agent shall be deemed the “person responsible for closing the
transaction” and shall be responsible for obtaining the information necessary to
file with the Internal Revenue Service Form 1099-S, “Statement for Recipients of
Proceeds from Real Estate, Broker and Barter Exchange Transactions.”

12.7    Successors and Assigns. Subject to the provisions of Section 12.5
hereof, this Agreement shall be binding upon and inure to the benefit of the
parties’ respective successors and permitted assigns.

12.8    Time is of the Essence. Time is of the essence of this Agreement.

12.9    Entire Agreement. This Agreement, and Exhibits and Disclosure Schedules
and other documents and instruments attached to or referenced herein, contain
the entire understanding and agreement between the parties hereto with respect
to the purchase and sale of all of the Properties, and all prior and
contemporaneous understandings, letters of intent, agreements and
representations, whether oral or written, are entirely superseded. Except for
any of the following expressly contained in this Agreement, the Sellers and
Purchaser each expressly disclaim any reliance on any oral or written
representations, warranties, comments, statements or assurances made by the
Sellers, Purchaser, and any of their respective affiliates, and their respective
agents, employees, representatives, attorneys or brokers, as an inducement or
otherwise, to Purchaser’s and the Sellers’


60

--------------------------------------------------------------------------------





respective execution hereof. No amendment of this Agreement shall be binding
unless in writing and executed by the parties hereto.

12.10    Further Assurances. Whenever and so often as requested by a party, the
other party will promptly execute and deliver or cause to be executed and
delivered all such other and further instruments, documents or assurances, and
promptly do or cause to be done all such other and further things as may be
necessary and reasonably required in order to further and more fully vest in
such requesting party all rights, interests, powers, benefits privileges and
advantages conferred or intended to be conferred upon it by this Agreement, or
to effectuate the termination of this Agreement and cancellation of the Escrow
(if otherwise permitted hereunder). The terms of this section shall survive
Closing and/or termination of this Agreement.

12.11    Waiver. Failure or delay by either party to insist on the strict
performance of any covenant, term, provision or condition hereunder, or to
exercise any option herein contained, or to pursue any claim or right arising
herefrom, shall not constitute or be construed as a waiver of such covenant,
term, provision, condition, option, claim or right (except that if a party
proceeds to Closing, notwithstanding the failure of a condition to its
obligation to close, then such condition shall be deemed waived by virtue of the
Closing). Any waiver by either party shall be effective only if in a writing
delivered to the other party hereto and setting forth, with specificity, the
covenant, term, provision or condition so waived. Any such waiver shall not
constitute or be construed as a continuing waiver of any subsequent default.

12.12    Headings. The headings of this Agreement are for purposes of
convenience only and shall not limit or define the meaning of the provisions of
this Agreement.

12.13    Risk of Loss. With respect to each Property, the risk of loss shall be
as follows:
12.13.1    Risk of Loss. Until the Closing Date, each Seller shall bear the risk
of loss resulting from damage to such Seller’s Property by fire or other
casualty (collectively “Casualty”). If, prior to the Closing Date, a Property
shall be damaged by any Casualty, such Property’s Seller shall promptly deliver
to Purchaser a Notice (“Casualty Notice”) of such event. Upon Purchaser’s
receipt of a Casualty Notice, such Seller and Purchaser shall meet promptly to
estimate the cost to repair and restore the Improvements to good condition and
to replace the damaged Personal Property (“Casualty Renovation Cost”). If the
parties are unable to agree on the cost of restoration, the matter will be
submitted to an engineer designated by such Seller and an engineer designated by
Purchaser, each licensed to practice in the jurisdiction in which the Land is
located, and the engineers shall resolve the dispute. If the engineers fail to
resolve the dispute, they shall designate a third engineer, who shall determine
such resolution, which determination shall be binding on the Sellers and on the
Purchaser. Each party hereto shall bear the costs and expenses of its own
engineer. The cost of a third engineer, if any is appointed by the parties’
respective engineers, shall be borne one half (1/2) by the Sellers and one half
(1/2) by the Purchaser.
12.13.2    Material Loss. If (a) the Casualty Renovation Cost for any single
Property exceeds ten percent (10%) of such Property’s Allocated Amount, or if
the Casualty Renovation Costs, in the aggregate for all of the Properties that
have suffered a casualty, exceeds two and one half percent (2.5%) of the
Purchase Price, (b) the Casualty would reduce available parking below


61

--------------------------------------------------------------------------------





that required by, or in general cause a violation of, any Legal Requirements or
any Permitted Exceptions, (c) the Casualty would impair reasonable access to the
Property without comparable substitute access acceptable to Purchaser being
available or (d) the Casualty gives any Required Tenant the right to terminate
its Lease (which right has not then been waived in writing by all such Required
Tenants), then Purchaser may, at its option, elect to either (i) terminate this
Agreement with respect to the impacted Property or Properties or (ii) terminate
this Agreement in its entirety. Such termination right may be exercised only by
Notice to the Sellers within ten (10) Business Days after the date that the
Casualty Renovation Cost for such Property or in the aggregate for all
Properties that have suffered casualties is determined to exceed the applicable
amount stated in the preceding sentence (and if necessary the Closing Date will
be extended to accommodate such ten (10) business day period), and in the event
of a termination hereof with respect only to the impacted Property or
Properties, the Purchase Price shall be reduced by the Allocated Amount of the
impacted Property or Properties. If this Agreement can be terminated pursuant to
the preceding provisions of this Section 12.13.2, but Purchaser does not elect
to terminate this Agreement pursuant to such provision, then the Closing shall
take place as provided herein and Purchaser shall receive a credit against the
Purchase Price in the amount of the Casualty Renovation Cost and the Sellers
shall assign to Purchaser the proceeds of any business interruption insurance
policy(ies) payable to the Sellers for the period after the Closing Date for
loss of revenue suffered by the Purchaser as a result of the Casualty.
12.13.3    Nonmaterial Loss. If the Casualty Renovation Cost for any single
Property does not exceed ten percent (10%) of such Property’s Allocated Amount,
or if the Casualty Renovation Costs, in the aggregate for all Properties that
have suffered a casualty, does not exceed two and one half percent (2.5%) of the
Purchase Price, then, in any such event, Purchaser shall not have any right to
terminate this Agreement due to such Casualty, but the Closing shall take place
as provided herein and Purchaser shall receive a credit against the Purchase
Price in the amount of the Casualty Renovation Cost and the Sellers shall assign
to Purchaser the proceeds of any business interruption insurance policy(ies)
payable to the Sellers for the period after the Closing Date for loss of revenue
suffered by the Purchaser as a result of the Casualty.
12.13.4    Eminent Domain. If, prior to the Closing Date, any Seller receives
notice that a material portion of one of its Properties (or access or other
material rights in connection therewith) as would, in Purchaser’s reasonable
judgment, materially adversely affect the operation of such Property or uses of
such Property is, or has been threatened in writing by a governmental authority
of competent jurisdiction, to be taken by condemnation or eminent domain, such
Seller shall promptly notify Purchaser, and at the election of Purchaser this
Agreement shall, upon the giving of Notice of such event or of the condemning
authorities’ intention so to take such Property, either (i) terminate with
respect only to the impacted Property, but the Closing shall proceed with
respect to the remaining Properties (with the Purchase Price reduced by the
Allocated Purchase Price of the impacted Property) or (ii) terminate in its
entirety. If Purchaser does not elect to terminate this Agreement prior to the
Closing Date, on the Closing Date all of the proceeds of any award or payment
made or to be made by reason of such taking shall be assigned by such Seller to
Purchaser, and any money theretofore received by such Seller in connection with
such taking shall be paid over to Purchaser, whereupon Purchaser shall pay the
Purchase Price without abatement by reason of such taking. Such Seller shall not
settle, agree to, or accept any award or payment in connection


62
ACTIVE/85729224.2



--------------------------------------------------------------------------------





with a taking of less than all of the Property without obtaining Purchaser’s
prior written consent in each case, which consent shall not be unreasonably
withheld or delayed. As used in this Section, “material portion,” “material
rights” or “materially adversely affect” means, with respect to a Property, a
taking or condemnation that (a) would reduce available parking below that
required by, or in general cause a violation of, any Legal Requirements or any
Permitted Exceptions, (b) would result in a condemnation award reasonably
estimated to exceed ten percent (10%) of such Property’s Allocated Amount, (c)
would result in a condemnation award that, when combined with the amount of all
other condemnation awards for takings or condemnations affecting any of the
other Properties, would reasonably be estimated to exceed two and one-half
percent (2.5%) of the Purchase Price, (d) would impair reasonable access to the
Property without comparable substitute access acceptable to Purchaser being
available or (e) would give any Required Tenant the right to terminate its Lease
(which right has not then been waived in writing by all such Required Tenants).

12.14    Construction of Agreement. The parties hereto have negotiated this
Agreement at length, and have had the opportunity to consult with, and be
represented by, their own competent counsel. This Agreement is, therefore,
deemed to have been jointly prepared. In determining the meaning of, or
resolving any ambiguity with respect to, any word, phrase or provision of this
Agreement, no uncertainty or ambiguity shall be construed or resolved against
any party under any rule of construction, including the party primarily
responsible for the drafting and preparation of this Agreement. The words
“herein,” “hereof,” “hereunder” and words of similar reference mean and refer to
this Agreement. The words “this Agreement” include the exhibits, schedules
addenda and any future written modifications, unless otherwise indicated by the
context. The words “will,” “shall” and “must” in this Agreement indicate a
mandatory obligation. All dollar amounts set forth in this Agreement are stated
in United States Dollars, unless otherwise specified. The words “day” and “days”
refer to calendar days unless otherwise stated. The words “business day” refer
to a day other than a Saturday, Sunday or Legal Holiday (hereinafter defined).
The words “month” and “months” refer to calendar months unless otherwise stated.
The words “year” and “years” refer to calendar years unless otherwise stated. If
any date herein set forth for the performance of any obligations by Sellers or
Purchaser or for the delivery of any instrument or notice as herein provided
should fall on a Saturday, Sunday or Legal Holiday, the compliance with such
obligations or delivery will be deemed acceptable on the next business day
following such Saturday, Sunday or Legal Holiday. As used herein, the term
“Legal Holiday” will mean any local or federal holiday on which post offices are
closed in the State of Maryland.

12.15    Bulk Transfers. The Sellers and Purchaser specifically waive compliance
with the applicable provisions of the Uniform Commercial Code – Bulk Transfers,
with any similar provision under any similar provisions in the laws of the
state, county, and city in which any of the Properties is located, to the extent
such provisions may be waived under the applicable Legal Requirement.

12.16    Intentionally Omitted.

12.17    Press Releases; Confidentiality. Prior to Closing, neither party may
release any press release or other public disclosure or communication with
respect to the transactions contemplated by this Agreement, except for (i) the
press release and public disclosure language of Seller substantially as set
forth in the email from Andrew Leahy to Robert Swennes on April 23, 2016


63
ACTIVE/85729224.2



--------------------------------------------------------------------------------





(8:43 a.m. Eastern Time), (ii) [intentionally omitted] and (iii) the required
SEC disclosures contemplated by the final sentence of this Section 12.17. After
Closing, either party may issue press releases or other public communications
announcing the transaction contemplated by this Agreement without the consent of
the other party. Notwithstanding the foregoing, no such press release or other
public disclosure or communication shall include any information (other than the
identification of the parties) that is required to be kept confidential pursuant
to the remaining provisions of this Section 12.17. Prior to Closing, Purchaser
and the Sellers (each, a “Disclosing Party”) shall refrain, and shall cause
their agents and representatives to refrain, from disclosing in any manner
whatsoever, (a) the information provided to such party by any other party to
this Agreement or their representatives (each, a “Receiving Party”), or (b) any
analyses, compilations, studies or other documents or records prepared by or on
behalf of the Receiving Party, in connection with the transaction contemplated
by this Agreement, without first obtaining the written consent of the Disclosing
Party (collectively, “Proprietary Information”). The foregoing shall not
preclude the Receiving Party (i) from discussing the Proprietary Information
with any person who is employed by the Receiving Party or who, on behalf of the
Receiving Party, is actively and directly participating in the purchase and sale
of all of the Properties, including, without limitation, to the Receiving
Party’s shareholders, partners, members, existing or prospective lenders,
attorneys, accountants and other consultants and advisors, or (ii) from
complying with all laws, rules, regulations and court orders, including, without
limitation, governmental regulatory, disclosure, tax and reporting requirements;
provided, however, that if the Receiving Party is required by applicable law or
legal process to disclose any Proprietary Information, the Receiving Party
agrees to furnish only that portion of the Proprietary Information which the
Receiving Party is legally compelled to disclose and to use its commercially
reasonable efforts to obtain assurance that, if possible, confidential treatment
will be accorded to the Proprietary Information. The Receiving Party shall
inform its respective representatives of the confidential nature of the
Proprietary Information and shall direct them to be bound by the terms of this
section. In addition to any other remedies available to the Disclosing Party,
the Disclosing Party shall have the right to seek equitable relief, including,
without limitation, injunctive relief or specific performance, against the
Receiving Party in order to enforce the provisions of this section. The
provisions of such confidentiality agreement shall survive any termination of
this Agreement. Except as otherwise expressly provided in this Agreement,
Purchaser agrees not to contact, directly or indirectly, any personnel at any of
the Properties prior to the Closing Date, and agrees to be liable for all of the
Sellers’ damages in the event of any such contact by Purchaser or any of its
agents or representatives. Notwithstanding anything to the contrary set forth in
this Section 12.17, at any time, Purchaser, the Sellers and their affiliates may
make such filings and/or disclosures (including the filing of this Agreement)
with the SEC as are required (in such filing and/or disclosing party’s good
faith judgment) in connection with the matters contemplated by this Agreements,
provided, however, that no such filing and/or disclosure (other than (x) the
filing of this Agreement and (y) the matters set forth in clauses (i) and (ii)
of the first sentence of this Section 12.17) shall be made prior to Closing
unless the disclosing party (i) provides not less than two (2) Business Days’
prior written notice to the other party of such intended filing or disclosure,
which notice shall include the specific terms and form (including any
attachments or exhibits thereto) and (ii) consults reasonably and in good faith
with any reasonable requests or suggestions of the other party in respect of
such filing or disclosure made during such (2) Business Day period (provided
that disclosing party shall not be required to accept any such suggestions as
and to the extent disclosing party, in the exercise of its good faith judgment,
believes that such


64

--------------------------------------------------------------------------------





suggestions are either (x) not consistent with applicable law or (y) adverse to
disclosing party in any way).

12.18    No Third-Party Beneficiaries. Except as otherwise expressly provided
herein, the Sellers and Purchaser agree that there are no third parties who are
intended to benefit from or who are entitled to rely on any of the provisions of
this Agreement. No third party shall be entitled to assert any claims or to
enforce any rights whatsoever pursuant to this Agreement. Except as otherwise
expressly provided herein, the covenants and agreements provided in this
Agreement are solely for the benefit of the Sellers and Purchaser and their
permitted successors and assigns respectively.

12.19    Email Signatures. The execution of this Agreement and all Notices given
hereunder and all amendments hereto, may be effected by electronic delivery of
signatures, all of which shall be treated as originals. Purchaser and the
Sellers each intend to be bound by its respective electronically-delivered
signature, and is aware that the other party will rely thereon, and each party
waives any defenses to the enforcement of the Agreement, and documents, and any
Notices delivered by electronic transmission.

12.20    Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.

12.21    Consents and Approvals. Except as otherwise expressly provided herein,
any approval or consent provided to be given by a party hereunder may be given
or withheld in the absolute discretion of such party.

12.22    WAIVER OF JURY TRIAL    . THE PARTIES HEREBY IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

12.23    1031 Exchange. The Sellers and/or Purchaser (or a parent entity of a
Seller or the Purchaser that is recognized as a separate entity for federal
income tax purposes) may consummate the sale of the Properties as part of a
so-called like kind exchange (an “Exchange”) pursuant to Section 1031 of the
Internal Revenue Code of 1986, as amended (the “Code”), in accordance with the
following provisions:
12.23.1     If the Sellers or Purchaser elects to effectuate an Exchange, and
such Exchange cannot be effected for any reason, the Sellers and Purchaser shall
be obligated to close the transaction as a purchase and sale pursuant to the
terms of this Agreement.


65

--------------------------------------------------------------------------------





12.23.2     To exercise its right under this Section 12.23 to exchange, rather
than sell or purchase, as applicable, all or some of the Properties, the Sellers
or Purchaser, as applicable, shall provide the other party with a written
statement stating its intent to enter into an Exchange not later than ten (10)
days prior to the Closing Date.
12.23.3     If the Sellers or Purchaser exercises its right to exchange, rather
than sell or purchase, as applicable, all or some of the Properties, the Sellers
may, on or before the Closing Date, assign its rights under this Agreement to a
“qualified intermediary”, as defined in Treasury Regulations Section
1.1031(k)-1(g)(4) (the “Accommodator”) or an Exchange Accommodation Titleholder
(“EAT”), or transfer such Properties to the Accommodator or the EAT, subject to
all of Purchaser’s rights and remedies under this Agreement, including, without
limitation, Purchaser’s right to acquire such Properties at the Closing or
Purchaser may, on or before the Closing Date, assign its rights under this
Agreement to an Accommodator or an EAT, or direct the Sellers to convey such
Properties to an Accommodator or an EAT at Closing, subject to all of the
Sellers’ rights and remedies under this Agreement; provided, however, that the
Sellers or Purchaser shall notify the other party of the identity of the
Accommodator or EAT within five (5) days after designation of same, and further
provided that the party designating an Accommodator or EAT (the “Designating
Party”) shall remain liable for the performance of all obligations,
representations, warranties and covenants of the Designating Party hereunder. If
Sellers elect to use an Accommodator or EAT, all payments that Purchaser is
obligated to make to the Sellers under this Agreement shall be made to such
Accommodator or EAT and not to the Sellers. If Purchaser elects to use an
Accommodator or EAT, Sellers shall convey the applicable properties to such
Accommodator or EAT and not the Purchaser. Purchaser and the Sellers agree to
cooperate with each other and the Accommodator or EAT in arranging the Exchange.
The party which is not the Designating Party (the “Non-Designating Party”) shall
execute any documents reasonably requested by the Designating Party and the
Accommodator or EAT to facilitate the Exchange as a like-kind exchange under
Section 1031 of the Code and the Treasury Regulations effective thereunder at
the time of Closing hereunder, including, but not limited to, any appropriate
amendments to this Agreement, any acknowledgements of assignments to an
Accommodator or EAT, and any appropriate escrow instructions; provided, however,
that no such document shall adversely affect the Non-Designating Party in any
respect or change any of the economic terms and conditions of the transaction
with respect to the Non-Designating Party or modify or limit the Non-Designating
Party’s rights and remedies under this Agreement. The Non-Designating Party
shall not be obligated to incur any costs, expenses, losses, liabilities or
damages greater than those the Non-Designating Party would have incurred had the
Designating Party not elected to effect an exchange. The Designating Party shall
reimburse the Non-Designating Party on demand for all costs and expenses
incurred by the Non-Designating Party in excess of those that would have been
incurred if the Designating Party had not elected to effect an Exchange.
12.23.4     In no event shall the Non-Designating Party be obligated to acquire
title to any other property, in connection with such Exchange. In the event the
Purchaser is the Non-Designating Party, Purchaser’s sole obligation in
connection with any Exchange shall be to acquire the Property from the Sellers
or their assignee in exchange for the Purchase Price in accordance with the
terms of this Agreement. The Designating Party agrees to defend, indemnify, and
hold the Non-Designating Party free and harmless from all costs, expenses,
losses, damages or


66

--------------------------------------------------------------------------------





liability, including but not limited to reasonable attorney’s fees and costs of
suit, arising out of or in connection with any Exchange and the Non-Designating
Party's cooperation hereunder. Each party acknowledges that neither of them is
making any representations, and neither of them is relying on any
representations of the other party or the other party's counsel, with respect to
the federal, state or local income tax treatment of either of them in connection
with this transaction, and neither party shall have any liability in connection
with any tax treatment received by either of them in connection with this
transaction, including, without limitation, any failure of this transaction to
qualify as an Exchange under Section 1031 of the Code.

12.24    Further Assurances. If the Closing occurs, then the parties agree to
take such further actions and execute such additional documents and instruments
as may be reasonably required in order to carry out the terms of this Agreement
such as correcting a so-called scrivener’s error; provided, however, that in no
event shall a party be required to take such action or execute any document or
instrument that would increase the costs, liabilities or obligations of such
party. The terms of this Section shall survive the Closing for a period of nine
(9) months.
    




[Remainder of Page Intentionally Left Blank;
Agreement Continues on the Following Page(s)]







67

--------------------------------------------------------------------------------






XIII.     MONTGOMERY COUNTY DISCLOSURES.
1.General/Master Plan and Municipal Land Use Plan. Purchaser acknowledges that
Purchaser is aware that the applicable plan or general plan for Montgomery
County is available at the Maryland-National Capital Park and Planning
Commission and that at no time did the Sellers explain to Purchaser the intent
or meaning of such a plan nor did Purchaser rely on any representations made by
the Sellers pertaining to the applicable matter plan or general plan.


2. Review of Master Plan and Municipal Land Use Plan. By signing the Agreement,
Purchaser hereby acknowledges: (A) the Sellers have offered Purchaser the
opportunity to review the applicable master plan and municipal land use plan and
any adopted amendment (including maps showing planned land uses, roads and
highways, and the location and nature of proposed parks and other public
facilities affecting the Property contained in the plan); (B) the Sellers have
informed Purchaser that amendments affecting the plan may be pending before the
planning board or the county council or a municipal planning body; (C) (1)
Purchaser has reviewed each plan and adopted amendment; or (2) Purchaser has
waived the right to review each plan and adopted amendment; and (D) Purchaser
understands that, to stay informed of future changes in county and municipal
land use plans, the Purchaser should consult the planning board and the
appropriate municipal planning body.
                                
 
PURCHASER:


BSREP II OFFICE HOLDINGS LLC,
a Delaware limited liability company








By:    /s/ Steven Ganeless                      
Name:   Steven Ganeless                      
Title:      Officer                                     
Date: April 26, 2016





3.Notice and Disclosure of Availability of Sewage Disposal System in Designated
Areas. Purchaser hereby acknowledges that, prior to entering into the Agreement,
the Sellers, or the Sellers’ duly authorized agent, provided the information in
Section 4 of this Article XIII, as known to the Sellers or such agent. If an
individual sewage disposal system has been or is to be installed upon the
Property, and if the Property is located in a subdivision, and if Purchaser
received a copy of the subdivision record plat, Purchaser indicates that
Purchaser has reviewed the said record plat, including any provisions thereon
with regard to areas restricted for the initial and
reserve well locations and the individual sewer disposal systems, and the
restrictions regarding the location of buildings to be served by any individual
sewage disposal system.


4. Notice and Disclosure of Additional Information Relating to the Sewage
Disposal System in Designated Areas. By signing the Agreement, Purchaser hereby
acknowledges: the Sellers have disclosed to Purchaser to the extent the Sellers
know (A) whether the Property is connected to, or has been approved for
connection to, a public water and sewer system; or, (B) (1) if the Property is
not connected to a public water and sewer system, the source, if any, of potable
water for the Property, and (2) whether an individual sewage disposal system has
been constructed on the Property or approved or disapproved for construction;
and (C) (1) the water and sewer service area category or categories that
currently apply to the Property, and a brief explanation of how each category
affects the availability of water and sewer service, (2) any recommendations in
the applicable master plan regarding water and sewer service to the Property,
and (3) the status of any pending water and sewer comprehensive plan amendments
or service area category changes that would apply to the Property to be sold
pursuant to the Agreement; or that the Sellers have informed Purchaser that the
Sellers do not know the foregoing information; and Purchaser understands that,
to stay informed of future changes in County and municipal water and sewer
plans, Purchaser should consult the County Planning Board, the Washington
Suburban Sanitary Commission, the County Department of Environmental Protection,
or any appropriate municipal planning or water and sewer body.
 
PURCHASER:

BSREP II OFFICE HOLDINGS LLC,
a Delaware limited liability company




By:    /s/ Steven Ganeless                      
Name:   Steven Ganeless                      
Title:     Officer                                     

Date: April 26, 2016



5.Location of Airport or Heliport within Five-mile Radius of Property. Purchaser
acknowledges that the Sellers or an agent of the Sellers has advised Purchaser
of the relative location of any airport or heliport existing within a five-mile
radius of the Property.


[Signature Page to Purchase and Sale Agreement]


S-1



--------------------------------------------------------------------------------







6. Location in Special Protection Area. By signing the Agreement, Purchaser
hereby acknowledges that the Sellers have disclosed whether the Property is
located in an area designated as a special protection area under Section 19-62
of the Montgomery County Code, and Purchaser understands that special water
quality measures and certain restrictions on land uses and impervious surfaces
may apply to the Property.
 
PURCHASER:

BSREP II OFFICE HOLDINGS LLC,
a Delaware limited liability company




By:    /s/ Steven Ganeless                      
Name:   Steven Ganeless                      
Title:      Officer                                     

Date: April 26, 2016







7. Disclosure of Historic Designation.  By signing the Agreement, Purchaser
hereby acknowledges that the Sellers have disclosed (A) whether the Property has
been designated a historic site in the master plan for historic preservation;
(B) is located in an area designated as a historic district in that plan; or (C)
is listed as a historic resource on the Montgomery County locational atlas of
historic sites; and Purchaser understands that special restrictions on land uses
and physical changes may apply to this Property; and that Purchaser may obtain
more information about these restrictions from the staff of the Montgomery
County Historic Preservation Commission.
 
PURCHASER:

BSREP II OFFICE HOLDINGS LLC,
a Delaware limited liability company




By:    /s/ Steven Ganeless                      
Name:  Steven Ganeless                      
Title:      Officer                                

Date: April 26, 2016





[Signature Page to Purchase and Sale Agreement]


S-2



--------------------------------------------------------------------------------





8. Assessments for Transportation Related Facilities. By signing the Agreement,
Purchaser hereby acknowledges that the Sellers have disclosed the estimated or
actual costs, if known, of any deferred costs attributable to the improvement or
construction of any transportation-related facility, for which the purchaser
shall become liable pursuant to an agreement with Montgomery County. The Sellers
herewith inform Purchaser that the Sellers have no actual knowledge of the
existence of deferred charges attributable to transportation-related facilities
and the Purchaser assumes liability for any such charges.
 
PURCHASER:

BSREP II OFFICE HOLDINGS LLC,
a Delaware limited liability company




By:    /s/ Steven Ganeless                      
Name:   Steven Ganeless                      
Title:      Officer                                

Date: April 26, 2016





[Signatures are on the following page.]


[Signature Page to Purchase and Sale Agreement]


S-3



--------------------------------------------------------------------------------






XIV.     EXECUTION

IN WITNESS WHEREOF, the parties hereto have caused this Purchase and Sale
Agreement to be executed as of the 26th day of April, 2016.
PURCHASER:
BSREP II OFFICE HOLDINGS LLC,
a Delaware limited liability company



By:     /s/ Steven Ganeless
Name:     Steven Ganeless
Title:      Officer
                            
SELLERS:


WASHINGTON REAL ESTATE INVESTMENT TRUST,
a Maryland real estate investment trust




By:     /s/ Paul T. McDermott
Name:     Paul T. McDermott
Title:      President and CEO


    
SYN-ROCK, LLC,
a Maryland limited liability company


By:    SYN-Rock Manager, Inc.,
a Delaware corporation, manager




By:     /s/ Paul T. McDermott
Name:     Paul T. McDermott
Title:      President ________




[Signatures continue on the following page]


[Signature Page to Purchase and Sale Agreement]


S-4



--------------------------------------------------------------------------------





SME ROCK, LLC,
a Delaware limited liability company


By:    SME Rock Manager, Inc.,
a Delaware corporation, manager




By:     /s/ Paul T. McDermott
Name:     Paul T. McDermott
Title:      President________


TRADE ROCK, LLC,
a Delaware limited liability company


By:    Trade Rock Manager, Inc.,
a Delaware corporation, manager


By:     /s/ Paul T. McDermott
Name:     Paul T. McDermott
Title:      President _______








[Signatures continue on the following page]


[Signature Page to Purchase and Sale Agreement]


S-5



--------------------------------------------------------------------------------







   


THE UNDERSIGNED JOINS IN THE EXECUTION AND DELIVERY OF THIS AGREEMENT SOLELY
WITH RESPECT TO THE PROVISIONS OF SECTION 9.8:


GUARANTOR:
WASHINGTON REAL ESTATE INVESTMENT TRUST,
a Maryland real estate investment trust


By: /s/ Paul T. McDermott
Name: Paul T. McDermott
Title: President and CEO














[Signature Page to Purchase and Sale Agreement]


S-6



--------------------------------------------------------------------------------






LIST OF EXHIBITS TO PURCHASE AGREEMENT:


Exhibit A-1        Properties and Sellers
Exhibit A-2        Legal Descriptions of Properties
Exhibit A-3        Seller Information
Exhibit A-4        Allocation of Purchase Price Among Properties
Exhibit A-5
Allocation of Purchase Price for each Property between Real Property and
Personal Property

Exhibit B        Form of Escrow Agreement for Earnest Money Deposit
Exhibit C        Form of Deed
Exhibit D        Form of Bill of Sale
Exhibit E        Form of Assignment of Intangibles
Exhibit F        Form of Assignment and Assumption of Contracts and Licenses
Exhibit G        Form of Assignment and Assumption of Leases
Exhibit H        Form of FIRPTA Certificate
Exhibit I        Form of Notice to Tenants/Licensees
Exhibit J-1        Form of Owner’s Affidavit
Exhibit J-2        Form of Survey Certification
Exhibit K        Assignment and Assumption of Purchase Agreement
Exhibit L-1        Form of Tenant Estoppel Certificate
Exhibit L-2        Form of Seller Lease Estoppel Certificate
Exhibit L-3        Form of Licensee Estoppel Certificate
Exhibit L-4        Form of Seller License Estoppel Certificate
Exhibit M        Form of REA Estoppel
Exhibit N
[Reserved]

Exhibit O-1        Form of Closing Certificate (Sellers)
Exhibit O-2        Form of Closing Certificate (Purchaser)






--------------------------------------------------------------------------------






EXHIBIT A-1

PROPERTIES AND SELLERS


 
Property


Address
Seller
1
West Gude Office Park
20, 30, 40 & 50 West Gude Dr., Rockville, MD
As tenants in common:
SYN-Rock, LLC, as to 54.90% interest
SME Rock, LLC, as to 43.82% interest
Trade Rock, LLC, as to 01.28% interest
2
Jefferson Plaza
600 Jefferson Place, Rockville, MD
Washington Real Estate Investment Trust
3
6110 Executive Boulevard
6110 Executive Boulevard, Rockville, MD
Washington Real Estate Investment Trust
4
Wayne Plaza
962 Wayne Avenue, Silver Spring, MD
Washington Real Estate Investment Trust





Exhibit A-1
Page 1

--------------------------------------------------------------------------------






EXHIBIT A-2


LEGAL DESCRIPTION OF PROPERTIES



--------------------------------------------------------------------------------

 

West Gude (20, 30, 40, and 50)


All those certain lots or parcels of land together with all improvements thereon
located and being in the County of Montgomery, Maryland and being more
particularly described as follows:
Lot Three (3) in Block Lettered "Q" in the subdivision known as "College
Gardens", as per plat recorded in Plat Book 125 at Plat No. 14606 among the Land
records of Montgomery County, Maryland; said Lot being further shown as
Ownership Lots 3-1, 3-2, 3-3 and 3-4 on plat entitled "Ownership Plat, Lot 3,
Block "Q", College Gardens”, as recorded in Plat Book 135 at Plat No. 15613,
among the aforesaid Land Records.
TOGETHER WITH the beneficial easements contained in Declaration of Easements and
Related Agreements dated September 25, 1985 and recorded October 28, 1985 in
Liber 6903 at folio 627, among the Land Records of Montgomery County, Maryland.
NOTE FOR INFORMATIONAL PURPOSES ONLY:
Tax Parcel I.D. No. 4-236-2544140 (Ownership Lot 3-1)
Tax Parcel I.D. No. 4-236-2544151 (Ownership Lot 3-2)
Tax Parcel I.D. No. 4-236-2544162 (Ownership Lot 3-3)
Tax Parcel I.D. No. 4-236-2544173 (Ownership Lot 3-4)
600 Jefferson Plaza


Being a piece or parcel of land lying, situate and being in Election District
No. 4, Montgomery County, Maryland, said piece or parcel of land being known as
"Lot 1, Block 1, The Park", according to the plat of subdivision recorded among
the Land Records of Montgomery County, Maryland, in Plat Book 127 at Plat No.
14835 and being more particularly described as follows:
Beginning for aforesaid lot at a rebar with cap set at a point at the beginning
of the North 44° 03' 45" West, 24.17 foot line of said Lot 1, said point also
lying on the Northeasterly right of way line of Jefferson Street (60' wide),
thence running with said Northeasterly right of way line and with the outline of
said Lot 1 the following three courses and distances
1. North 44° 03' 45" West 24.17 feet to a rebar with cap set, thence
2. North 51° 26' 15" West 270.90 feet to a rebar with cap set, thence


Disclosure Schedule 5
Page 2

--------------------------------------------------------------------------------





3. 62.66 feet along a curve to the left, said curve having a radius of 230.00
feet and a chord bearing and distance of North 59° 14' 33" West, 62.47 feet to a
rebar with cap set on the Southerly right of way line of Maryland Route 28 as
designated on State Road Commission Plats No. 33429 and 33430, thence running
with said Southerly right of way line and continuing with the outline of said
Lot 1 the following three courses and distances
4. 119.44 feet along a curve to the left, said curve having a radius of 599.74
feet and a chord bearing and distance of North 82° 04' 29" East, 119.24 feet to
a point, thence
5. 306.95 feet along a curve to the right, said curve having a radius of 356.01
feet and a chord bearing and distance of South 78° 55' 50" East, 297.53 feet to
a point, thence
6. South 55° 01' 16" East 8.98 feet to a point, thence leaving said Southerly
right of way and continuing with the outline of said Lot 1
7. South 38° 06' 00" West 219.02 feet to the point of beginning, containing
50,182 square feet or 1.1520 acres of land.
TOGETHER WITH all appurtenant rights and easements, including without
limitation, that certain easement and right of way granted from the Mayor and
Council of Rockville to Gateway Building Associates Limited Partnership in that
certain Easement Agreement recorded in Liber 6206 at folio 342, among the Land
Records of Montgomery County, Maryland.
NOTE FOR INFORMATIONAL PURPOSES ONLY:
Tax Parcel I.D. No. 4-201-2411791
6110 Executive Boulevard


All that certain lot or parcel of land together with all improvements thereon
located and being in the County of Montgomery, Maryland and being more
particularly described as follows:
Parcel I:
Being part of Parcel "I", Washington Science Center, as shown on a plat recorded
among the Land Records of Montgomery County, Maryland in Plat Book 110 as Plat
No. 12895, and being more particularly described as follows:
Beginning at an iron pipe set at the easterly end of a curve having a radius of
377.03 feet connecting the westerly line of East Jefferson Street and the
southerly line of Executive Boulevard, and designated as Curve No. 2 on the
aforementioned plat and running thence
North 86° 31' 10" East 73.25 feet, with part of the said southerly line of
Executive Boulevard, thence;
South 03° 28' 50" East 780.00 feet, with a line crossing aforementioned Parcel
"I", said line also being the westerly line of the lands of "Washington Science
Center Joint Venture" described in a


Disclosure Schedule 5
Page 3

--------------------------------------------------------------------------------





deed recorded among the aforesaid Land Records in Liber 5313 at Folio 696, to a
point on the northerly line of Block A, “Neilwood Subdivision”, as shown on a
plat recorded among the aforementioned Land Records in Plat Book 69 as Plat No.
6488, thence;
South 86° 31' 10" West 339.24 feet, with part of said northerly line of Block A,
“Neilwood Subdivision”, thence the three following courses across Parcel "I";
North 03° 28' 50" West 767.13 feet, to a point of curvature, thence;
82.08 feet along the arc of a curve deflecting to the right, having a radius of
131.00 feet and a long chord bearing North 14° 28' 10" East 80.74 feet to a
point of tangency, thence;
North 32° 25' 10" East 18.14 feet, to a point on the aforementioned curve
connecting East Jefferson Street and Executive Boulevard, thence;
247.96 feet along the arc of a curve deflecting to the left, having a radius of
377.03 feet and a long chord bearing South 74°30'22" East 243.52 feet, to the
place of beginning of this description, containing a calculated area of 6.2469
acres of land, more or less, being all of the land described in Liber 4431 at
Folio 79 and part of the lands abandoned by Council Resolution #9-207 dated May
22, 1979 and recorded in Liber 5345 at Folio 809.
NOTE FOR INFORMATIONAL PURPOSES ONLY:
Tax I.D. No. 4-1-2445000
Together With:
Parcel II:
A non-exclusive right of access, ingress and egress over the following described
property:
Being a part of Parcel "I", Washington Science Center as shown on a plat
recorded among the Land Records of Montgomery County, Maryland in Plat Book 110
as Plat No. 12895 and being more particularly described as follows:
Being one (1) strip or parcel of land hereinafter described in, through, over
and across Parcel HI" as shown on a plat of subdivision entitled "Parcel I & M,
Washington Science Center" and recorded in Plat Book 110 as Plat 12895 all
recorded among the Land Records of Montgomery County, Maryland and being
described as Part 3 on the Identification Plat entitled Ingress and Egress
Easement prepared by Loiderman Associates, Inc. and dated May, 1987 and being
more particularly described as follows:
Beginning for the same at a point on the westerly right of way line of 'E.
JEFFERSON ST.' said point also being on the 592.24 foot arc plat line,
designated as curve No. 2 as shown on the aforesaid plat, 389.28 feet along the
arc from the beginning thereof, and running thence with said right of way


Disclosure Schedule 5
Page 4

--------------------------------------------------------------------------------





1. 27.00 feet along the arc of curve to the left having a radius of 377.03 feet
and a chord of South 64°41' 20" East, 26.99 feet to a point; thence leaving said
right of way line and running so as to cross and include part of 'Parcel I' as
shown on the aforesaid plat
2. South 63°28'05" West, 36.24 feet to a point; thence
3. South 28°42'55" West, 31.91 feet to a point; thence
4. South 03°28'50" East, 75.00 feet to a point; thence
5. South 15°34'38" West, 58.19 feet to a point; thence
6. South 03°28'50" East, 330.00 feet to a point; thence
7. South 86°31'10" West, 29.00 feet to a point; thence
8. North 03°28'50" West, 161.00 feet to a point; thence
9. North 17°31'00" West, 28.86 feet to a point; thence
10. North 03°14'27" West, 239.00 feet to a point; thence
11. North 34°26'40" West, 29.16 feet to a point; thence
12. North 45°42'25" West, 102.82 feet to a point lying on the second course of
Part 1 or the South 40°31'50" West, 114.18 foot line, 15.96 feet from the end
thereof; thence running with said line reversed
13. North 40°31'50" East, 40.22 feet to a point; thence leaving said line and
running
14. South 12°35'58" East, 15.00 feet to a point; thence
15. South 45°42'25" East, 80.02 feet to a point; thence
16. North 64°09'36" East, 87.25 feet to a place of beginning, containing
23,685.53 Square Feet or 0.5433 of an Acre of Land.
As set forth in Amended and Restated Access Easement Agreement dated June 3,
1987 and recorded June 12, 1987 in Liber 7749 at folio 275.
Together With:
Parcel III:
A non-exclusive right of access, ingress and egress over the following described
property:
Being one (1) strip or parcel of land hereinafter described in, through, over
and across Parcels I & M as shown on a plat of subdivision entitled "Parcel I &
M, Washington Science Center" and


Disclosure Schedule 5
Page 5

--------------------------------------------------------------------------------





recorded in Plat Book 110 as Plat 12895 all recorded among the Land Records of
Montgomery County, Maryland and being more particularly described as follows:
Beginning for the same at a point on the westerly right of way line of “E.
JEFFERSON STREET”, said point also being on the 592.24 foot arc plat line,
designated as curve No. 2 as shown on said plat, 174.23 feet along the arc from
the beginning thereof, thence running with said right of way
1. 87.39 feet along the arc of a curve to the left having a radius of 377.03
feet and a chord of South 36°35'49" East, 87.19 feet to a point; thence leaving
said right of way
2. South 40°31'50" West, 114.18 feet to a point; thence
3. North 49°33'04" West, 85.00 feet to a point; thence
4. North 40°31'50" East, 133.73 feet to the place of beginning, containing
10,389.23 Square Feet or 0.2385 of an Acre of Land.
As set forth in Amended and Restated Easement and Maintenance Agreement dated
June 8, 1987 and recorded June 12, 1987 in Liber 7749 at folio 422.
Wayne Plaza


All that certain lot or parcel of land together with all improvements thereon
located and being in the County of Montgomery, Maryland and being more
particularly described as follows:
Part I:
Lot Thirteen (13) in a subdivision known as “GARLAND W. WOLF’S ADDITION TO
SILVER SPRING”, as per plat thereof recorded in Plat Book 86 at Plat No. 9076
among the Land Records of Montgomery County, Maryland.
Tax Parcel I.D. No.: 13-22-1042911
Part II:
Together with the benefit of a non-exclusive easement for ingress and egress as
described in Easement Agreement dated October 20, 1982 and recorded November 23,
1982 in Liber 5965 at folio 552.




Disclosure Schedule 5
Page 6

--------------------------------------------------------------------------------






EXHIBIT A-3


SELLER INFORMATION


Seller
Type of Entity
Jurisdiction of Formation
SYN-Rock, LLC
limited liability company
Maryland
SME Rock, LLC
limited liability company
Delaware
Trade Rock, LLC
limited liability company
Delaware
Washington Real Estate Investment Trust
real estate investment trust
Maryland





Exhibit A-3
Page 1

--------------------------------------------------------------------------------






EXHIBIT A-4


ALLOCATION OF PURCHASE PRICE AMONG PROPERTIES


 
Property
Allocated Share
Allocated Amount
1
West Gude Office Park
30.50%
$34,007,500
2
Jefferson Plaza
22.28%
$24,842,200
3
6110 Executive Boulevard
30.65%
$34,174,750
4
Wayne Plaza
16.57%
$18,475,550





Exhibit A-4
Page 1

--------------------------------------------------------------------------------






EXHIBIT A-5


ALLOCATION OF EACH PROPERTY’S ALLOCATED AMOUNT BETWEEN
REAL PROPERTY AND PERSONAL PROPERTY


 
Property
Allocated Amount
Amount Allocated to Real Property
Amount Allocated to property other than Real Property
1
West Gude Office Park
$34,007,500
$33,942,424


$65,076


2
Jefferson Plaza
$24,842,200
$24,801,877


$40,323


3
6110 Executive Boulevard
$34,174,750
$34,130,945


$43,805


4
Wayne Plaza
$18,475,550
$18,460,520


$15,030







Exhibit A-5
Page 1